--------------------------------------------------------------------------------

Exhibit 10.1
 
Published CUSIP Numbers:
Deal:          29355QAC6
Revolver:          29355QAD4


 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
 
Dated as of June 28, 2018
 
among
 
ENPRO INDUSTRIES, INC. and
ENPRO HOLDINGS, INC.,
as Borrowers,
 
CERTAIN FOREIGN SUBSIDIARIES OF THE PARENT,
as Designated Borrowers,
 
CERTAIN DOMESTIC SUBSIDIARIES OF THE BORROWERS,
as the Guarantors,
 
BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer,
 
FIFTH THIRD BANK,
KEYBANK NATIONAL ASSOCIATION
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Syndication Agents,
 
and
 
THE OTHER LENDERS PARTY HERETO
 
Arranged by:


MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
FIFTH THIRD BANK,
KEYBANK NATIONAL ASSOCIATION
and
WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers
 
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Sole Bookrunner

--------------------------------------------------------------------------------

TABLE OF CONTENTS
 
 
 
Page
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
7
1.01
Defined Terms
7
1.02
Other Interpretive Provisions
44
1.03
Accounting Terms
45
1.04
Rounding
48
1.05
Exchange Rates; Currency Equivalents
49
1.06
Additional Alternative Currencies
49
1.07
Change of Currency
50
1.08
Times of Day; Rates
50
1.09
Letter of Credit Amounts
51
ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS
51
2.01
Commitments
51
2.02
Borrowings, Conversions and Continuations of Loans
55
2.03
Letters of Credit
57
2.04
Swing Line Loans
66
2.05
Prepayments
69
2.06
Termination or Reduction of Aggregate Revolving Commitments
71
2.07
Repayment of Loans
71
2.08
Interest
72
2.09
Fees
73
2.10
Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
74
2.11
Evidence of Debt
74
2.12
Payments Generally; Administrative Agent’s Clawback
75
2.13
Sharing of Payments by Lenders
77
2.14
Cash Collateral
78
2.15
Defaulting Lenders
79
2.16
Designated Borrowers
81
2.17
Designated Lenders
82
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
83
3.01
Taxes
83
3.02
Illegality
87
3.03
Inability to Determine Rates
88

 
i

--------------------------------------------------------------------------------

3.04
Increased Costs
89
3.05
Compensation for Losses
91
3.06
Mitigation Obligations; Replacement of Lenders
92
3.08
LIBOR Successor Rate
92
3.08
Survival
93
ARTICLE IV GUARANTY
93
4.01
The Guaranty
93
4.02
Obligations Unconditional
94
4.03
Reinstatement
95
4.04
Certain Additional Waivers
95
4.05
Remedies
95
4.06
Rights of Contribution
96
4.07
Guarantee of Payment; Continuing Guarantee
96
4.08
Keepwell
96
ARTICLE V CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
96
5.01
Conditions of Initial Credit Extension
96
5.02
Conditions to all Credit Extensions
99
ARTICLE VI REPRESENTATIONS AND WARRANTIES
100
6.01
Existence, Qualification and Power
100
6.02
Authorization; No Contravention
100
6.03
Governmental Authorization; Other Consents
101
6.04
Binding Effect
101
6.05
Financial Statements; No Material Adverse Effect
101
6.06
Litigation
102
6.07
No Default
102
6.08
Ownership of Property; Liens
102
6.09
Environmental Compliance
102
6.10
Insurance
103
6.11
Taxes
103
6.12
ERISA Compliance
104
6.13
Subsidiaries
104
6.14
Margin Regulations; Investment Company Act
105
6.15
Disclosure
105
6.16
Compliance with Laws
105
6.17
Intellectual Property; Licenses, Etc.
105

 
ii

--------------------------------------------------------------------------------

6.18
Solvency
106
6.19
Perfection of Security Interests in the Collateral
106
6.20
Business Locations, Etc.
106
6.21
Labor Matters
106
6.22
Government Sanctions
107
6.23
PATRIOT Act
107
6.24
Anti-Corruption Laws
107
6.25
EEA Financial Institution
107
6.25
Representations as to Designated Borrowers
107
ARTICLE VII AFFIRMATIVE COVENANTS
108
7.01
Financial Statements
109
7.02
Certificates; Other Information
110
7.03
Notices
111
7.04
Payment of Obligations
112
7.05
Preservation of Existence, Etc.
112
7.06
Maintenance of Properties
113
7.07
Maintenance of Insurance
113
7.08
Compliance with Laws
113
7.09
Books and Records
113
7.10
Inspection Rights
114
7.11
Use of Proceeds
114
7.12
Additional Subsidiaries
114
7.13
ERISA Compliance
115
7.14
Pledged Assets
115
7.15
Further Assurances
116
7.16
Subordinated Indebtedness
116
7.17
Unrestricted Subsidiaries
116
7.18
Approvals and Authorizations
117
ARTICLE VIII NEGATIVE COVENANTS
117
8.01
Liens
117
8.02
Investments
120
8.03
Indebtedness
122
8.04
Fundamental Changes
125
8.05
Dispositions
126
8.06
Restricted Payments
127

 
iii

--------------------------------------------------------------------------------

8.07
Change in Nature of Business
128
8.08
Transactions with Affiliates and Insiders
128
8.09
Burdensome Agreements
128
8.10
Use of Proceeds
128
8.11
Financial Covenants
129
8.12
Prepayment of Other Indebtedness, Etc
129
8.13
Organization Documents; Fiscal Year; Legal Name, State of Formation and Form of
Entity
130
8.14
Sanctions
130
ARTICLE IX EVENTS OF DEFAULT AND REMEDIES
131
9.01
Events of Default
131
9.02
Remedies Upon Event of Default
133
9.03
Application of Funds
134
ARTICLE X ADMINISTRATIVE AGENT
135
10.01
Appointment and Authority
135
10.02
Rights as a Lender
136
10.03
Exculpatory Provisions
136
10.04
Reliance by Administrative Agent
137
10.05
Delegation of Duties
137
10.06
Resignation of Administrative Agent
137
10.07
Non-Reliance on Administrative Agent and Other Lenders
139
10.08
No Other Duties; Etc
139
10.09
Administrative Agent May File Proofs of Claim
139
10.10
Collateral and Guaranty Matters
141
10.11
Treasury Management Banks and Swap Banks
141
10.12
ERISA Matters
142
ARTICLE XI MISCELLANEOUS
143
11.01
Amendments, Etc
143
11.02
Notices and Other Communications; Facsimile Copies
146
11.03
No Waiver; Cumulative Remedies; Enforcement
148
11.04
Expenses; Indemnity; and Damage Waiver
149
11.05
Payments Set Aside
151
11.06
Successors and Assigns
151
11.07
Treatment of Certain Information; Confidentiality
156
11.08
Set-off
157

 
iv

--------------------------------------------------------------------------------

11.09
Interest Rate Limitation
157
11.10
Counterparts; Integration; Effectiveness
158
11.11
Survival of Representations and Warranties
158
11.12
Severability
158
11.13
Replacement of Lenders
159
11.14
Governing Law; Jurisdiction; Etc.
159
11.15
Waiver of Right to Trial by Jury
161
11.16
Electronic Execution
161
11.17
USA PATRIOT Act
161
11.18
No Advisory or Fiduciary Relationship
162
11.19
Borrower Representative; Joint and Several Obligations
162
11.20
Amendment and Restatement
166
11.21
Acknowledgment and Consent to Bail-In of EEA Financial Institutions
167
11.21
Acknowledgment and Consent to Bail-In of EEA Financial Institutions
167



v

--------------------------------------------------------------------------------

SCHEDULES         
1.01(b)
Existing Letters of Credit
 
1.01(c)
Approved Short-Term Investments
 
1.01(e)
Stemco Kaiser Ad Valorem Tax Relief Transaction
 
2.01
Commitments and Applicable Percentages
 
6.13
Subsidiaries
 
6.17
IP Rights
 
6.20(a)
Locations of Real Property
 
6.20(b)
Taxpayer and Organizational Identification Numbers
 
6.20(c)
Changes in Legal Name, State of Formation and Structure
 
6.21
Labor Matters
 
8.01
Liens Existing on the Closing Date
 
8.02
Investments Existing on the Closing Date
 
8.03
Indebtedness Existing on the Closing Date
 
11.02
Certain Addresses for Notices
       
EXHIBITS
         
A
Form of Loan Notice
 
B
Form of Swing Line Loan Notice
 
C
Form of Note
 
D
Form of Compliance Certificate
 
E
Form of Joinder Agreement
 
F
Form of Assignment and Assumption
 
G
Forms of U.S. Tax Compliance Certificates
 
H
Form of Secured Party Designation Notice
 
I
Form of Designated Borrower Request and Assumption Agreement
 
J
Form of Designated Borrower Notice
 
K
Form of Notice of Loan Prepayment

 
vi

--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT
 
This SECOND AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of June 28,
2018 among ENPRO INDUSTRIES, INC., a North Carolina corporation (the “Parent”),
ENPRO HOLDINGS, INC., a North Carolina corporation (“EnPro Holdings”; the Parent
and EnPro Holdings being each a “Domestic Borrower” and collectively, the
“Domestic Borrowers”), certain Foreign Subsidiaries (as defined below) of the
Parent party hereto pursuant to Section 2.16 (each a “Designated Borrower” and,
together with the Domestic Borrowers, each a “Borrower” and collectively, the
“Borrowers”), the Guarantors (defined herein), the Lenders (defined herein) and
BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer.
 
Certain of the Loan Parties are party to the Existing Credit Agreement (as
defined below). The parties to this Agreement desire to amend the Existing
Credit Agreement as set forth herein and to restate the Existing Credit
Agreement in its entirety to read as follows.  This Agreement is not a novation
of the Existing Credit Agreement.
 
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
 
ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS
 
1.01          Defined Terms.
 
As used in this Agreement, the following terms shall have the meanings set forth
below:
 
“Acquisition” means, with respect to any Person, the acquisition by such Person,
in a single transaction or in a series of related transactions, of (a) all or
substantially all of the property of another Person, or any division, line of
business or other business unit of another Person or (b) at least a majority of
the Voting Stock of another Person, in each case whether or not involving a
merger or consolidation with such other Person and whether for cash, property,
services, assumption of Indebtedness, securities or otherwise.
 
“Acquisition Consideration” means the purchase consideration for any Permitted
Acquisition made by any Loan Party or any Restricted Subsidiary in exchange for,
or as part of, or in connection with, any Permitted Acquisition, whether paid in
cash or by exchange of Equity Interests or of properties or otherwise and
whether payable at or prior to the consummation of such Permitted Acquisition or
deferred for payment at any future time, whether or not any such future payment
is subject to the occurrence of any contingency, and includes any and all
payments representing the purchase price and any assumptions of Indebtedness,
deferred purchase price, Earn Out Obligations and other agreements to make any
payment the amount of which is, or the terms of payment of which are, in any
respect subject to or contingent upon the revenues, income, cash flow or profits
(or the like) of any Person, but excludes to the extent not capitalized, costs
and expenses incurred in connection with the applicable Permitted Acquisition or
accelerated with the applicable Permitted Acquisition. For purposes of
determining the aggregate consideration paid for any Permitted Acquisition at
the time of such Permitted Acquisition, the amount of any Earn Out Obligations
shall be deemed to be the aggregate liability in respect thereof, as determined
in accordance with GAAP.

--------------------------------------------------------------------------------

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
 
“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 11.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify the Borrower Representative and the Lenders in writing.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders.  The aggregate principal amount of the Aggregate Revolving Commitments
in effect on the Closing Date is THREE HUNDRED FIFTY MILLION DOLLARS
($350,000,000).
 
“Agreement” means this Second Amended and Restated Credit Agreement.
 
“Agreement Currency” has the meaning specified in Section 11.23.
 
“Alternative Currency” means each of the following currencies: Sterling, Euro
and Canadian Dollars, together with each other currency (other than Dollars)
that is approved in accordance with Section 1.06; provided that for each
Alternative Currency, such requested currency is an Eligible Currency.
 
“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.
 
“Alternative Currency Sublimit” means an amount equal to the lesser of the
Aggregate Revolving Commitments and $100,000,000.  The Alternative Currency
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.
 
“Alternative Incremental Facility Indebtedness” means any Indebtedness incurred
by a Domestic Borrower in the form of (x) one or more series of secured or
unsecured bonds, debentures, notes or similar instruments or (y) term loans;
provided, that, (a) (i) such Indebtedness (if secured) shall be secured by the
Collateral on a pari passu basis (but without regard to the control of remedies)
or junior basis with the Obligations and shall not be secured by any property or
assets of the Parent or any Restricted Subsidiary other than the Collateral,
(ii) the security agreements relating to such Indebtedness are substantially the
same as the Collateral Documents (with such differences as are reasonably
satisfactory to the Administrative Agent) and (iii) the holders of such
Indebtedness (or a trustee, administrative agent, collateral agent, security
agent or similar agent under the indenture or agreement pursuant to which such
Indebtedness is issued, incurred or otherwise obtained, as the case may be), the
Loan Parties and the Administrative Agent shall have executed and delivered an
intercreditor agreement in form and substance reasonably satisfactory to the
Administrative Agent, (b) such Indebtedness does not mature earlier than the
latest of (i) the Maturity Date and (ii) the final maturity of any Incremental
Term Facility, in each case in effect hereunder at the time of incurrence
thereof, (c) the weighted average life to maturity of such Indebtedness shall
not be less than the remaining weighted average life to maturity of the Term
Loan and any Incremental Term Facility (in each case, as determined by the
Administrative Agent in accordance with customary financial practice), (d) such
Indebtedness contains covenants, events of default and other terms that are
customary for similar Indebtedness in light of then-prevailing market conditions
and, when taken as a whole (other than interest rates, fees and optional
prepayment or redemption terms), are substantially identical to, or are not
materially more restrictive to the Parent and its Restricted Subsidiaries than,
those set forth in the Loan Documents (other than (x) covenants or other
provisions applicable only to periods after the latest maturity of any
Obligations under the Loan Documents then in effect and (y) covenants or other
provisions that are also for the benefit of the Lenders in respect of the Loans
and Commitments outstanding at the time such Indebtedness is incurred);
provided, that, the chief financial officer, treasurer or assistant treasurer
(or such other financial officer as is acceptable to the Administrative Agent)
of the Borrower Representative shall have delivered a certificate to the
Administrative Agent at least three (3) Business Days prior to the incurrence of
such Indebtedness or the modification, refinancing, refunding, renewal or
extension thereof (or such shorter period of time as may reasonably be agreed by
the Administrative Agent), together with a summary of the material terms and
conditions of such resulting Indebtedness or drafts of the documentation
relating thereto, stating that the Borrower Representative has determined in
good faith that such material terms and conditions satisfy the requirements set
forth in this clause (d), (e) such Indebtedness does not provide for any
amortization, mandatory prepayment, redemption, repurchase or sinking fund
payments (other than upon a change of control, customary asset sale or event of
loss and customary acceleration rights after an event of default) prior to the
latest of (i) the Maturity Date and (ii) the final maturity of any Incremental
Term Facility, in each case in effect hereunder at the time of incurrence
thereof, and (f) such Indebtedness is not guaranteed by any Person other than
the Domestic Borrowers and Domestic Subsidiaries that are Guarantors.
Alternative Incremental Facility Indebtedness will include any Registered
Equivalent Notes issued in exchange therefor.
8

--------------------------------------------------------------------------------

“Applicable Percentage” means with respect to any Lender at any time, (a) with
respect to such Lender’s Revolving Commitment at any time, the percentage
(carried out to the ninth decimal place) of the Aggregate Revolving Commitments
represented by such Lender’s Revolving Commitment at such time, subject to
adjustment as provided in Section 2.15; provided that if the commitment of each
Lender to make Revolving Loans and the obligation of the L/C Issuer to make L/C
Credit Extensions have been terminated pursuant to Section 9.02 or if the
Aggregate Revolving Commitments have expired, then the Applicable Percentage of
each Lender shall be determined based on the Applicable Percentage of such
Lender most recently in effect, giving effect to any subsequent assignments, and
(b) with respect to such Lender’s portion of any outstanding Incremental Term
Facility at any time, the percentage (carried out to the ninth decimal place) of
the outstanding principal amount of the term loan held by such Lender under such
Incremental Term Facility at such time.  The initial Applicable Percentage of
each Lender is set forth opposite the name of such Lender on Schedule 2.01 or in
the Assignment and Assumption or other agreement pursuant to which such Lender
becomes a party hereto, as applicable.
 
“Applicable Rate” means with respect to Revolving Loans, Swing Line Loans,
Letter of Credit Fees and the Commitment Fee, the following percentages per
annum, based upon the Consolidated Net Leverage Ratio as set forth in the most
recent Compliance Certificate received by the Administrative Agent pursuant to
Section 7.02(b):
 
Pricing Tier
Consolidated Net Leverage Ratio
Commitment Fee
Letter of Credit Fee
Eurocurrency Rate Loans
Base Rate Loans
1
> 3.25 to 1.00
0.30%
2.00%
2.00%
1.00%
2
> 2.25 to 1.00 but
< 3.25 to 1.00
0.20%
1.75%
1.75%
0.75%
3
> 1.25 to 1.00 but
< 2.25 to 1.00
0.20%
1.50%
1.50%
0.50%
4
< 1.25 to 1.00
0.20%
1.25%
1.25%
0.25%

 
9

--------------------------------------------------------------------------------

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Net Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 7.02(b); provided, however, that if a Compliance Certificate
is not delivered when due in accordance with such Section, then, upon the
request of the Required Lenders, Pricing Tier 1 shall apply as of the first
Business Day after the date on which such Compliance Certificate was required to
have been delivered and shall continue to apply until the first Business Day
immediately following the date a Compliance Certificate is delivered in
accordance with Section 7.02(b), whereupon the Applicable Rate shall be adjusted
based upon the calculation of the Consolidated Net Leverage Ratio contained in
such Compliance Certificate.  The Applicable Rate in effect from the Closing
Date to the first Business Day immediately following the date a Compliance
Certificate is delivered pursuant to Section 7.02(b) for the fiscal quarter
ending September 30, 2018 shall be determined based upon Pricing Tier 2. 
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).
 
“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.
 
“Applicant Borrower” has the meaning specified in Section 2.16.
 
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
“Approved Short-Term Investments” means short term investments made in
conformity with the investment policies attached as Schedule 1.01(c), provided
that (i) such direct or indirect obligations of the United States of America or
of the listed European governments mature within one year from the date of
acquisition thereof and (ii) each other investment must mature not more than one
year from the date of creation thereof (or in the case of money market and other
funds, have an average maturity of not more than one year) and be capable of
being liquidated and converted into readily available cash within ten Business
Days at any time without penalty in excess of the lesser of $500,000 or 2% of
the amount of such investment).
 
“Arrangers” means, collectively, (a) MLPFS (or any of its designated Affiliates,
including any other registered broker-dealer wholly-owned by Bank of America
Corporation to which all or substantially all of Bank of America Corporation’s
or any of its subsidiaries’ investment banking, commercial lending services or
related businesses may be transferred following the date of this Agreement), in
its capacity as joint lead arranger and sole bookrunner, (b) Fifth Third Bank,
in its capacity as joint lead arranger, (c) KeyBank National Association, in its
capacity as joint lead arranger, and (d) Wells Fargo Securities, LLC, in its
capacity as joint lead arranger.
10

--------------------------------------------------------------------------------

 “Asbestos Trust” means the GST Settlement Facility, a Delaware statutory trust,
established pursuant to Section 524(g) of the Bankruptcy Code of the United
States in accordance with the Modified Joint Plan of Reorganization.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit F or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.
 
“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
(b) in respect of any Synthetic Lease of any Person, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a Capital Lease and (c) in respect of any
Securitization Transaction of any Person, the outstanding principal amount of
such financing, after taking into account reserve accounts and making
appropriate adjustments, determined by the Administrative Agent in its
reasonable judgment.
 
“Audited Financial Statements” means the audited consolidated balance sheet of
the Parent and its Subsidiaries for the fiscal year ended December 31, 2017, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Parent and its Subsidiaries,
including the notes thereto, audited by independent public accountants of
recognized national standing and prepared in conformity with GAAP.
 
“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Revolving Commitments pursuant to Section 2.06, and (c) the date of
termination of the commitment of each Lender to make Loans and of the obligation
of the L/C Issuer to make L/C Credit Extensions pursuant to Section 9.02.
 
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“Bank of America” means Bank of America, N.A. and its successors.
 
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest in effect for
such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurocurrency Rate plus 1.00%; provided that if the Base
Rate shall be less than zero, such rate shall be deemed zero for purposes of
this Agreement.  The “prime rate” is a rate set by Bank of America based upon
various factors including Bank of America’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in the “prime rate” announced by Bank of America shall take
effect at the opening of business on the day specified in the public
announcement of such change.
11

--------------------------------------------------------------------------------

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.  All
Base Rate Loans are only available to Domestic Borrowers and shall be
denominated in Dollars.
 
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.
 
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.


“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Internal Revenue Code, or (c) any Person whose assets include (for purposes
of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Internal Revenue Code) the assets of any such “employee benefit
plan” or “plan”.
 
“Benefits Trust” means the “Benefits Trust” as defined in Note 19, “Commitments
and Contingencies” under the heading “Crucible Materials Corporation” in the
Form 10-K filed by Parent for the year ended December 31, 2013.
 
“Borrower” and “Borrowers” have the meanings specified in the introductory
paragraph hereto.
 
“Borrower Materials” has the meaning specified in Section 7.02.
 
“Borrower Representative” means EnPro Holdings.
 
“Borrowing” means each of the following: (a) a borrowing of Swing Line Loans
pursuant to Section 2.04 and (b) a borrowing consisting of simultaneous Loans of
the same Type, in the same currency and, in the case of Eurocurrency Rate Loans,
having the same Interest Period made by each of the Lenders pursuant to Section
2.01.
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:
 
(a)          if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in Dollars, any fundings, disbursements,
settlements and payments in Dollars in respect of any such Eurocurrency Rate
Loan, or any other dealings in Dollars to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan, means any such day that
is also a London Banking Day;
 
(b)          if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in Euro, any fundings, disbursements,
settlements and payments in Euro in respect of any such Eurocurrency Rate Loan,
or any other dealings in Euro to be carried out pursuant to this Agreement in
respect of any such Eurocurrency Rate Loan, means a TARGET Day;
 
(c)          if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in a currency other than Dollars or Euro,
means any such day on which dealings in deposits in the relevant currency are
conducted by and between banks in the London or other applicable offshore
interbank market for such currency; and
 
(d)          if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or Euro in respect of a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, or any other
dealings in any currency other than Dollars or Euro to be carried out pursuant
to this Agreement in respect of any such Eurocurrency Rate Loan (other than any
interest rate settings), means any such day on which banks are open for foreign
exchange business in the principal financial center of the country of such
currency.
12

--------------------------------------------------------------------------------

“Businesses” means, at any time, a collective reference to the businesses
operated by the Parent and its Restricted Subsidiaries at such time.
 
“Canadian Dollar” and “CAD” means the lawful currency of Canada.
 
“Capital Lease” means, as applied to any Person, any lease of any property by
that Person as lessee which, in accordance with GAAP, is required to be
accounted for as a capital lease on the balance sheet of that Person.
 
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuer or the
Lenders, as collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, if the Administrative Agent and the L/C Issuer shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to the Administrative Agent and the L/C Issuer. 
“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.
 
“Cash Equivalents” means, as at any date, (a) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
months from the date of acquisition, (b) Dollar denominated time deposits and
certificates of deposit of (i) any Lender, (ii) any domestic commercial bank of
recognized standing having capital and surplus in excess of $500,000,000 or
(iii) any bank whose short-term commercial paper rating from S&P is at least A-1
or the equivalent thereof or from Moody’s is at least P-1 or the equivalent
thereof (any such bank being an “Approved Bank”), in each case with maturities
of not more than 365 days from the date of acquisition, (c) commercial paper and
variable or fixed rate notes issued by any Approved Bank (or by the parent
company thereof) or any variable rate notes issued by, or guaranteed by, any
domestic corporation rated A-1 (or the equivalent thereof) or better by S&P or
P-1 (or the equivalent thereof) or better by Moody’s and maturing within nine
months of the date of acquisition, (d) repurchase agreements entered into by any
Person with a bank or trust company (including any of the Lenders) or recognized
securities dealer having capital and surplus in excess of $500,000,000 for
direct obligations issued by or fully guaranteed by the United States in which
such Person shall have a perfected first priority security interest (subject to
no other Liens) and having, on the date of purchase thereof, a fair market value
of at least 100% of the amount of the repurchase obligations and (e)
Investments, classified in accordance with GAAP as current assets, in money
market investment programs registered under the Investment Company Act of 1940
which are administered by reputable financial institutions having capital of at
least $500,000,000 and the portfolios of which are limited to Investments of the
character described in the foregoing subdivisions (a) through (d).
 
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
13

--------------------------------------------------------------------------------

“Change of Control” means the occurrence of any of the following events:
 
(a)          any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) is or becomes the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Securities Exchange Act of 1934, except that a person or group
shall be deemed to have “beneficial ownership” of all securities that such
person or group has the right to acquire (such right, an “option right”),
whether such right is exercisable immediately or only after the passage of
time), directly or indirectly, of 35% or more of the Equity Interests of the
Parent entitled to vote for members of the board of directors or equivalent
governing body of the Parent on a fully diluted basis (and taking into account
all such securities that such person or group has the right to acquire pursuant
to any option right); or
 
(b)          during any period of 12 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Parent cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or
 
(c)          the Parent ceases to directly own and control 100% of the Equity
Interests of EnPro Holdings; or
 
(d)          there occurs a “change of control” (or any other defined term
having a similar purpose) as defined in any of the documents governing any
Indebtedness incurred pursuant to Section 8.03(f), (g) or (r) that constitutes
an event of default or requires a mandatory prepayment under any such documents.
 
“Closing Date” means the date hereof.
 
“Collateral” means a collective reference to all personal property with respect
to which Liens in favor of the Administrative Agent, for the benefit of the
holders of the Obligations, are purported to be granted pursuant to and in
accordance with the terms of the Collateral Documents.
 
“Collateral Documents” means a collective reference to the Security Agreement,
the Luxembourg Pledge Agreement and other security documents as may be executed
and delivered by the Loan Parties pursuant to the terms of Section 7.14.
 
“Commitment” means, as to each Lender, the Revolving Commitment of such Lender
and/or any Incremental Facility Commitment of such Lender.
 
“Commitment Fee” has the meaning specified in Section 2.09(a).
14

--------------------------------------------------------------------------------

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.)
as amended or otherwise modified, and any successor statute.
 
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
 
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
 
“Consolidated EBITDA” means, for any period, for the Parent and its Restricted
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus the following to the extent deducted in calculating such
Consolidated Net Income: (a) Consolidated Interest Charges for such period, (b)
the provision for federal, state, local and foreign income taxes payable by the
Parent and its Restricted Subsidiaries for such period and (c) depreciation and
amortization expense for such period, all as determined in accordance with GAAP.
 
“Consolidated Funded Indebtedness” means Funded Indebtedness of the Parent and
its Restricted Subsidiaries on a consolidated basis determined in accordance
with GAAP.
 
“Consolidated Interest Charges” means, for any period, for the Parent and its
Restricted Subsidiaries on a consolidated basis, an amount equal to the sum of
(a) all interest, premium payments, debt discount (but excluding any non-cash
interest expense attributable to the accretion of debt discount), fees, charges
and related expenses in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP, plus (b) the
portion of rent expense with respect to such period under Capital Leases that is
treated as interest in accordance with GAAP plus (c) the implied interest
component of Synthetic Leases with respect to such period.
 
“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of the four fiscal quarters
most recently ended to (b) the cash portion of Consolidated Interest Charges for
the period of the four fiscal quarters most recently ended.
 
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the period of the four fiscal quarters most recently ended.
 
“Consolidated Net Income” means, for any period, for the Parent and its
Restricted Subsidiaries on a consolidated basis, (a) the net income of the
Parent and its Restricted Subsidiaries for that period (excluding (i)
extraordinary gains and losses for such period, (ii) the net income of any
Restricted Subsidiary that is not a Loan Party during such period to the extent
that the declaration or payment of dividends or similar distributions by such
Restricted Subsidiary of such income is not permitted by operation of the terms
of its Organization Documents or any agreement, instrument or Law applicable to
such Restricted Subsidiary during such period, except that the Parent’s equity
in any net loss of any such Restricted Subsidiary for such period shall be
included in determining Consolidated Net Income, (iii) any income (or loss) for
such period of any Person if such Person is not a Restricted Subsidiary, except
that the Parent’s and its consolidated Restricted Subsidiaries’ equity in the
net income of any such Person for such period shall be included in Consolidated
Net Income up to the amount of cash and Cash Equivalents actually distributed by
such Person during such period to the Parent or a Restricted Subsidiary as a
dividend or other distribution (and in the case of a dividend or other
distribution to a Restricted Subsidiary that is not a Loan Party, such
Restricted Subsidiary is not precluded from further distributing such amount to
a Loan Party as described in clause (ii) hereof), (iv) to the extent deducted
from net income of the Parent and its Restricted Subsidiaries during such
period, non-cash losses, charges and expenses that do not (A) represent a cash
item in such period or any future period, an accrual or reserve for potential
cash charges in any future period or amortization of a prepaid cash charge that
was paid in a prior period, or (B) relate to a write-down of accounts receivable
or inventory, (v) to the extent included in net income of the Parent and its
Restricted Subsidiaries during such period, non-cash gains, (vi) to the extent
deducted from net income of the Parent and its Restricted Subsidiaries during
such period, Transaction Costs incurred not later than eighteen (18) months
after the Closing Date (or, with respect to Transaction Costs relating to any
Indebtedness incurred pursuant to Section 8.03(f) or 8.03(g), six (6) months
after the issuance, extension, refinancing, renewal, redemption or replacement
of such Indebtedness to which such Transaction Costs relate), as determined in
accordance with GAAP, (vii) to the extent deducted from net income of the Parent
and its Restricted Subsidiaries during such period, and to the extent not
capitalized, cash fees, costs and expenses paid during such period in connection
with the consummation of Permitted Acquisitions and other Investments and
Dispositions permitted hereunder, and (viii) to the extent deducted from net
income of the Parent and its Restricted Subsidiaries during such period,
non-recurring cash costs, charges and expenses for severance, restructuring,
plant closings and integration; provided that the aggregate of the amount
excluded from Consolidated Net Income pursuant to this clause (viii) and the
amount added to Consolidated Net Income pursuant to clause (b) of this
definition for any period shall not exceed 15% of Consolidated EBITDA
(calculated without giving effect to this clause (viii) and clause (b) of this
definition) for such period) plus (b) to the extent not otherwise included in
net income of the Parent and its Restricted Subsidiaries during such period, the
amount of pro forma “run-rate” cost savings and synergies for such period that
are reasonably projected by the Borrowers in good faith to be realized in
connection with a Permitted Acquisition, as a result of actions which have
actually been taken in such period or are projected by the Borrowers in good
faith to be taken, within eighteen (18) months after the date such Permitted
Acquisition is consummated, in each case after the Closing Date and in each case
net of the amount of actual benefits realized during such period that are
otherwise included in the calculation of Consolidated Net Income from such
actions, and which are reasonably identifiable and factually supportable related
to specific actions taken or to be taken after the Closing Date; provided, that
(i) in each Compliance Certificate, Pro Forma Compliance Certificate or other
certification as to the Consolidated Leverage Ratio, the Consolidated Net
Leverage Ratio, the Consolidated Senior Secured Leverage Ratio and the
Consolidated Interest Coverage Ratio delivered hereunder, the Borrower
Representative shall certify that any such cost savings and synergies included
pursuant to this clause (b) are (A) reasonably anticipated in good faith to be
realized within eighteen (18) months after the consummation of the Permitted
Acquisition which is expected to result in such cost savings or synergies and
(B) factually supportable as determined reasonably and in good faith by the
Borrowers, (ii) no cost savings or synergies shall be added pursuant to this
clause (b) to the extent duplicative of any amounts otherwise added to, or
included in, Consolidated Net Income or Consolidated EBITDA, whether through a
pro forma adjustment or otherwise, for such period, and (iii) projected amounts
(that are not yet realized) may no longer be added in calculating Consolidated
Net Income pursuant to this clause (b) to the extent occurring more than
eighteen (18) months after the consummation of the Permitted Acquisition which
is expected to result in such cost savings or synergies; provided further that
the aggregate of the amount added to Consolidated Net Income under this clause
(b) and the amount excluded from Consolidated Net Income pursuant to sub-clause
(viii) of clause (a) of this definition for any period  shall not exceed 15% of
Consolidated EBITDA (calculated without giving effect to this clause (b) and
sub-clause (viii) of clause (a) of this definition) for such period.
15

--------------------------------------------------------------------------------

“Consolidated Net Leverage Ratio” means, as of any date of determination, the
ratio of (a) the sum of (i) Consolidated Funded Indebtedness as of such date
minus (ii) unrestricted cash and Cash Equivalents of the Parent and its
Restricted Subsidiaries as of such date in an amount not to exceed $100,000,000,
to (b) Consolidated EBITDA for the period of the four fiscal quarters most
recently ended.
 
“Consolidated Senior Secured Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Funded Indebtedness (other than
Subordinated Indebtedness) secured by a Lien on any property or assets of the
Parent or any of its Restricted Subsidiaries as of such date to (b) Consolidated
EBITDA for the period of the four fiscal quarters most recently ended.
16

--------------------------------------------------------------------------------

“Consolidated Total Assets” means total assets of the Parent and its Restricted
Subsidiaries on a consolidated basis determined in accordance with GAAP.
 
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.  Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote 10% or more of the securities having ordinary voting
power for the election of directors, managing general partners or the
equivalent.
 
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
 
“Cumulative Credit” means, at any date, an amount, not less than zero in the
aggregate, determined on a cumulative basis equal to the sum of (without
duplication):
 
(a)          an amount equal to 50% of the cumulative Consolidated Net Income
for the period (taken as one accounting period) from July 1, 2014 to the end of
the Parent’s fiscal quarter most recently ended in respect of which a Compliance
Certificate has been delivered as required hereunder (or, in the case such
Consolidated Net Income for such period is a deficit, minus 100% of such
deficit); plus
 
(b)          the cash and Cash Equivalent proceeds (net of direct costs incurred
in connection therewith, including legal, accounting and investment banking
fees, sales commissions and underwriting discounts, and taxes paid or estimated
to be payable as a result thereof) received by the Parent of any Qualified
Equity Issuance consummated after the Closing Date; plus
 
(c)          in the event that all or a portion of the Cumulative Credit has
been applied to make an Investment pursuant to Section 8.02(r), an amount equal
to the aggregate amount received by the Parent or any Restricted Subsidiary in
cash and Cash Equivalents from (i) the sale (other than to the Parent or any
Restricted Subsidiary) of any such Investment, (ii) any dividend or other
distribution received in respect of any such Investment or (iii) returns of
principal, repayments and similar payments received in respect of any such
Investment, net of (in any such case under the foregoing clauses (i), (ii) and
(iii)) (A) direct costs incurred in connection therewith, including legal,
accounting and investment banking fees, sales commissions and underwriting
discounts, (B) taxes paid or estimated to be payable as a result thereof, and
(C) amounts applied to the repayment of Indebtedness secured by a Lien permitted
hereunder on the Investment sold (other than a Lien pursuant to a Collateral
Document);
 
as such amount shall be reduced dollar for dollar from time to time prior to
such date by the amount of the Cumulative Credit applied to make Investments,
Restricted Payments or Junior Debt Payments as permitted hereunder.
17

--------------------------------------------------------------------------------

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.
 
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
 
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum, in each
case to the fullest extent permitted by applicable Laws and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus 2%
per annum.
 
“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower Representative in writing
that such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer,
the Swing Line Lender or any other Lender any other amount required to be paid
by it hereunder (including in respect of its participation in Letters of Credit
or Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Borrower Representative, the Administrative Agent, the L/C Issuer
or the Swing Line Lender in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Borrower Representative, to confirm in writing to the Administrative Agent and
the Borrowers that it will comply with its prospective funding obligations
hereunder (provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt of such written confirmation by the
Administrative Agent and the Borrowers), or (d) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any Debtor
Relief Law, (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity, or (iii) become the subject of a
Bail-In Action; provided, that, a Lender shall not be a Defaulting Lender solely
by virtue of the ownership or acquisition of any Equity Interests in that Lender
or any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.  Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above, and of the effective date of such
status, shall be conclusive and binding absent manifest error, and such Lender
shall be deemed to be a Defaulting Lender (subject to Section 2.15(b)) as of the
date established therefor by the Administrative Agent in a written notice of
such determination, which shall be delivered by the Administrative Agent to the
Borrower Representative, the L/C Issuer, the Swing Line Lender and each other
Lender promptly following such determination.
18

--------------------------------------------------------------------------------

“Deferred Contribution Contingent Payment” means the “Contingent Trust
Contribution” (as defined in the Deferred Contribution Letter Agreement).
 
“Deferred Contribution Letter Agreement” means that certain letter agreement,
dated November 29, 2017, among GST LLC, the Parent, EnPro Holdings and the
Asbestos Trust, as in effect on the Closing Date.
 
“Deferred Contribution Liens” means Liens granted by EnPro Holdings on 50.1% of
the Equity Interests of GST LLC and Garrison owned by EnPro Holdings, securing
EnPro Holdings’ and GST LLC’s obligations to make the Deferred Contribution
Contingent Payment to the Asbestos Trust pursuant to the Modified Joint Plan of
Reorganization and the Deferred Contribution Letter Agreement, pursuant to
documentation substantially in the form attached as Exhibit I to the Modified
Joint Plan of Reorganization.
 
“Designated Borrower” has the meaning specified in the introductory paragraph
hereto.


“Designated Borrower Notice” has the meaning specified in Section 2.16.


“Designated Borrower Request and Assumption Agreement” has the meaning specified
in Section 2.16.


“Designated Borrower Requirements” has the meaning specified in Section 2.16.


“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction.
 
“Designated Lender” has the meaning specified in Section 2.17.


“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by any Loan Party or Restricted Subsidiary in connection
with a Disposition pursuant to Section 8.05 that is so designated as Designated
Non-Cash Consideration pursuant to a certificate of a Responsible Officer of the
Borrower Representative, setting forth the basis of such valuation, less the
amount of cash or Cash Equivalents received in connection with a subsequent
sale, redemption or repurchase of or collection or payment on such Designated
Non-Cash Consideration.
 
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any property by
any Loan Party or any Restricted Subsidiary (including the Equity Interests of
any Subsidiary), including any sale, assignment, transfer or other disposal,
with or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith, but excluding (a) the sale, lease, license,
transfer or other disposition of inventory in the ordinary course of business;
(b) licenses or leases of IP Rights in the ordinary course of business (provided
that no such license or lease shall be on an exclusive basis if the IP Rights
which are the subject thereof are necessary or desirable to enable the
Administrative Agent to sell, dispose, or complete the manufacture of, or
otherwise exercise its rights with respect to, any Collateral); (c) the
termination of a lease of real or personal Property that is not necessary to the
conduct of a Loan Party’s business in the ordinary course, would not reasonably
be expected to have a Material Adverse Effect and does not result from a Loan
Party’s default or failure to perform under such lease; (d) the sale, lease,
license, transfer or other disposition of surplus, obsolete or worn out property
or property no longer used or useful in the conduct of business of any Loan
Party and its Restricted Subsidiaries; (e) any sale, lease, license, transfer or
other disposition of property to any Loan Party or any Restricted Subsidiary;
provided, that if the transferor of such property is a Loan Party (i) the
transferee thereof must be a Loan Party or (ii) to the extent such transaction
constitutes an Investment, such transaction is permitted under Section 8.02; (f)
any Involuntary Disposition; (g) the Deferred Contribution Contingent Payment;
(h) Excess Asbestos Insurance Recovery Contributions; (i) the disposition or
pledge of Equity Interests in Unrestricted Subsidiaries; (j) the sale or
disposition of Cash Equivalents for fair market value; and (k) the potential
disposition described in a writing delivered to the Administrative Agent prior
to the Closing Date (and posted on SyndTrak for the Lenders) (the “Scheduled
Dispositions”).
19

--------------------------------------------------------------------------------

“Disqualified Stock” means any Equity Interest which, by its terms (or by the
terms of any security into which it is convertible or for which it is redeemable
or exchangeable), or upon the happening of any event or condition, (a) matures
or is mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise, or redeemable at the option of the holder thereof, in whole or in
part, or otherwise has any distributions or other payments which are mandatory
or otherwise required at any time (except in each case as a result of a change
of control or asset sale so long as any rights of the holders thereof upon the
occurrence of a change of control or asset sale event shall be subject to the
prior repayment in full of the Loans and all other Obligations that are accrued
and payable and the termination of the Commitments), on or prior to the date
that is ninety-one (91) days after the Maturity Date or (b) is convertible into
or exchangeable for (x) debt securities or (y) any Equity Interest referred to
in clause (a) above, in each case at any time prior to the date that is
ninety-one (91) days after the Maturity Date; provided, that, if such Equity
Interests are issued pursuant to a plan for the benefit of employees or other
service providers of the Parent or any Restricted Subsidiary, such Equity
Interests shall not constitute Disqualified Stock solely because they may be
required to be repurchased by the Parent or a Restricted Subsidiary in order to
satisfy applicable statutory or regulatory obligations or in connection with
such employee’s or other service provider’s termination, death or disability.
 
“Dollar” and “$” mean lawful money of the United States.
 
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.
 
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any state of the United States or the District of Columbia.
 
“Earn Out Obligations” means, with respect to an Acquisition, all obligations of
the Parent or any Restricted Subsidiary to make earn out or other contingent
purchase price payments (including purchase price adjustments but excluding
contingent indemnity payments and consulting agreement payments providing
reasonable compensation for services rendered) pursuant to the documentation
relating to such Acquisition.  For purposes of determining the aggregate
consideration paid for an Acquisition at the time of such Acquisition, the
amount of any Earn Out Obligations shall be deemed to be the maximum amount of
the earn-out payments in respect thereof as specified in the documents relating
to such Acquisition.  For purposes of determining the amount of any Earn Out
Obligations to be included in the definition of Funded Indebtedness, the amount
of Earn Out Obligations shall be deemed to be the aggregate liability in respect
thereof, as determined in accordance with GAAP.
 
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

20

--------------------------------------------------------------------------------

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)).
 
“Eligible Currency” means any lawful currency other than Dollars that is readily
available, freely transferable and convertible into Dollars in the international
interbank market available to the Lenders in such market and as to which a
Dollar Equivalent may be readily calculated. If, after the designation by the
Lenders of any currency as an Alternative Currency, any change in currency
controls or exchange regulations or any change in the national or international
financial, political or economic conditions are imposed in the country in which
such currency is issued, result in, in the reasonable opinion of the
Administrative Agent or the Required Lenders (in the case of any Loans to be
denominated in an Alternative Currency) or the L/C Issuer (in the case of any
Letter of Credit to be denominated in an Alternative Currency), (a) such
currency no longer being readily available, freely transferable and convertible
into Dollars, (b) a Dollar Equivalent being no longer readily calculable with
respect to such currency, (c) providing such currency being impracticable for
the Lenders or (d) such currency no longer being a currency in which the
Required Lenders are willing to make such Credit Extensions (each of (a), (b),
(c), and (d) a “Disqualifying Event”), then the Administrative Agent shall
promptly notify the Lenders and the Borrower Representative, and such country’s
currency shall no longer be an Alternative Currency until such time as the
Disqualifying Event(s) no longer exist. Within five (5) Business Days after
receipt of such notice from the Administrative Agent, the Borrowers shall repay
all Loans in such currency to which the Disqualifying Event applies or convert
such Loans into the Dollar Equivalent of Loans in Dollars, subject to the other
terms contained herein.


“EnPro Holdings” has the meaning specified in the introductory paragraph hereto.
 
“Environmental Laws” means any and all federal, state, local, foreign and other
applicable statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
21

--------------------------------------------------------------------------------

“Equity Interests”  means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
 
“ERISA” means the Employee Retirement Income Security Act of 1974.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with a Borrower within the meaning of Section 414(b) or (c)
of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).
 
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of any Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by any Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Sections 4041(c) or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Internal Revenue Code or Sections
303, 304 and 305 of ERISA; or (h) the imposition of any liability under Title IV
of ERISA, other than for PBGC premiums due but not delinquent under Section 4007
of ERISA, upon any Borrower or any ERISA Affiliate.
 
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.


“Euro” and “€” mean the single currency of the Participating Member States.
 
“Eurocurrency Rate” means:
 
(a)          With respect to any Credit Extension:
 
(i)           denominated in a LIBOR Quoted Currency, the rate per annum equal
to the London Interbank Offered Rate (“LIBOR”) or a comparable or successor
rate, which rate is approved by the Administrative Agent, as published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time) (in such case, the “LIBOR Rate”) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, for deposits in the relevant currency (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period;
22

--------------------------------------------------------------------------------

(ii)          denominated in Canadian dollars, the rate per annum equal to the
Canadian Dealer Offered Rate (“CDOR”) or a comparable or successor rate which
rate is approved by the Administrative Agent, as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) at or about 10:00 a.m. (Toronto, Ontario time) on the Rate Determination
Date with a term equivalent to such Interest Period; and
 
(iii)          denominated in any other Non-LIBOR Quoted Currency, the rate per
annum as designated with respect to such Alternative Currency at the time such
Alternative Currency is approved by the Administrative Agent and the Lenders
pursuant to Section 1.06; and
 
(b)          for any rate calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to the LIBOR Rate, at approximately 11:00 a.m.,
London time, determined two Business Days prior to such date for Dollar deposits
with a term of one month commencing that date;
 
provided, that, (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection with any rate set forth in this
definition, the approved rate shall be applied in a manner consistent with
market practice; provided, further, that, to the extent such market practice is
not administratively feasible for the Administrative Agent, such approved rate
shall be applied as otherwise reasonably determined by the Administrative Agent
and (ii) if the Eurocurrency Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.


“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurocurrency Rate”.  Eurocurrency Rate Loans
may be denominated in Dollars or in an Alternative Currency.  All Loans
denominated in an Alternative Currency must be Eurocurrency Rate Loans.
 
“Event of Default” has the meaning specified in Section 9.01.
 
“Excess Asbestos Insurance Recovery Contributions” means any contributions to
the Asbestos Trust by EnPro Holdings (or another Loan Party on EnPro Holdings’
behalf) of recoveries by EnPro Holdings (or any of its predecessors) from any
Additional Coltec Insurer and/or from any successor on account of the Additional
Coltec Insurance (as such terms are defined in the Modified Joint Plan of
Reorganization) that are required by the Modified Joint Plan of Reorganization
to be contributed to the Asbestos Trust.
 
“Excluded Property” means, with respect to any Loan Party, including any Person
that becomes a Loan Party after the Closing Date as contemplated by Section
7.12, (a) any leasehold interest in real property, (b) any owned real property,
(c) any owned or leased personal property which is located outside of the United
States, (d) any personal property (including, without limitation, motor
vehicles) in respect of which perfection of a Lien is not either (i) governed by
the Uniform Commercial Code or (ii) effected by appropriate evidence of the Lien
being filed in either the United States Copyright Office or the United States
Patent and Trademark Office, (e) the Equity Interests of (i) any direct Foreign
Subsidiary of a Loan Party to the extent (and for so long as) not required to be
pledged to secure the Obligations pursuant to Section 7.14(a) and (ii) any
Unrestricted Subsidiary, (f) until such date as the failure to pledge such
Equity Interests to the Administrative Agent would cause an Event of Default
under Section 9.1(m), 50.1% of the Equity Interests in GST LLC and Garrison, (g)
any property which, subject to the terms of Section 8.09, is subject to a Lien
of the type described in Section 8.01(i) pursuant to documents which prohibit
such Loan Party from granting any other Liens in such property, and (h) the
Equity Interests of Garlock Valqua Japan, Inc. to the extent the grant of a
security interest therein in the manner contemplated by the Security Agreement,
under the terms of the Organization Documents of Garlock Valqua Japan, Inc., is
prohibited or would result in the termination of such Equity Interests, or
requires consent of any other party to such Organization Documents, or gives the
other parties thereto the right to terminate or otherwise alter a Loan Party’s
rights, titles and interests with respect to such Equity Interests or under such
Organization Documents (including upon the giving of notice or the lapse of time
or both); provided that (i) the inclusion of the Equity Interests of Garlock
Valqua Japan, Inc. as “Excluded Property” pursuant to this clause (h) shall only
apply to the extent that any such prohibition, requirement or right is not
rendered ineffective pursuant to the Uniform Commercial Code or any other
applicable Law (including Debtor Relief Laws) and (ii) in the event of the
termination or elimination of any such prohibition or the requirement for any
consent contained in the Organization Documents of Garlock Valqua Japan, Inc.,
to the extent sufficient to permit the Equity Interests of Garlock Valqua Japan,
Inc. to become Collateral under the Security Agreement, or upon the granting of
any such consent, or waiving or terminating any requirement for such consent, a
security interest in the Equity Interests of Garlock Valqua Japan, Inc. shall be
automatically and simultaneously granted under the Security Agreement and the
Equity Interests of Garlock Valqua Japan, Inc. shall be included as Collateral
thereunder and shall no longer constitute Excluded Property.
23

--------------------------------------------------------------------------------

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Loan Party of, or the grant under a Loan Document by such Loan Party of a
security interest to secure, such Swap Obligation (or any Guarantee thereof) is
or becomes illegal under the Commodity Exchange Act (or the application or
official interpretation thereof) by virtue of such Loan Party’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act (determined after giving effect to Section 4.08 hereof
and any and all guarantees of such Loan Party’s Swap Obligations by other Loan
Parties) at the time the Guaranty of such Loan Party, or grant by such Loan
Party of a security interest, becomes effective with respect to such Swap
Obligation.  If a Swap Obligation arises under a Master Agreement governing more
than one Swap Contract, such exclusion shall apply only to the portion of such
Swap Obligation that is attributable to Swap Contracts for which such Guaranty
or security interest becomes illegal.
 
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrowers under Section 11.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that pursuant to Section 3.01(a)(ii), (a)(iii)
or (c), amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any U.S. federal
withholding taxes imposed under FATCA.
 
“Existing Credit Agreement” means that certain Amended and Restated Credit
Agreement dated as of August 28, 2014 among the Domestic Borrowers, certain
Subsidiaries of the Parent, the lenders party thereto and Bank of America, as
administrative agent, swing line lender and l/c issuer, as amended, supplemented
or otherwise modified from time to time until (but not including) the date of
this Agreement.
24

--------------------------------------------------------------------------------

“Existing Letters of Credit” means the letters of credit described by date of
issuance, letter of credit number, undrawn amount, name of beneficiary and date
of expiry on Schedule 1.01(b).
 
“Facilities” means, at any time, a collective reference to the facilities and
real properties owned, leased or operated by any Loan Party or any Restricted
Subsidiary.
 
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
 
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.
 
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.
 
“Fee Letter” means the letter agreement dated May 29, 2018 among the Domestic
Borrowers, Bank of America and MLPFS.
 
“Foreign Lender” means, with respect to any Borrower, (a) if such Borrower is a
U.S. Person, a Lender that is not a U.S. Person, and (b) if such Borrower is not
a U.S. Person, a Lender that is resident or organized under the laws of a
jurisdiction other than that in which such Borrower is resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.
 
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
 
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
 
“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Lender, (a) with respect to the L/C Issuer, such Defaulting Lender’s
Applicable Percentage of the outstanding L/C Obligations other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Revolving Lenders or Cash Collateralized in accordance
with the terms hereof and (b) with respect to the Swing Line Lender, such
Defaulting Lender’s Applicable Percentage of Swing Line Loans other than Swing
Line Loans as to which such Defaulting Lender’s participation obligation has
been reallocated to other Revolving Lenders in accordance with the terms hereof.
 
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
25

--------------------------------------------------------------------------------

“Funded Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
 
(a)          the outstanding principal amount of all obligations, whether
current or long-term, for borrowed money (including the Obligations) and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;
 
(b)          all purchase money Indebtedness;
 
(c)          the principal portion of all obligations under conditional sale or
other title retention agreements relating to property purchased by such Person
or any Subsidiary thereof (other than customary reservations or retentions of
title under agreements with suppliers entered into in the ordinary course of
business);
 
(d)          all direct obligations arising under letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds and
similar instruments;
 
(e)          all obligations in respect of the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business), including, without limitation, any Earn Out Obligations;
 
(f)          the Attributable Indebtedness of Capital Leases, Securitization
Transactions and Synthetic Leases;
 
(g)          all obligations of such Person to purchase, redeem, retire, defease
or otherwise make any payment prior to the Maturity Date in respect of any
Equity Interests in such Person or any other Person, valued, in the case of a
redeemable preferred interest, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends;
 
(h)          all Funded Indebtedness of others secured by (or for which the
holder of such Funded Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on, or payable out of the proceeds of
production from, property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed;
 
(i)          all Guarantees with respect to Funded Indebtedness of the types
specified in clauses (a) through (h) above of another Person; and
 
(j)          all Funded Indebtedness of the types referred to in clauses (a)
through (i) above of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company) in which such
Person is a general partner or joint venturer, except to the extent that Funded
Indebtedness is expressly made non-recourse to such Person.
 
For purposes hereof, the amount of any direct obligation arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments shall be the maximum amount
available to be drawn thereunder.
 
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, consistently applied
(except for changes in the application of which Parent’s accountants concur) and
as in effect from time to time.
26

--------------------------------------------------------------------------------

“Garrison” means Garrison Litigation Management Group, Ltd., a North Carolina
corporation.
 
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
 
“GST LLC” means Garlock Sealing Technologies, LLC, a North Carolina limited
liability company.
 
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.
 
“Guarantors” means (a) each Domestic Subsidiary identified as a “Guarantor” on
the signature pages hereto, (b) each other Domestic Subsidiary that joins as a
Guarantor pursuant to Section 7.12, (c) with respect to (i) Obligations under
any Secured Swap Agreement, (ii) Obligations under any Secured Treasury
Management Agreement and (iii) any Swap Obligation of a Specified Loan Party
(determined before giving effect to Sections 4.01 and 4.08) under the Guaranty,
the Domestic Borrowers, (d) with respect to the Obligations of a Borrower, each
Domestic Borrower, (e) with respect to the Obligations of a Designated Borrower,
each other Designated Borrower (subject to Section 2.16(b)) and (f) the
successors and permitted assigns of the foregoing.
 
“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent, the Lenders and the other holders of the Obligations
pursuant to Article IV.
 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
 
“HMT” has the meaning set forth in Section 6.22.


“Honor Date” has the meaning set forth in Section 2.03(c).
27

--------------------------------------------------------------------------------

“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.
 
“Impacted Loans” has the meaning specified in Section 3.03.
 
“Incremental Facilities” has the meaning specified in Section 2.01(b).


“Incremental Facility Amendment” has the meaning specified in Section 2.01(b).


“Incremental Facility Commitment” has the meaning specified in Section 2.01(b).


“Incremental Revolving Increase” has the meaning specified in Section 2.01(b).


“Incremental Term Facility” has the meaning specified in Section 2.01(b).


“Incremental Term Loans” means the term loans advanced under any Incremental
Term Facility.


“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
 
(a)          all Funded Indebtedness;
 
(b)          the Swap Termination Value of any Swap Contract;
 
(c)          all Guarantees with respect to outstanding Indebtedness of the
types specified in clauses (a) and (b) above of any other Person; and
 
(d)          all Indebtedness of the types referred to in clauses (a) through
(c) above of any partnership or joint venture (other than a joint venture that
is itself a corporation or limited liability company) in which such Person or a
Subsidiary thereof is a general partner or joint venturer, unless such
Indebtedness is expressly made non-recourse to such Person or such Subsidiary.
 
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.
 
“Indemnitees” has the meaning specified in Section 11.04(b).
 
“Information” has the meaning specified in Section 11.07.
 
“Interest Payment Date” means (a) as to any Eurocurrency Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurocurrency Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan (including a Swing Line Loan), the third calendar day after the
end of each March, June, September and December and the Maturity Date.
 
“Interest Period” means as to each Eurocurrency Rate Loan, the period commencing
on the date such Eurocurrency Rate Loan is disbursed or converted to or
continued as a Eurocurrency Rate Loan and ending on the date one, two, three or
six months thereafter (in each case, subject to availability for the interest
rate applicable to the relevant currency), as selected by the Borrower
Representative in its Loan Notice; provided that:
28

--------------------------------------------------------------------------------

(a)          any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurocurrency Rate Loan, such Business Day falls in another
calendar month, in which case such Interest Period shall end on the next
preceding Business Day;
 
(b)          any Interest Period pertaining to a Eurocurrency Rate Loan that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the calendar month at the
end of such Interest Period; and
 
(c)          no Interest Period shall extend beyond the Maturity Date.
 
“Interim Financial Statements” has the meaning set forth in Section 5.01(c)(ii).
 
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.
 
“Internal Revenue Service” means the United States Internal Revenue Service.
 
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of Indebtedness of, or purchase
or other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person and any arrangement pursuant to which the investor Guarantees
Indebtedness of such other Person, or (c) an Acquisition.  For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested after the Closing Date, without adjustment for subsequent increases or
decreases in the value of such Investment but giving effect to any returns or
distributions of capital or repayment of principal actually received in cash by
such Person with respect thereto (but only to the extent that the aggregate
amount of all such returns, distributions and repayments with respect to such
Investment does not exceed the principal amount of such Investment and less any
such amounts which increase the Cumulative Credit).
 
“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of any Loan Party
or any of its Restricted Subsidiaries.
 
“IP Rights” has the meaning specified in Section 6.17.
 
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
 
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the applicable Borrower (or any Restricted
Subsidiary) or in favor of the L/C Issuer and relating to any such Letter of
Credit.
 
“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit E executed and delivered by a Domestic Subsidiary in accordance with the
provisions of Section 7.12.
29

--------------------------------------------------------------------------------

“Judgment Currency” has the meaning specified in Section 11.23.
 
“Junior Debt Payment” has the meaning specified in Section 8.12.
 
“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
 
“L/C Advance” means, with respect to each Revolving Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Percentage. All L/C Advances shall be denominated in Dollars.
 
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of Revolving Loans.  All L/C Borrowings shall be
denominated in Dollars.
 
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
 
“L/C Issuer” means Bank of America, through itself or through one of its
designated Affiliates or branch offices, in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.
 
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.09.  For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.
 
“LCA Election” has the meaning specified in Section 1.03(e).
 
“LCA Test Date” has the meaning specified in Section 1.03(e).
 
“Lenders” means each of the Persons identified as a “Lender” on the signature
pages hereto, each Person that executes a lender joinder agreement or commitment
agreement in accordance with Section 2.01(b), each of their successors and
assigns and, as the context requires, includes the Swing Line Lender. The term
“Lender” shall include any Designated Lender.
 
“Lending Office” means, as to the Administrative Agent, the L/C Issuer or any
Lender, the office or offices of such Person described as such in such Person’s
Administrative Questionnaire, or such other office or offices as such Person may
from time to time notify the Borrower Representative and the Administrative
Agent; which office may include any Affiliate of such Person or any domestic or
foreign branch of such Person or such Affiliate.  Unless the context otherwise
requires each reference to a Lender shall include its applicable Lending Office.
30

--------------------------------------------------------------------------------

“Letter of Credit” means any commercial or standby letter of credit issued
hereunder providing for the payment of cash upon the honoring of a presentation
thereunder and shall include the Existing Letter(s) of Credit. Letters of Credit
may be issued in Dollars or in an Alternative Currency.
 
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a letter of credit in the form from time to time in use
by the L/C Issuer.
 
“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).
 
“Letter of Credit Fee” has the meaning specified in Section 2.03(h).
 
“Letter of Credit Sublimit” means an amount equal to the lesser of (a) the
Aggregate Revolving Commitments and (b) $30,000,000.  The Letter of Credit
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.
 
“Leverage Increase Period” has the meaning specified in Section 8.11(a).
 
“LIBOR” has the meaning specified in the definition of “Eurocurrency Rate”.
 
“LIBOR Quoted Currency” means each of the following currencies: Dollars; Euro;
Sterling; Yen; and Swiss Franc, in each case as long as there is a published
LIBOR rate with respect thereto.


“LIBOR Rate” has the meaning specified in the definition of “Eurocurrency Rate”.
 
“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).
 
“LIBOR Successor Rate” has the meaning specified in Section 3.07.
 
“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Eurocurrency Rate, Interest Period, timing and frequency of determining rates
and making payments of interest and other administrative matters as may be
appropriate, in the discretion of the Administrative Agent, to reflect the
adoption of such LIBOR Successor Rate and to permit the administration thereof
by the Administrative Agent in a manner substantially consistent with market
practice (or, if the Administrative Agent determines that adoption of any
portion of such market practice is not administratively feasible or that no
market practice for the administration of such LIBOR Successor Rate exists, in
such other manner of administration as the Administrative Agent determines in
consultation with the Borrower Representative).
 
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
 
“Limited Condition Acquisition” means any Permitted Acquisition the consummation
of which is not conditioned on the availability of, or on obtaining, third-party
financing.
31

--------------------------------------------------------------------------------

“Loan” means an extension of credit by a Lender to the Borrowers under Article
II in the form of a Revolving Loan, Swing Line Loan or any term loan under an
Incremental Term Facility.
 
“Loan Documents” means this Agreement, each Designated Borrower Request and
Assumption Agreement, each Note, each Issuer Document, each Joinder Agreement,
any agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.14 of this Agreement, each Subordination Agreement, each
Collateral Document, the Fee Letter and any other agreement, instrument or
document designated by its terms as a “Loan Document” (but specifically
excluding Secured Swap Agreements and Secured Treasury Management Agreements).
 
“Loan Notice” means a notice of (a) a Borrowing of Loans, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurocurrency Rate
Loans, in each case pursuant to Section 2.02(a), which shall be substantially in
the form of Exhibit A or such other form as may be approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent),
appropriately completed and signed by a Responsible Officer of the Borrower
Representative.
 
“Loan Parties” means, collectively, the Borrowers and each Guarantor.
 
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
 
“Luxembourg Pledge Agreement” means that certain share pledge agreement, dated
as of November 25, 2014, by and among GGB, Inc., a Delaware corporation, as
pledgor, EnPro Luxembourg Holding Company S.à r.l., a private company (société à
responsabilité limitée) governed by the laws of the Grand Duchy of Luxembourg,
as the company, and Bank of America, as the pledgee.
 
“Master Agreement” has the meaning specified in the definition of “Swap
Contract”.
 
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties or condition
(financial or otherwise) of the Parent and its Restricted Subsidiaries, taken as
a whole; (b) a material impairment of the rights and remedies of the
Administrative Agent or any Lender under any Loan Document to which it is a
party; (c) a material impairment of the ability of the Parent and its Restricted
Subsidiaries, taken as a whole, to perform their obligations under any Loan
Document to which they are a party; or (d) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Borrower or any
Material Guarantor of any Loan Document to which it is a party.
 
“Material Guarantor” means, at any time of determination, a Guarantor that is a
Material Subsidiary.
 
“Material Subsidiary” means, at any time of determination, a Subsidiary of the
Parent with assets that have an aggregate net book value of more than
$20,000,000.
 
“Maturity Date” means the earlier of (a) June 28, 2023 and (b) the date that is
six (6) months prior to the maturity of the Senior Notes (as such maturity of
the Senior Notes may be extended after the Closing Date pursuant to any
refinancing or otherwise as contemplated by Section 8.03(f)).
 
“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 102% of the Fronting Exposure of the L/C Issuer with respect to
Letters of Credit issued and outstanding at such time, (b) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.14(a)(i), (a)(ii) or (a)(iii), an amount equal
to 102% of the Outstanding Amount of all L/C Obligations, and (c) otherwise, an
amount determined by the Administrative Agent and the L/C Issuer in their sole
discretion.
32

--------------------------------------------------------------------------------

“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated.
 
“Modified Joint Plan of Reorganization” means the Modified Joint Plan of
Reorganization of Garlock Sealing Technologies LLC, et al. and OldCo, LLC,
Proposed Successor by Merger to Coltec Industries Inc, dated May 20, 2016, as
modified prior to the Closing Date, filed with the U.S. Bankruptcy Court for the
Western District of North Carolina and effective as of July 31, 2017.
 
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
 
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which a Borrower or any ERISA Affiliate makes or
is obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.
 
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including a Borrower or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.
 
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.01 and (b) has been
approved by the Required Lenders.
 
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
 
“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.


“Note” has the meaning specified in Section 2.11(a).
 
“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit K or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower Representative.


“Obligations” means with respect to each Borrower and each Guarantor, (a) all
advances to, and debts, liabilities, obligations, covenants and duties of, any
Loan Party arising under any Loan Document or otherwise with respect to any Loan
or Letter of Credit, and (b) all obligations of any Loan Party owing to a
Treasury Management Bank or a Swap Bank in respect of Secured Treasury
Management Agreements or Secured Swap Agreements, in the case of each of clauses
(a) and (b), whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding; provided, however, that the “Obligations” of a Loan Party shall
exclude any Excluded Swap Obligations with respect to such Loan Party.
33

--------------------------------------------------------------------------------

“OFAC” has the meaning set forth in Section 6.22.


“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
 
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
 
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).
 
“Outstanding Amount” means (a) with respect to any Loans on any date, the Dollar
Equivalent amount of the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of any Loans
occurring on such date; and (b) with respect to any L/C Obligations on any date,
the Dollar Equivalent amount of the aggregate outstanding amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by any
Borrower of Unreimbursed Amounts.
 
“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.
 
“Parent” has the meaning specified in the introductory paragraph hereto.
 
“Participant” has the meaning specified in Section 11.06(d).
 
“Participant Register” has the meaning specified in Section 11.06(d).
 
“Participating Member State” means any member state of the European Union that
adopts or has adopted the Euro as its lawful currency in accordance with
legislation of the European Union relating to Economic and Monetary Union.
34

--------------------------------------------------------------------------------

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
 
“Pension Act” means the Pension Protection Act of 2006.
 
“Pension Funding Rules” means the rules of the Internal Revenue Code and ERISA
regarding minimum required contributions (including any installment payment
thereof) to Pension Plans and set forth in, with respect to plan years ending
prior to the effective date of the Pension Act, Section 412 of the Internal
Revenue Code and Section 302 of ERISA, each as in effect prior to the Pension
Act and, thereafter, Section 412, 430, 431, 432 and 436 of the Internal Revenue
Code and Sections 302, 303, 304 and 305 of ERISA.
 
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by any Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to minimum funding standards under Section 412 of the
Internal Revenue Code.
 
“Permitted Acquisitions” means Investments consisting of an Acquisition by any
Loan Party (other than a Designated Borrower), provided that (a) no Default
shall have occurred and be continuing or would result from such Acquisition, (b)
the property acquired (or the property of the Person acquired) in such
Acquisition is used or useful in a line of business permitted under Section
8.07, (c) the Administrative Agent shall have received all items in respect of
the Equity Interests or property acquired in such Acquisition required to be
delivered by the terms of Section 7.12 and/or Section 7.14 on or before the date
by which such items are required to be delivered, (d) in the case of an
Acquisition of the Equity Interests of another Person, the board of directors
(or other comparable governing body) of such other Person shall have not
announced that it will oppose such Acquisition (and, in the case of an
Acquisition of the Equity Interest of such Person by merger, the board of
directors (or other comparable governing body) of such Person shall have duly
approved such merger), (e) upon giving effect to such Acquisition and any
incurrence of Indebtedness in connection therewith on a Pro Forma Basis, the
Loan Parties would be in compliance with the financial covenants set forth in
Section 8.11 as of the most recent fiscal quarter end for which the Borrowers
were required to deliver financial statements pursuant to Section 7.01(a) or (b)
and, if requested by the Administrative Agent for any Acquisition for which the
purchase price (including Earnout Obligations) exceeds the Threshold Amount, the
Borrower Representative shall have delivered to the Administrative Agent a Pro
Forma Compliance Certificate demonstrating such compliance, (f) the
representations and warranties made by the Loan Parties in each Loan Document
shall be true and correct in all material respects (and in all respects if any
such representation or warranty is already qualified by materiality or reference
to Material Adverse Effect) at and as if made as of the date of such Acquisition
(after giving effect thereto) except to the extent such representations and
warranties expressly relate to an earlier date in which case they shall be true
and correct in all material respects (and in all respects if any such
representation or warranty is already qualified by materiality or reference to
Material Adverse Effect) as of such earlier date and except that for purposes of
this clause (g), the representations and warranties contained in subsections (a)
and (b) of Section 6.05 shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 7.01, and
(g) if such transaction involves the purchase of an interest in a partnership
between a Borrower (or a Restricted Subsidiary) as a general partner and
entities unaffiliated with the Borrowers or such Restricted Subsidiary as the
other partners, such transaction shall be effected by having such equity
interest acquired by a corporate holding company directly or indirectly
wholly-owned by the Parent newly formed for the sole purpose of effecting such
transaction.


“Permitted Disposition Amount” has the meaning specified in Section 8.05.
35

--------------------------------------------------------------------------------

“Permitted Liens” means, at any time, Liens in respect of property of any Loan
Party or any of its Restricted Subsidiaries permitted to exist at such time
pursuant to the terms of Section 8.01.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of any Borrower or
any ERISA Affiliate or any such Plan to which any Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.
 
“Platform” has the meaning specified in Section 7.02.
 
“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” means, in
respect of a Specified Transaction, that such Specified Transaction and the
following transactions in connection therewith (to the extent applicable) shall
be deemed to have occurred as of the first day of the applicable period of
measurement for the applicable covenant or requirement: (a) (i) with respect to
any Disposition, Involuntary Disposition or sale, transfer or other disposition
that results in a Person ceasing to be a Subsidiary, or any designation of a
Restricted Subsidiary as an Unrestricted Subsidiary, income statement and cash
flow statement items (whether positive or negative) attributable to the Person
or property disposed of or the Restricted Subsidiary designated as an
Unrestricted Subsidiary shall be excluded and (ii) with respect to any
Acquisition, Investment or designation of an Unrestricted Subsidiary as a
Restricted Subsidiary, income statement and cash flow statement items (whether
positive or negative) attributable to the Person or property acquired or the
Unrestricted Subsidiary designated as a Restricted Subsidiary shall be included
to the extent relating to any period applicable in such calculations to the
extent (A) such items are not otherwise included in such income statement items
for the Parent and its Restricted Subsidiaries in accordance with GAAP or in
accordance with any defined terms set forth in Section 1.01 and (B) such items
are supported by financial statements or other information reasonably
satisfactory to the Administrative Agent, (b) any retirement of Indebtedness of
the Parent or any Restricted Subsidiary and (c) any incurrence or assumption of
Indebtedness by the Parent or any Restricted Subsidiary (and if such
Indebtedness has a floating or formula rate, such Indebtedness shall have an
implied rate of interest for the applicable period for purposes of this
definition determined by utilizing the rate which is or would be in effect with
respect to such Indebtedness as at the relevant date of determination);
provided, that, Pro Forma Basis, Pro Forma Compliance and Pro Forma Effect in
respect of any Specified Transaction shall be calculated in a reasonable and
factually supportable manner and certified by a Responsible Officer of the
Borrower Representative; provided, further, that, at all times prior to the
first delivery of financial statements pursuant to Section 7.01(a) or (b), this
definition shall be applied based on the pro forma financial statements of the
Parent and its Restricted Subsidiaries delivered to the Administrative Agent
prior to the Closing Date (and posted on SyndTrak for the Lenders) and
thereafter, based on the most recent financial statements delivered pursuant to
Section 7.01(a) or (b).
 
“Pro Forma Compliance Certificate” means, in respect of any Specified
Transaction, a certificate of a Responsible Officer of the Borrower
Representative containing reasonably detailed calculations of the Consolidated
Net Leverage Ratio, the Consolidated Leverage Ratio, the Consolidated Senior
Secured Leverage Ratio and/or the Consolidated Interest Coverage Ratio (as
applicable under the terms of this Agreement in connection with such Specified
Transaction) as of the most recent fiscal quarter end for which the Borrowers
were required to deliver financial statements pursuant to Section 7.01(a) or (b)
after giving Pro Forma Effect to the applicable Specified Transaction; provided,
that, at all times prior to the first delivery of financial statements pursuant
to Section 7.01(a) or (b), such certificate shall contain calculations based on
the pro forma financial statements of the Parent and its Restricted Subsidiaries
delivered to the Administrative Agent prior to the Closing Date (and posted on
SyndTrak for the Lenders).
36

--------------------------------------------------------------------------------

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
 
“Public Lender” has the meaning specified in Section 7.02.
 
“Qualified Acquisition” means (a) a Permitted Acquisition with aggregate
Acquisition Consideration of at least $100,000,000, or (b) a series of related
Permitted Acquisitions in any twelve (12) month period with aggregate
Acquisition Consideration for all such Permitted Acquisitions of at least
$100,000,000; provided, that, for any such Permitted Acquisition or series of
related Permitted Acquisitions to qualify as a Qualified Acquisition, a
Responsible Officer of the Borrower Representative shall have delivered to the
Administrative Agent a certificate (any such certificate, a “Qualified
Acquisition Notice”) on or prior to the consummation of such Permitted
Acquisition or the final closing date with respect to a series of related
Permitted Acquisitions (i) certifying that the Permitted Acquisition or series
of related Permitted Acquisitions meet the criteria set forth in the foregoing
clause (a) or clause (b), as applicable, and (ii) notifying the Administrative
Agent that the Borrower has elected to treat such Permitted Acquisition or
series of related Permitted Acquisitions as a Qualified Acquisition.
 
“Qualified Acquisition Notice” has the meaning specified in the definition of
“Qualified Acquisition.”
 
“Qualified Acquisition Pro Forma Calculation” means, to the extent required in
connection with determining the permissibility of any Permitted Acquisition or
series of related Permitted Acquisitions that constitute a Qualified
Acquisition, the calculations required by clause (e) in the proviso to the
definition of “Permitted Acquisition.”
 
“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualified at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
 
“Qualified Equity Issuance” means any sale or issuance of any Equity Interests
(other than Disqualified Stock) of the Parent or contribution to the capital of
the Parent (other than in respect of Disqualified Stock), in each case the
proceeds of which are received by, or contributed to the common equity of, the
Parent.
 
“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such other day as
otherwise reasonably determined by the Administrative Agent).


“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.
 
“Register” has the meaning specified in Section 11.06(c).
 
“Registered Equivalent Notes” means, with respect to any bonds, notes,
debentures or similar instruments originally issued in a Rule 144A or other
private placement transaction under the United States Securities Act of 1933,
substantially identical notes (having the same Guarantees) issued in a dollar
for dollar exchange therefor pursuant to an exchange offer registered with the
SEC.
37

--------------------------------------------------------------------------------

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
 
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.
 
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, (b) with respect to an L/C Credit
Extension, a Letter of Credit Application and (c) with respect to a Swing Line
Loan, a Swing Line Loan Notice.
 
“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders.  The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time; provided that, the amount of any
participation in any Swing Line Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swing Line Lender or L/C Issuer, as the case may be, in making such
determination.
 
“Responsible Officer” means the chief executive officer, president, chief
financial officer, vice president, treasurer, assistant treasurer, chief legal
officer or chief accounting officer of a Loan Party and, solely for purposes of
the delivery of certificates pursuant to Sections 5.01 or 7.12(b), the secretary
or any assistant secretary of a Loan Party and, solely for purposes of notices
given pursuant to Article II, any other officer or employee of the applicable
Loan Party so designated by any of the foregoing officers in a notice to the
Administrative Agent or any other officer or employee of the applicable Loan
Party designated in or pursuant to an agreement between the applicable Loan
Party and the Administrative Agent.  Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.  To the extent
requested by the Administrative Agent, each Responsible Officer will provide an
incumbency certificate and appropriate authorization documentation, in each
case, in form and substance satisfactory to the Administrative Agent.
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests of any Loan
Party or any Restricted Subsidiary, or any payment (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests or on account of any return of capital to such
Person’s stockholders, partners or members (or the equivalent Person thereof),
or any setting apart of funds or property for any of the foregoing.
 
“Restricted Subsidiary” means any Subsidiary of the Parent other than an
Unrestricted Subsidiary.  Each Loan Party (other than, for the avoidance of
doubt, the Parent) shall be a Restricted Subsidiary.
 
“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and
(iii) such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require; and (b) with respect to any Letter of Credit,
each of the following: (i) each date of issuance of a Letter of Credit
denominated in an Alternative Currency, (ii) each date of an amendment of any
such Letter of Credit having the effect of increasing the amount thereof,
(iii) each date of any payment by the L/C Issuer under any Letter of Credit
denominated in an Alternative Currency, (iv) in the case of all Existing Letters
of Credit denominated in Alternative Currencies, the Closing Date, and (v) such
additional dates as the Administrative Agent or the L/C Issuer shall determine
or the Required Lenders shall require.
38

--------------------------------------------------------------------------------

“Revolving Commitment” means, as to each Revolving Lender, its obligation to (a)
make Revolving Loans to the Borrowers pursuant to Section 2.01(a), (b) purchase
participations in L/C Obligations and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the Dollar amount set forth opposite such Lender’s name on Schedule 2.01
or in the Assignment and Assumption or other agreement pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.
 
“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in L/C Obligations and Swing Line Loans at such time.
 
“Revolving Lender” means, at any time, (a) so long as any Revolving Commitment
is in effect, any Lender that has a Revolving Commitment at such time or (b) if
the Revolving Commitments have terminated or expired, any Lender that has a
Revolving Loan or a participation in L/C Obligations or Swingline Loans at such
time.


“Revolving Loan” has the meaning specified in Section 2.01(a).
 
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of McGraw
Hill Financial, Inc., and any successor thereto.
 
“Sale and Leaseback Transaction” means, with respect to any Loan Party or any
Restricted Subsidiary, any arrangement, directly or indirectly, with any Person
whereby the Loan Party or such Restricted Subsidiary shall sell or transfer any
property used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred.
 
“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.


“Sanctions” has the meaning set forth in Section 6.22.
 
“Scheduled Dispositions” has the meaning set forth in the definition of
“Disposition.”
 
“Scheduled Unavailability Date” has the meaning specified in Section 3.07.
 
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
“Secured Parties” has the meaning set forth in Section 10.09.
39

--------------------------------------------------------------------------------

“Secured Party Designation Notice” means a notice from any Lender or an
Affiliate of a Lender substantially in the form of Exhibit H.
 
“Secured Swap Agreement” means any Swap Contract permitted under Section 8.03
between any Loan Party or Subsidiary and any Swap Bank; provided that for any of
the foregoing to be included as a “Secured Swap Agreement” on any date of
determination by the Administrative Agent, the applicable Swap Bank (other than
the Administrative Agent or an Affiliate of the Administrative Agent) must have
delivered a Secured Party Designation Notice to the Administrative Agent prior
to such date of determination.
 
“Secured Treasury Management Agreement” means any Treasury Management Agreement
between any Loan Party or Subsidiary and any Treasury Management Bank; provided,
that for any of the foregoing to be included as a “Secured Treasury Management
Agreement” on any date of determination by the Administrative Agent, the
applicable Treasury Management Bank (other than the Administrative Agent or an
Affiliate of the Administrative Agent) must have delivered a Secured Party
Designation Notice to the Administrative Agent prior to such date of
determination.
 
“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or affiliate of such Person.
 
“Security Agreement” means the second amended and restated security and pledge
agreement dated as of the Closing Date executed in favor of the Administrative
Agent, for the benefit of the holders of the Obligations, by each of the Loan
Parties (other than the Designated Borrowers).
 
“Senior Notes” means the Senior Notes due September 15, 2022, bearing interest
at a per annum rate of 5.875%, issued by Parent in the original principal amount
of up to $450,000,000.
 
“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (a) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business, (b) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature in their ordinary course, (c) such
Person is not engaged in a business or a transaction, and is not about to engage
in a business or a transaction, for which such Person’s property would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which such Person is engaged or is to
engage, (d) the fair value of the property of such Person is greater than the
total amount of liabilities, including, without limitation, contingent
liabilities, of such Person and (e) the present fair salable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured.  In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.
 
“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.
 
“Specified Event of Default” means any Event of Default pursuant to Section
9.01(a), Section 9.01(f) or Section 9.01(g).
40

--------------------------------------------------------------------------------

“Specified Loan Party” has the meaning set forth in Section 4.08.
 
“Specified Transaction” means (a) any Acquisition, any Disposition of assets
constituting a business unit, line of business or division of the Parent or any
Restricted Subsidiary, any sale, transfer or other disposition that results in a
Person ceasing to be a Restricted Subsidiary, any Involuntary Disposition, any
Investment that results in a Person becoming a Restricted Subsidiary, in each
case, to the extent the value of or consideration for such transaction exceeds
the Threshold Amount and whether by merger, consolidation or otherwise, any
designation of a Restricted Subsidiary as an Unrestricted Subsidiary or of an
Unrestricted Subsidiary as a Restricted Subsidiary, or any incurrence or
repayment of Indebtedness in an amount that exceeds the Threshold Amount, or (b)
any other event that by the terms of the Loan Documents requires Pro Forma
Compliance with a test or covenant, or requires such test or covenant to be
calculated on a Pro Forma Basis, or requires such test or covenant to be
calculated after giving Pro Forma Effect to such event.
 
“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or the L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or the L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further that the L/C Issuer
may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in an
Alternative Currency.
 
“Stemco Kaiser Ad Valorem Tax Relief Transaction” means the transaction
described on Schedule 1.01(e).
 
“Sterling” and “₤” mean the lawful currency of the United Kingdom.
 
“Subordinated Indebtedness” means any Indebtedness incurred by a Loan Party that
is expressly subordinated and made junior in right of payment to the full and
final payment of the Obligations and such Indebtedness has terms and conditions
(including terms relating to interest, fees, repayment and subordination) that
are reasonably satisfactory to the Administrative Agent.
 
“Subordination Agreement” means any subordination agreement executed and
delivered after the Closing Date on terms and conditions acceptable to the
Administrative Agent.
 
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person.  Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Parent.
 
“Swap Bank” means any Person that (a) at the time it enters into a Swap
Contract, is a Lender or the Administrative Agent or an Affiliate of a Lender or
the Administrative Agent, (b) in the case of any Swap Contract in effect on or
prior to the Closing Date, is, as of the Closing Date or within 30 days
thereafter, a Lender or the Administrative Agent or an Affiliate of a Lender or
the Administrative Agent and a party to a Swap Contract or (c) within 30 days
after the time it enters into the applicable Swap Contract, becomes a Lender,
the Administrative Agent or an Affiliate of a Lender or the Administrative
Agent, in each case, in its capacity as a party to such Swap Contract.
41

--------------------------------------------------------------------------------

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
 
“Swap Obligation” means with respect to any Loan Party any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
 
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
 
“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
 
“Swing Line Loan” has the meaning specified in Section 2.04(a).
 
“Swing Line Loan Notice” means a notice of a Borrowing of Swing Line Loans
pursuant to Section 2.04(b), which shall be substantially in the form of Exhibit
B or such other form as is approved by the Administrative Agent (including any
form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Borrower Representative.
 
“Swing Line Sublimit” means an amount equal to the lesser of (a) $15,000,000 and
(b) the Aggregate Revolving Commitments.  The Swing Line Sublimit is part of,
and not in addition to, the Aggregate Revolving Commitments.
 
“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement
whereby the arrangement is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease or does not otherwise appear on
a balance sheet under GAAP.
 
“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.
42

--------------------------------------------------------------------------------

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
 
“Threshold Amount” means $50,000,000.
 
“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments of such Lender at such time, the outstanding Loans of such Lender at
such time and such Lender’s participation in L/C Obligations and Swing Line
Loans at such time.
 
“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, all Swing Line Loans and all L/C Obligations.
 
“Transaction Costs” means all costs, fees, expenses and premiums (including
tender and redemption premiums) associated with the issuance, extension,
refinancing, renewal, redemption or replacement of any Indebtedness pursuant to
Section 8.03(f) or (g) and entering into this Agreement and the other Loan
Documents.
 
“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, overdraft,
credit or debit card, funds transfer, automated clearinghouse, zero balance
accounts, returned check concentration, controlled disbursement, lockbox,
account reconciliation and reporting and trade finance services and other cash
management services.
 
“Treasury Management Bank” means any Person that (a) at the time it enters into
a Treasury Management Agreement, is a Lender or the Administrative Agent or an
Affiliate of a Lender or the Administrative Agent, (b) in the case of any
Treasury Management Agreement in effect on or prior to the Closing Date, is, as
of the Closing Date or within 30 days thereafter, a Lender or the Administrative
Agent or an Affiliate of a Lender or the Administrative Agent and a party to a
Treasury Management Agreement or (c) within 30 days after the time it enters
into the applicable Treasury Management Agreement, becomes a Lender, the
Administrative Agent or an Affiliate of a Lender or the Administrative Agent, in
each case, in its capacity as a party to such Treasury Management Agreement.


“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.
 
“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).
 
“United States” and “U.S.” mean the United States of America.
 
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
 
“Unrestricted Subsidiary” means, at any date of determination, any Subsidiary of
the Parent (other than any Subsidiary that (a) owns any Equity Interests in the
Parent or any Restricted Subsidiary, or (b) holds a Lien on any assets or
property of the Parent or any Restricted Subsidiary) that has been designated as
an Unrestricted Subsidiary by the Borrower Representative (in a written notice
by the Borrower Representative to the Administrative Agent); provided, that, (i)
no Default or Event of Default has occurred and is continuing or would result
therefrom, (ii) the Borrower Representative shall have delivered to the
Administrative Agent a Pro Forma Compliance Certificate demonstrating that, upon
giving Pro Forma Effect to such designation, the Loan Parties would be in
compliance with the financial covenants set forth in Section 8.11 as of the most
recent fiscal quarter end for which the Borrowers were required to deliver
financial statements pursuant to Section 7.01(a) or Section 7.01(b), (iii) such
Subsidiary shall have been or will promptly be (and shall remain so long as such
Subsidiary of the Parent remains an Unrestricted Subsidiary hereunder)
designated an “unrestricted subsidiary” (or otherwise not be subject to the
covenants) under any other Indebtedness with an outstanding principal amount in
excess of the Threshold Amount, and (iv) the aggregate assets of all
Unrestricted Subsidiaries may not exceed at any time 10% of the total assets of
the Parent and its Subsidiaries on a consolidated basis determined in accordance
with GAAP (as reflected in the financial statements of the Parent and its
Subsidiaries most recently delivered hereunder pursuant to Section 7.01(a) or
Section 7.01(b)). The designation of any Restricted Subsidiary as an
Unrestricted Subsidiary after the Closing Date shall constitute an Investment by
the Parent and its Restricted Subsidiaries therein at the date of designation in
an amount equal to the fair market value (as determined in good faith by the
Borrower Representative) of the Investments held by the Parent and its
Restricted Subsidiaries in such Unrestricted Subsidiary immediately prior to
such designation.  The designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute the incurrence by such Restricted
Subsidiary at the time of designation of any Indebtedness or Liens of such
Restricted Subsidiary outstanding at such time.  Once an Unrestricted Subsidiary
has been designated as a Restricted Subsidiary, it cannot be re-designated as an
Unrestricted Subsidiary.  As of the Closing Date, there are no Unrestricted
Subsidiaries.  For the avoidance of doubt, no Borrower may be an Unrestricted
Subsidiary.
43

--------------------------------------------------------------------------------

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.
 
“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(III).
 
“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.
 
“Wholly Owned Subsidiary” means any Person 100% of whose Equity Interests are at
the time owned by the Parent directly or indirectly through other Persons 100%
of whose Equity Interests are at the time owned, directly or indirectly, by the
Parent.
 
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


1.02          Other Interpretive Provisions.
 
With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:
 
(a)          The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms. 
The words “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation.”  The word “will” shall be construed to have
the same meaning and effect as the word “shall.”  Unless the context requires
otherwise, (i) any definition of or reference to any agreement, instrument or
other document (including the Loan Documents and any Organization Document)
shall be construed as referring to such agreement, instrument or other document
as amended, modified, extended, restated, replaced or supplemented from time to
time (subject to any restrictions on such amendments, supplements or
modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “hereto”, “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory rules,
regulations, orders and provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified,
extended, restated, replaced or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all real and personal property and tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.  Any and all references to “Borrower” regardless of whether
preceded by the term a, any, each of, all, and/or, or any other similar term
shall be deemed to refer, as the context requires, to each and every (and/or any
one or all) parties constituting a Borrower, individually and/or in the
aggregate.
44

--------------------------------------------------------------------------------

(b)          In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”
 
(c)          Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.
 
1.03          Accounting Terms; Limited Condition Acquisitions.
 
(a)          Generally.  Except as otherwise specifically prescribed herein, all
accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis (except for changes in the application of which such accountants concur),
as in effect from time to time, applied in a manner consistent with that used in
preparing the Audited Financial Statements, except as otherwise specifically
prescribed herein; provided, however, that calculations of Attributable
Indebtedness under any Synthetic Lease or the implied interest component of any
Synthetic Lease shall be made by the Borrower Representative in accordance with
accepted financial practice and consistent with the terms of such Synthetic
Lease.  Notwithstanding the foregoing, for purposes of determining compliance
with any covenant (including the computation of any financial covenant)
contained herein, Indebtedness of the Parent and its Subsidiaries shall be
deemed to be carried at 100% of the outstanding principal amount thereof, and
the effects of FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall
be disregarded.
45

--------------------------------------------------------------------------------

(b)          Changes in GAAP.  The Borrower Representative will provide a
written summary of material changes in GAAP affecting the financial statements
of the Parent or any of its Subsidiaries and in the consistent application
thereof with each annual and quarterly Compliance Certificate delivered in
accordance with Section 7.02(b).  If at any time any change in GAAP (including
the adoption of IFRS) would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrower
Representative or the Required Lenders shall so request, the Administrative
Agent, the Lenders and the Borrowers shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP (subject to the approval of the Required Lenders); provided that,
until so amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrowers shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as requested hereunder setting
forth a reconciliation between calculations of such ratio or requirement made
before and after giving effect to such change in GAAP.  Without limiting the
foregoing, leases shall continue to be classified and accounted for on a basis
consistent with that reflected in the Audited Financial Statements for all
purposes of this Agreement, notwithstanding any change in GAAP relating thereto,
unless the parties hereto shall enter into a mutually acceptable amendment
addressing such changes, as provided for above.
 
(c)          Pro Forma Calculations.  Notwithstanding anything to the contrary
contained herein, all calculations of the Consolidated Leverage Ratio, the
Consolidated Net Leverage Ratio (including for purposes of determining the
Applicable Rate), the Consolidated Senior Secured Leverage Ratio and the
Consolidated Interest Coverage Ratio shall be made on a Pro Forma Basis with
respect to all Specified Transactions occurring during the applicable four
quarter period to which such calculation relates, and/or subsequent to the end
of such four quarter period but not later than the date of such calculation;
provided, that, notwithstanding the foregoing, when calculating the Consolidated
Net Leverage Ratio and/or the Consolidated Interest Coverage Ratio for purposes
of determining (y) compliance with Section 8.11 and/or (z) the Applicable Rate,
any Specified Transaction and any related adjustment contemplated in the
definition of Pro Forma Basis that occurred subsequent to the end of the
applicable four quarter period shall not be given Pro Forma Effect.  For
purposes of determining compliance with any provision of this Agreement which
requires Pro Forma Compliance with any financial covenant set forth in
Section 8.11 (or satisfaction of a required ratio by reference to any financial
covenant set forth in Section 8.11), (x) in the case of any such compliance (or
satisfaction) determined after delivery of financial statements for the fiscal
quarter ending June 30, 2018, such Pro Forma Compliance (or satisfaction) shall
be determined by reference to the maximum Consolidated Net Leverage Ratio and/or
minimum Consolidated Interest Coverage Ratio, as applicable, permitted for the
fiscal quarter most recently then ended for which financial statements have been
delivered (or were required to have been delivered) in accordance with
Section 7.01(a) or (b), or (y) in the case of any such compliance (or
satisfaction) determined prior to the delivery referred to in clause (x) above,
such Pro Forma Compliance (or satisfaction) shall be determined by reference to
the maximum Consolidated Net Leverage Ratio and/or minimum Consolidated Interest
Coverage Ratio, as applicable, permitted for the fiscal quarter ending June 30,
2018.  Notwithstanding anything to the contrary herein, for purposes of
calculating the Consolidated Leverage Ratio, the Consolidated Net Leverage
Ratio, the Consolidated Senior Secured Leverage Ratio and the Consolidated
Interest Coverage Ratio at any time prior to the first delivery of financial
statements pursuant to Section 7.01(a) or (b), such calculation shall be
determined based on the pro forma consolidated financial statements of the
Parent and its Subsidiaries delivered to the Administrative Agent prior to the
Closing Date (and posted on SyndTrak for the Lenders) and thereafter, based on
the most recent financial statements delivered pursuant to Section 7.01(a) or
(b).  In connection with any calculation of the Consolidated Net Leverage Ratio
for purposes of determining the permissibility of the incurrence of any
Indebtedness, (i) the proceeds of such Indebtedness shall not be counted as
unrestricted cash and Cash Equivalents, and (ii) any Indebtedness being repaid
with the proceeds of such Indebtedness substantially concurrently with the
incurrence thereof shall not be considered outstanding.
46

--------------------------------------------------------------------------------

(d)          Consolidation.  All references herein to consolidated financial
statements of the Parent and its Subsidiaries or to the determination of any
amount or financial ratio (including any component definition thereof) for the
Parent and its Restricted Subsidiaries on a consolidated basis or any similar
reference shall, in each case, be deemed to include each variable interest
entity that the Parent is required to consolidate pursuant to FASB ASC 810 as if
such variable interest entity were a Restricted Subsidiary as defined herein.
 
(e)          Limited Condition Acquisitions. It is understood and agreed that,
notwithstanding anything to the contrary in this Agreement, in the case of any
Limited Condition Acquisition:
 
(i) the condition set forth in clause (f) in the proviso of the definition of
“Permitted Acquisition” shall be limited such that the only representations and
warranties the accuracy of which shall be a condition to the satisfaction of
such clause (f) in the proviso of the definition of “Permitted Acquisition”
shall be (A) customary “specified representations”, and (B) such representations
and warranties under the definitive agreement governing such Limited Condition
Acquisition as entitle the applicable Loan Party to terminate its obligations
under such definitive agreement or decline to consummate such Limited Condition
Acquisition if such representations and warranties fail to be true and correct;
 
(ii) if the proceeds of any Incremental Term Facility are being used to finance
such Limited Condition Acquisition, and the applicable Domestic Borrower has
obtained Incremental Facility Commitments for such Incremental Term Facility,
the conditions set forth in Section 2.01(b)(vii)(A)(2)(x) and Section 5.02(a)
shall, if and to the extent the Lenders providing such Incremental Facility
Commitments for such Incremental Term Facility so agree, be limited such that
the only representations and warranties the accuracy of which shall be a
condition to the availability of such Incremental Facility shall be (A)
customary “specified representations”, and (B) such representations and
warranties under the definitive agreement governing such Limited Condition
Acquisition as entitle the applicable Loan Party to terminate its obligations
under such definitive agreement or decline to consummate such Limited Condition
Acquisition if such representations and warranties fail to be true and correct;
 
(iii) the condition set forth in clause (a) in the proviso of the definition of
“Permitted Acquisition” shall be satisfied if (A) no Default shall have occurred
and be continuing at the time of the execution of the definitive agreement
governing such Limited Condition Acquisition, and (B) no Specified Event of
Default shall have occurred and be continuing at the time of consummation of
such Limited Condition Acquisition;
 
(iv) if the proceeds of any Incremental Term Facility are being used to finance
such Limited Condition Acquisition, and the applicable Domestic Borrower has
obtained Incremental Facility Commitments for such Incremental Term Facility,
the conditions set forth in Section 2.01(b)(ii), Section 2.01(b)(vii)(A)(2)(y)
and Section 5.02(b) shall, if and to the extent the Lenders providing such
Incremental Facility Commitments for such Incremental Term Facility so agree, be
satisfied if (A) no Default shall have occurred and be continuing at the time of
the execution of the definitive agreement governing such Limited Condition
Acquisition, and (B) no Specified Event of Default shall have occurred and be
continuing at the time of the funding of such Incremental Term Facility in
connection with the consummation of such Limited Condition Acquisition; and
47

--------------------------------------------------------------------------------

(v) for purposes of determining whether the condition set forth in clause (e) in
the proviso of the definition of “Permitted Acquisition” has been satisfied in
connection with such Limited Condition Acquisition, and, if the proceeds of any
Incremental Term Facility are being used to finance such Limited Condition
Acquisition and the applicable Domestic Borrower has obtained Incremental
Facility Commitments for such Incremental Term Facility, for purposes of
calculating the applicable amounts in Section 2.01(b)(i)(A)(2) and Section
2.01(b)(i)(B) and determining whether the condition set forth in Section
2.01(b)(vii)(B) has been satisfied in connection with such Limited Condition
Acquisition, at the option of the Borrower Representative (the Borrower
Representative’s election to exercise such option in connection with any Limited
Condition Acquisition, a “LCA Election”) the date of determination of such
applicable amounts and whether any such condition has been satisfied shall be
deemed to be the date the definitive agreement governing such Limited Condition
Acquisition is executed (the “LCA Test Date”), and if, for the Limited Condition
Acquisition and the funding of such Incremental Term Facility in connection with
the consummation of such Limited Condition Acquisition, the Loan Parties would
have satisfied such conditions on the relevant LCA Test Date, such conditions
shall be deemed to have been satisfied.
 
If the Borrower Representative has made a LCA Election for any Limited Condition
Acquisition, then in connection with any calculation of any ratio, test or
basket availability hereunder (each, a “Subsequent Transaction”) following the
relevant LCA Test Date and prior to the earlier of the date on which such
Limited Condition Acquisition is consummated and the date that the definitive
agreement governing such Limited Condition Acquisition is terminated or expires
without consummation of such Limited Condition Acquisition, for purposes of
determining whether such Subsequent Transaction is permitted under this
Agreement, any such ratio, test or basket shall be calculated and tested both
(x) on a Pro Forma Basis assuming such Limited Condition Acquisition and the
other transactions in connection therewith (including any assumption or
incurrence of Indebtedness) have been consummated on the relevant LCA Test Date
until such time as the applicable Limited Condition Acquisition has actually
closed or the definitive agreement governing such Limited Condition Acquisition
has been terminated or expires without consummation of such Limited Condition
Acquisition, and (y) on a standalone basis without giving effect to such Limited
Condition Acquisition and the other transactions in connection therewith.  It is
understood and agreed that this Section 1.03(e) shall not limit the conditions
set forth in Section 5.02 with respect to any proposed Credit Extension, in
connection with such Limited Condition Acquisition or otherwise, other than the
incurrence of an Incremental Term Facility in connection with a Limited
Condition Acquisition.
 
1.04          Rounding.
 
Any financial ratios required to be maintained by the Borrowers pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).
48

--------------------------------------------------------------------------------

1.05          Exchange Rates; Currency Equivalents.
 
(a)          The Administrative Agent or the L/C Issuer, as applicable, shall
determine the Spot Rates as of each Revaluation Date to be used for calculating
Dollar Equivalent amounts of Credit Extensions and Outstanding Amounts
denominated in Alternative Currencies.  Such Spot Rates shall become effective
as of such Revaluation Date and shall be the Spot Rates employed in converting
any amounts between the applicable currencies until the next Revaluation Date to
occur.  Except for purposes of financial statements delivered by the Loan
Parties hereunder or calculating financial covenants hereunder or except as
otherwise provided herein, the applicable amount of any currency (other than
Dollars) for purposes of the Loan Documents shall be such Dollar Equivalent
amount as so determined by the Administrative Agent or the L/C Issuer, as
applicable.
 
(b)          Wherever in this Agreement in connection with a Borrowing,
conversion, continuation or prepayment of a Eurocurrency Rate Loan or the
issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such
Borrowing, Eurocurrency Rate Loan or Letter of Credit is denominated in an
Alternative Currency, such amount shall be the relevant Alternative Currency
Equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.5 of a unit being rounded upward), as determined by
the Administrative Agent or the L/C Issuer, as the case may be.
 
1.06          Additional Alternative Currencies.
 
(a)          The Borrower Representative may from time to time request that
Eurocurrency Rate Loans be made and/or Letters of Credit be issued in a currency
other than those specifically listed in the definition of “Alternative
Currency;” provided that (i) such requested currency is an Eligible Currency and
(ii) such requested currency shall only be treated as a “LIBOR Quoted Currency”
to the extent that there is published LIBOR rate for such currency.  In the case
of any such request with respect to the making of Eurocurrency Rate Loans, such
request shall be subject to the approval of the Administrative Agent and each
Lender with a Commitment under which such currency is requested to be made
available; and in the case of any such request with respect to the issuance of
Letters of Credit, such request shall be subject to the approval of the
Administrative Agent and the L/C Issuer.
 
(b)          Any such request shall be made to the Administrative Agent not
later than 11:00 a.m., 20 Business Days prior to the date of the desired Credit
Extension (or such other time or date as may be agreed by the Administrative
Agent and, in the case of any such request pertaining to Letters of Credit, the
L/C Issuer, in its or their sole discretion).  In the case of any such request
pertaining to Eurocurrency Rate Loans, the Administrative Agent shall promptly
notify each Lender with a Commitment under which such currency is requested to
be made available thereof; and in the case of any such request pertaining to
Letters of Credit, the Administrative Agent shall promptly notify the L/C Issuer
thereof.  Each Lender with a Commitment under which such currency is requested
to be made available (in the case of any such request pertaining to Eurocurrency
Rate Loans) or the L/C Issuer (in the case of a request pertaining to Letters of
Credit) shall notify the Administrative Agent, not later than 11:00 a.m., 10
Business Days after receipt of such request whether it consents, in its sole
discretion, to the making of Eurocurrency Rate Loans or the issuance of Letters
of Credit, as the case may be, in such requested currency.
 
(c)          Any failure by a Lender or the L/C Issuer, as the case may be, to
respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Lender or the L/C Issuer, as
the case may be, to permit Eurocurrency Rate Loans to be made or Letters of
Credit to be issued in such requested currency.  If the Administrative Agent and
all the Lenders with a Commitment under which such currency is requested to be
made available consent to making Eurocurrency Rate Loans in such requested
currency, the Administrative Agent shall so notify the Borrower Representative
and (i) the Administrative Agent and such Lenders may amend the definition of
Eurocurrency Rate for any Non-LIBOR Quoted Currency to the extent necessary to
add the applicable Eurocurrency Rate for such currency and (ii) to the extent
the definition of Eurocurrency Rate reflects the appropriate interest rate for
such currency or has been amended to reflect the appropriate rate for such
currency, such currency shall thereupon be deemed for all purposes to be an
Alternative Currency for purposes of any Borrowings of Eurocurrency Rate
Loans.   If the Administrative Agent and the L/C Issuer consent to the issuance
of Letters of Credit in such requested currency, the Administrative Agent shall
so notify the Borrower Representative and (A) the Administrative Agent and the
L/C Issuer may amend the definition of Eurocurrency Rate for any Non-LIBOR
Quoted Currency to the extent necessary to add the applicable Eurocurrency Rate
for such currency and (B) to the extent the definition of Eurocurrency Rate
reflects the appropriate interest rate for such currency or has been amended to
reflect the appropriate rate for such currency, such currency shall thereupon be
deemed for all purposes to be an Alternative Currency for purposes of any Letter
of Credit issuances. If the Administrative Agent shall fail to obtain consent to
any request for an additional currency under this Section 1.06, the
Administrative Agent shall promptly so notify the Borrower Representative.
49

--------------------------------------------------------------------------------

1.07          Change of Currency.
 
(a)          Each obligation of the Borrowers to make a payment denominated in
the national currency unit of any member state of the European Union that adopts
the Euro as its lawful currency after the date hereof shall be redenominated
into Euro at the time of such adoption.  If, in relation to the currency of any
such member state, the basis of accrual of interest expressed in this Agreement
in respect of that currency shall be inconsistent with any convention or
practice in the London interbank market for the basis of accrual of interest in
respect of the Euro, such expressed basis shall be replaced by such convention
or practice with effect from the date on which such member state adopts the Euro
as its lawful currency; provided that if any Borrowing in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Borrowing, at the end of the then
current Interest Period.  Each provision of this Agreement shall be subject to
such reasonable changes of construction as the Administrative Agent may from
time to time specify to be appropriate to reflect the adoption of the Euro by
any member state of the European Union and any relevant market conventions or
practices relating to the Euro.
 
(b)          Each provision of this Agreement also shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect a change in currency of any other
country and any relevant market conventions or practices relating to the change
in currency.


1.08          Times of Day; Rates.
 
(a)          Times of Day.  Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).
 
(b)          Rates.  The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to, the administration, submission or any other matter related to the
rates in the definition of “Eurocurrency Rate” or with respect to any comparable
or successor rate thereto.
50

--------------------------------------------------------------------------------

1.09          Letter of Credit Amounts.
 
Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the Dollar Equivalent of the stated amount of such Letter
of Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the Dollar
Equivalent of the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.
 
ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS
 
2.01          Commitments.
 
(a)          Revolving Loans.  Subject to the terms and conditions set forth
herein, each Revolving Lender severally agrees to make loans (each such loan, a
“Revolving Loan”) to the Borrowers, in Dollars or in one or more Alternative
Currencies, from time to time on any Business Day during the Availability Period
in an aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Revolving Commitment; provided, however, that after giving effect to
any Borrowing of Revolving Loans, (i) the Total Revolving Outstandings shall not
exceed the Aggregate Revolving Commitments, (ii) the Revolving Credit Exposure
of any Lender shall not exceed such Lender’s Revolving Commitment, and (iii) the
aggregate Outstanding Amount of all Loans denominated in Alternative Currencies
shall not exceed the Alternative Currency Sublimit.  Within the limits of each
Revolving Lender’s Revolving Commitment, and subject to the other terms and
conditions hereof, the Borrowers may borrow Revolving Loans under this Section
2.01(a), prepay Revolving Loans under Section 2.05, and reborrow under this
Section 2.01(a).  Revolving Loans may be Base Rate Loans or Eurocurrency Rate
Loans, or a combination thereof, as further provided herein; provided, however,
all Borrowings made on the Closing Date or any of the three (3) Business Days
following the Closing Date shall be made as Base Rate Loans unless the Borrowers
deliver a funding indemnity letter, in form and substance satisfactory to the
Administrative Agent, to the Administrative Agent not less than three (3)
Business Days prior to the date of such Borrowings.
 
(b)          Incremental Facilities.  The Borrower Representative may from time
to time, upon at least ten (10) Business Days’ prior written notice to the
Administrative Agent in each case, at any time prior to the Maturity Date,
increase the Aggregate Revolving Commitments (each such increase, an
“Incremental Revolving Increase”) and/or add one or more tranches of term loans
(each an “Incremental Term Facility”; each Incremental Term Facility and each
Incremental Revolving Increase are collectively referred to as “Incremental
Facilities”) to this Agreement at the option of the Borrower Representative by
an agreement in writing entered into by the applicable Borrowers, the
Administrative Agent and each Person (including any existing Lender) that agrees
to provide a portion of such Incremental Facility (each an “Incremental Facility
Amendment”); provided that:
 
(i)          the sum of the cumulative aggregate original principal amount of
all Incremental Facilities established under this Section 2.01(b) plus the
cumulative aggregate original principal amount of all Alternative Incremental
Facility Indebtedness incurred under Section 8.03(r) shall not exceed, at the
time any such Incremental Facility is established (and giving effect thereto),
as the case may be, the sum of: (A) the greater of (1) $225,000,000 and (2)
Consolidated EBITDA for the most recently ended period of four fiscal quarters
for which the Borrowers have delivered financial statements pursuant to Section
7.01(a) or (b), plus (B) such additional amount that would not cause the
Consolidated Senior Secured Leverage Ratio, calculated on a Pro Forma Basis
after giving effect to any such Incremental Facility (and treating any
Incremental Revolving Increase as fully drawn for such purpose), to be greater
than 2.00 to 1.00 (which amount under this clause (B) shall be deemed incurred,
and the Consolidated Senior Secured Leverage Ratio calculated as aforesaid,
prior to giving effect to any substantially concurrent incurrence of Incremental
Facilities under the preceding clause (A));

51

--------------------------------------------------------------------------------

(ii)          no Default shall have occurred and be continuing, and no Default
would exist after giving effect to any Incremental Facility, both on the date on
which such Incremental Facility is requested and on the date on which such
Incremental Facility is to become effective;


(iii)         each Incremental Facility shall be in a minimum amount of
$20,000,000 and in integral multiples of $5,000,000 in excess thereof (or such
lesser amounts as the Administrative Agent may agree);


(iv)         no existing Lender shall be under any obligation to provide any
Incremental Facility Commitment and any such decision whether to provide an
Incremental Facility Commitment shall be in such Lender’s sole and absolute
discretion;


(v)          each Person providing any Incremental Facility Commitment shall be
an institution selected by the Borrower Representative that qualifies as an
Eligible Assignee and is reasonably acceptable to the Administrative Agent and,
in the case of any such institution providing an Incremental Revolving Increase,
the L/C Issuer and the Swing Line Lender;


(vi)        each Incremental Facility shall be effective only upon receipt by
the Administrative Agent of (A) additional commitments in respect of such
requested Incremental Facility (each an “Incremental Facility Commitment”) from
either existing Lenders and/or one or more other institutions that qualify as
Eligible Assignees and (B) documentation from each Person providing an
Incremental Facility Commitment evidencing its Incremental Facility Commitment
and its obligations under this Agreement in form and substance acceptable to the
Administrative Agent;


(vii)        the Administrative Agent shall have received:


(A)          a certificate of the applicable Borrowers dated as of the effective
date of such Incremental Facility signed by a Responsible Officer of the
Borrower Representative (1) certifying and attaching resolutions adopted by the
board of directors or equivalent governing body of each applicable Borrower
approving such Incremental Facility, and (2) certifying that, before and after
giving effect to such Incremental Facility, (x) the representations and
warranties contained in Article VI or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, are true and correct in all material respects (or, in the case of
any such representations and warranties that are qualified by materiality or
Material Adverse Effect, in all respects as drafted) on and as of the date of
such Incremental Facility, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects (or, in the case of any such
representations and warranties that are qualified by materiality or Material
Adverse Effect, in all respects as drafted) as of such earlier date, and (y) no
Default exists;

52

--------------------------------------------------------------------------------

(B)          in the case of an Incremental Term Facility, a Pro Forma Compliance
Certificate demonstrating that after giving effect to the incurrence of such
Incremental Term Facility the Borrowers are in compliance with the financial
covenants in Section 8.11 on a Pro Forma Basis;


(C)          such amendments to the Collateral Documents as the Administrative
Agent reasonably requests to cause the Collateral Documents to secure the
Obligations after giving effect to such Incremental Facility;


(D)          to the extent requested by the Administrative Agent, customary
opinions of legal counsel to the Loan Parties, addressed to the Administrative
Agent and each Lender (including each Person providing an Incremental Facility
Commitment), dated as of the effective date of such Incremental Facility; and


(E)          such other documents and certificates it may reasonably request
relating to the necessary authority for such Incremental Facility and the
validity of such Incremental Facility, and any other matters relevant thereto,
all in form and substance reasonably satisfactory to the Administrative Agent;


(viii)          in the case of an Incremental Revolving Increase:


(A)         the terms and conditions (including interest rate, interest rate
margins, fees (other than arrangement, structuring, underwriting and similar
fees not paid generally to all Lenders under such Incremental Revolving
Increase), prepayment terms and final maturity) of such Incremental Revolving
Increase shall be the same as the terms applicable to the Aggregate Revolving
Commitments hereunder;


(B)          Schedule 2.01 shall be deemed revised to include any increase in
the Aggregate Revolving Commitments pursuant to this Section 2.01(b) and to
include thereon any Person that becomes a Lender with a Revolving Commitment
pursuant to this Section 2.01(b); and


(C)          on the effective date of such Incremental Revolving Increase, the
existing Lenders with Revolving Commitments shall make such assignments (which
assignments shall not be subject to the requirements set forth in Section
10.06(b)) of the outstanding Revolving Loans and participation interests in
Letters of Credit and Swing Line Loans to the Lenders providing such Incremental
Revolving Increase, and the Administrative Agent may make such adjustments to
the Register as are necessary, so that after giving effect to such Incremental
Revolving Increase and such assignments and adjustments, each Revolving Lender
(including the Lenders providing such Incremental Revolving Increase) will hold
its pro rata share (based on its Applicable Percentage of the increased
Aggregate Revolving Commitments) of outstanding Revolving Loans and
participation interests in Letters of Credit and Swing Line Loans; and


53

--------------------------------------------------------------------------------

(ix)          in the case of an Incremental Term Facility;


(A)          the interest rate, interest rate floors, interest rate margins,
fees, discount, prepayment premiums, mandatory prepayments, amortization and
final maturity date for such Incremental Term Facility shall be as agreed by the
Borrower Representative and the Lenders providing such Incremental Term
Facility; provided that:


(1)          the final maturity of such Incremental Term Facility shall not be
earlier than the later of (x) the Maturity Date with respect to Revolving Loans
and (y) the final maturity of any other Incremental Term Facility;


(2)          the weighted average life to maturity of such Incremental Term
Facility shall not be less than the remaining weighted average life to maturity
of any other Incremental Term Facility (in each case, as determined by the
Administrative Agent in accordance with customary financial practice); and


(3)          unless approved by the Administrative Agent, such Incremental Term
Facility is on terms and conditions that are not materially more restrictive
than the terms and conditions applicable to the Revolving Commitments and any
other Incremental Term Facility hereunder;


(B)          the proceeds of such Incremental Term Facility shall be used for
the purposes described in the definitive documentation for such Incremental Term
Facility;


(C)          Schedule 2.01 shall be deemed revised to add the commitments and
commitment percentages of the Lenders providing the Incremental Term Facility;
and


(D)          such Incremental Term Facility shall share ratably in any
prepayments of any other Incremental Term Facilities pursuant to this Agreement
(or otherwise provide for more favorable prepayment treatment for the then
outstanding other Incremental Term Facilities) and shall have ratable voting
rights with the other Incremental Term Facilities (or otherwise provide for more
favorable voting rights for the then outstanding other Incremental Term
Facilities).


The Incremental Facility Commitments and credit extensions thereunder shall
constitute Commitments and Credit Extensions under, and shall be entitled to all
the benefits afforded by, this Agreement and the other Loan Documents, and
shall, without limiting the foregoing, benefit equally and ratably from the
security interests created by the Collateral Documents and any guarantees
provided with respect to the Obligations.  The Lenders hereby authorize the
Administrative Agent to enter into, and the Lenders agree that this Agreement
and the other Loan Documents shall be amended by, such Incremental Facility
Amendments to the extent the Administrative Agent and the Borrower
Representative deem necessary in order to establish Incremental Facilities on
terms consistent with and/or to effect the provisions of this Section 2.01(b)
(including by adding provisions related to voluntary and mandatory prepayments
of term loans under any Incremental Term Facility as deemed appropriate by the
parties to any Incremental Facility Amendment).  The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Incremental Facility
Amendment.  This Section 2.01(b) shall supersede any provisions in Section 2.13
or 11.01 to the contrary.


54

--------------------------------------------------------------------------------

2.02          Borrowings, Conversions and Continuations of Loans.
 
(a)          Notice of Borrowing.  Each Borrowing, each conversion of Loans from
one Type to the other, and each continuation of Eurocurrency Rate Loans shall be
made upon the Borrower Representative’s irrevocable notice to the Administrative
Agent, which may be given by (x) telephone or (y) a Loan Notice; provided that
any telephonic notice must be confirmed promptly by delivery to the
Administrative Agent of a Loan Notice.  Each such Loan Notice must be received
by the Administrative Agent not later than 12:00 noon (i) three Business Days
prior to the requested date of any Borrowing of, conversion to or continuation
of, Eurocurrency Rate Loans denominated in Dollars or of any conversion of
Eurocurrency Rate Loans denominated in Dollars to Base Rate Loans, (ii) four (4)
Business Days (or five (5) Business Days in the case of a Special Notice
Currency) prior to the requested date of any Borrowing or continuation of
Eurocurrency Rate Loans denominated in Alternative Currencies and (iii) on the
requested date of any Borrowing of Base Rate Loans.  Each Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans shall be in a principal
amount of the Dollar Equivalent of $1,000,000 or a whole multiple of the Dollar
Equivalent of $500,000 in excess thereof (or, in connection with any conversion
or continuation of a term loan, if less, the entire principal thereof then
outstanding).  Except as provided in Sections 2.03(c) and 2.04(c), each
Borrowing of or conversion to Base Rate Loans shall be in a principal amount of
$100,000 or a whole multiple of $100,000 in excess thereof (or, in connection
with any conversion or continuation of a term loan, if less, the entire
principal thereof then outstanding).  Each Loan Notice and each telephonic
notice shall specify (i) the Loans to which such notice relates and whether the
Borrower Representative is requesting a Borrowing, a conversion of Loans from
one Type to the other, or a continuation of Eurocurrency Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Loans to be
borrowed, converted or continued, (iv) the Type of Loans to be borrowed or to
which existing Loans are to be converted, (v) if applicable, the duration of the
Interest Period with respect thereto, (vi) the currency of the Loans to be
borrowed and (vii) the Borrower that will receive the proceeds of the requested
Loans (which shall be the Borrower Representative unless otherwise requested in
such notice).  If the Borrower Representative fails to specify a currency in a
Loan Notice requesting a Borrowing, then the Loans so requested shall be made in
Dollars.  If the Borrower Representative fails to specify a Type of a Loan in a
Loan Notice or if the Borrower Representative fails to give a timely notice
requesting a conversion or continuation, then the applicable Loans shall be made
as, or converted to, Base Rate Loans; provided, however, that in the case of a
failure to timely request a continuation of Loans denominated in an Alternative
Currency, such Loans shall be continued as Eurocurrency Rate Loans in their
original currency with an Interest Period of one (1) month. Any such automatic
conversion shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurocurrency Rate Loans.  If the Borrower
Representative requests a Borrowing of, conversion to, or continuation of
Eurocurency Rate Loans in any Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month. 
Notwithstanding anything to the contrary herein, a Swingline Loan may not be
converted to a Eurocurrency Rate Loan.  Except as provided pursuant to Section
2.02(c), no Loan may be converted into or continued as a Loan denominated in a
different currency, but instead must be repaid in the original currency of such
Loan and reborrowed in the other currency.
55

--------------------------------------------------------------------------------

(b)          Advances.  Following receipt of a Loan Notice, the Administrative
Agent shall promptly notify each applicable Lender of the amount (and currency)
of its Applicable Percentage of the applicable Loans, and if no timely notice of
a conversion or continuation is provided by the Borrower Representative, the
Administrative Agent shall notify each applicable Lender of the details of any
automatic conversion to Base Rate Loans or continuation of Loans denominated in
a currency other than Dollars, in each case as described in the preceding
subsection.  In the case of a Borrowing, each applicable Lender shall make the
amount of its Loan available to the Administrative Agent in Same Day Funds at
the Administrative Agent’s Office for the applicable currency not later than
1:00 p.m., in the case of any Loan denominated in Dollars, and not later than
the Applicable Time specified by the Administrative Agent in the case of any
Loan in an Alternative Currency, in each case on the Business Day specified in
the applicable Loan Notice.  Upon satisfaction of the applicable conditions set
forth in Section 5.02 (and, if such Borrowing is the initial Credit Extension,
Section 5.01), the Administrative Agent shall make all funds so received
available to the applicable Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of such Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
acceptable to) the Administrative Agent by the Borrower Representative;
provided, however, that if, on the date of a Borrowing of Revolving Loans
denominated in Dollars, there are L/C Borrowings outstanding, then the proceeds
of such Borrowing, first, shall be applied to the payment in full of any such
L/C Borrowings and second, shall be made available to the applicable Borrower as
provided above.
 
(c)          Eurocurrency Rate Loans.  Except as otherwise provided herein, a
Eurocurrency Rate Loan may be continued or converted only on the last day of the
Interest Period for such Eurocurrency Rate Loan.  During the existence of a
Default, no Loans may be requested as, converted to or continued as,
Eurocurrency Rate Loans without the consent of the Required Lenders, and the
Required Lenders may demand that any or all of the then outstanding Eurocurrency
Rate Loans denominated in Dollars be converted immediately to Base Rate Loans
and any or all of the then outstanding Eurocurrency Rate Loans denominated in an
Alternative Currency be prepaid, or redenominated into Dollars in the amount of
the Dollar Equivalent thereof, on the last day of the then current Interest
Period with respect thereto.
 
(d)          Interest Rates.  The Administrative Agent shall promptly notify the
Borrower Representative and the Lenders of the interest rate applicable to any
Interest Period for Eurocurrency Rate Loans upon determination of such interest
rate.  At any time that Base Rate Loans are outstanding, the Administrative
Agent shall notify the Borrower Representative and the Lenders of any change in
Bank of America’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.
 
(e)          Interest Periods.  After giving effect to all Borrowings, all
conversions of Loans from one Type to the other, and all continuations of Loans
as the same Type, there shall not be more than 12 Interest Periods in effect
with respect to all Loans.
 
(f)          Swing Line Loans.  This Section 2.02 shall not apply to Swing Line
Loans.
 
(g)          Cashless Settlement Mechanism. Notwithstanding anything to the
contrary in this Agreement, any Lender may exchange, continue or rollover all or
any portion of its Loans in connection with any refinancing, extension, loan
modification or similar transaction permitted by the terms of this Agreement,
pursuant to a cashless settlement mechanism approved by the Borrower
Representative, the Administrative Agent and such Lender.
56

--------------------------------------------------------------------------------

2.03          Letters of Credit.
 
(a)          The Letter of Credit Commitment.
 
(i)           Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the Revolving Lenders set
forth in this Section 2.03, (1) from time to time on any Business Day during the
period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit denominated in Dollars or in one or more Alternative
Currencies for the account of the Parent or any of its Restricted Subsidiaries,
and to amend or extend Letters of Credit previously issued by it, in accordance
with subsection (b) below, and (2) to honor drawings under the Letters of
Credit; and (B) the Revolving Lenders severally agree to participate in Letters
of Credit issued for the account of the Parent or any of its Restricted
Subsidiaries and any drawings thereunder; provided that after giving effect to
any L/C Credit Extension with respect to any Letter of Credit, (x) the Total
Revolving Outstandings shall not exceed the Aggregate Revolving Commitments, (y)
the Revolving Credit Exposure of any Revolving Lender shall not exceed such
Lender’s Revolving Commitment and (z) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit.  Each request by the
Borrower Representative for the issuance or amendment of a Letter of Credit
shall be deemed to be a representation by the Borrowers that the L/C Credit
Extension so requested complies with the conditions set forth in the proviso to
the preceding sentence.  Within the foregoing limits, and subject to the terms
and conditions hereof, the Borrowers’ ability to obtain Letters of Credit shall
be fully revolving, and accordingly the Borrowers may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed.  Furthermore, each Revolving Lender
acknowledges and confirms that it has a participation interest in the liability
of the L/C Issuer under the Existing Letters of Credit in a percentage equal to
its Applicable Percentage.  All Existing Letters of Credit shall be deemed to
have been issued pursuant hereto and deemed L/C Obligations, and from and after
the Closing Date shall be subject to and governed by the terms and conditions
hereof; and the Borrowers’ reimbursement obligations in respect of the Existing
Letters of Credit, and each Lender’s obligations in connection therewith, shall
be governed by the terms of this Agreement.
 
(ii)          The L/C Issuer shall not issue any Letter of Credit if:
 
(A)         subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Required Lenders have approved such expiry date;
or
 
(B)          the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless all the Revolving Lenders
have approved such expiry date.
57

--------------------------------------------------------------------------------

(iii)         The L/C Issuer shall not be under any obligation to issue any
Letter of Credit if:
 
(A)          any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;
 
(B)          the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer applicable to letters of credit generally;
 
(C)          such Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency;
 
(D)          the L/C Issuer does not as of the issuance date of the requested
Letter of Credit issue Letters of Credit in the requested currency;
 
(E)          any Revolving Lender is at that time a Defaulting Lender, unless
the L/C Issuer has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to the L/C Issuer (in its sole discretion) with the
Borrowers or such Revolving Lender to eliminate the L/C Issuer’s actual or
potential Fronting Exposure (after giving effect to Section 2.15(a)(iv)) with
respect to the Defaulting Lender arising from either the Letter of Credit then
proposed to be issued or that Letter of Credit and all other L/C Obligations as
to which the L/C Issuer has actual or potential Fronting Exposure, as it may
elect in its sole discretion; or
 
(F)          such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder.
 
(iv)         The L/C Issuer shall not amend any Letter of Credit if the L/C
Issuer would not be permitted at such time to issue the Letter of Credit in its
amended form under the terms hereof.
 
(v)          The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
 
(vi)          The L/C Issuer shall act on behalf of the Revolving Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities (A)
provided to the Administrative Agent in Article X with respect to any acts taken
or omissions suffered by the L/C Issuer in connection with Letters of Credit
issued by it or proposed to be issued by it and Issuer Documents pertaining to
such Letters of Credit as fully as if the term “Administrative Agent” as used in
Article X included the L/C Issuer with respect to such acts or omissions, and
(B) as additionally provided herein with respect to the L/C Issuer.
58

--------------------------------------------------------------------------------

(b)          Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
 
(i)           Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Borrower Representative delivered to the L/C Issuer
(with a copy to the Administrative Agent) in the form of a Letter of Credit
Application, appropriately completed and signed by a Responsible Officer of the
Borrower Representative and/or the applicable Restricted Subsidiary, as required
by the L/C Issuer.  Such Letter of Credit Application may be sent by facsimile,
by United States mail, by overnight courier, by electronic transmission using
the system provided by the L/C Issuer, by personal delivery or by any other
means acceptable to the L/C Issuer.  Such Letter of Credit Application must be
received by the L/C Issuer and the Administrative Agent not later than 11:00
a.m. at least (x) two (2) Business Days in the case of a Letter of Credit
denominated in Dollars and (y) five (5) Business Days in the case of a Letter of
Credit denominated in an Alternative Currency (or, in each case, such later date
and time as the Administrative Agent and the L/C Issuer may agree in a
particular instance in their sole discretion) prior to the proposed issuance
date or date of amendment, as the case may be.  In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail satisfactory to the L/C Issuer: (A) the proposed
issuance date of the requested Letter of Credit (which shall be a Business Day);
(B) the amount and currency thereof (and in the absence of specification of
currency shall be deemed a request for a Letter of Credit denominated in
Dollars); (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as the
L/C Issuer may require.  In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to the L/C Issuer (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Business
Day); (C) the nature of the proposed amendment; and (D) such other matters as
the L/C Issuer may require.  Additionally, the Borrower Representative shall
furnish to the L/C Issuer and the Administrative Agent such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any Issuer Documents, as the L/C Issuer or the Administrative Agent
may require.
 
(ii)          Promptly after receipt of any Letter of Credit Application, the
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower Representative and, if not, the L/C Issuer
will provide the Administrative Agent with a copy thereof.  Unless the L/C
Issuer has received written notice from any Revolving Lender, the Administrative
Agent or any Loan Party, at least one Business Day prior to the requested date
of issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article V shall not be satisfied, then,
subject to the terms and conditions hereof, the L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the applicable
Borrower or the applicable Restricted Subsidiary or enter into the applicable
amendment, as the case may be, in each case in accordance with the L/C Issuer’s
usual and customary business practices.  Immediately upon the issuance of each
Letter of Credit, each Revolving Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Revolving Lender’s Applicable Percentage times the amount of such Letter of
Credit.
59

--------------------------------------------------------------------------------

(iii)         If the Borrower Representative so requests in any applicable
Letter of Credit Application, the L/C Issuer may, in its sole discretion, agree
to issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued.  Unless otherwise
directed by the L/C Issuer, the Borrower Representative shall not be required to
make a specific request to the L/C Issuer for any such extension.  Once an
Auto-Extension Letter of Credit has been issued, the Revolving Lenders shall be
deemed to have authorized (but may not require) the L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date; provided, however, that the L/C Issuer
shall not permit any such extension if (A) the L/C Issuer has determined that it
would not be permitted, or would have no obligation, at such time to issue such
Letter of Credit in its revised form (as extended) under the terms hereof (by
reason of the provisions of clause (ii) or (iii) of Section 2.03(a) or
otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Lenders have elected not to permit such extension or (2) from the Administrative
Agent, any Revolving Lender or the Borrower Representative that one or more of
the applicable conditions specified in Section 5.02 is not then satisfied, and
in each case directing the L/C Issuer not to permit such extension.
 
(iv)          Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C Issuer will also deliver to the Borrower
Representative and the Administrative Agent a true and complete copy of such
Letter of Credit or amendment.
 
(c)          Drawings and Reimbursements; Funding of Participations.
 
(i)            Upon receipt from the beneficiary of any Letter of Credit of any
notice of drawing under such Letter of Credit, the L/C Issuer shall notify the
Borrower Representative and the Administrative Agent thereof.  In the case of a
Letter of Credit denominated in an Alternative Currency, the Borrowers shall
reimburse the L/C Issuer in such Alternative Currency, unless (A) the L/C Issuer
(at its option) shall have specified in such notice that it will require
reimbursement in Dollars, or (B) in the absence of any such requirement for
reimbursement in Dollars, the Borrower Representative shall have notified the
L/C Issuer promptly following receipt of the notice of drawing that the
Borrowers will reimburse the L/C Issuer in Dollars.  In the case of any such
reimbursement in Dollars of a drawing under a Letter of Credit denominated in an
Alternative Currency, the L/C Issuer shall notify the Borrower Representative of
the Dollar Equivalent of the amount of the drawing promptly following the
determination thereof.  Not later than 11:00 a.m. on the date of any payment by
the L/C Issuer under a Letter of Credit to be reimbursed in Dollars, or the
Applicable Time on the date of any payment by the L/C Issuer under a Letter of
Credit to be reimbursed in an Alternative Currency (each such date, an “Honor
Date”), the Borrowers shall reimburse the L/C Issuer through the Administrative
Agent in an amount equal to the amount of such drawing and in the applicable
currency.  In the event that (A) a drawing denominated in an Alternative
Currency is to be reimbursed in Dollars pursuant to the second sentence in this
Section 2.03(c)(i) and (B) the Dollar amount paid by the Borrowers, whether on
or after the Honor Date, shall not be adequate on the date of that payment to
purchase in accordance with normal banking procedures a sum denominated in the
Alternative Currency equal to the drawing, the Borrowers agree, as a separate
and independent obligation, to indemnify the L/C Issuer for the loss resulting
from its inability on that date to purchase the Alternative Currency in the full
amount of the drawing. If the Borrowers fail to timely reimburse the L/C Issuer
on the Honor Date, the Administrative Agent shall promptly notify each Revolving
Lender of the Honor Date, the amount of the unreimbursed drawing (expressed in
Dollars in the amount of the Dollar Equivalent thereof in the case of a Letter
of Credit denominated in an Alternative Currency) (the “Unreimbursed Amount”),
and the amount of such Revolving Lender’s Applicable Percentage thereof.  In
such event, the Borrower Representative shall be deemed to have requested a
Borrowing of Revolving Loans that are Base Rate Loans to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans, but subject to the conditions set forth in Section 5.02 (other than
the delivery of a Loan Notice) and provided that, after giving effect to such
Borrowing, the Total Revolving Outstandings shall not exceed the Aggregate
Revolving Commitments.  Any notice given by the L/C Issuer or the Administrative
Agent pursuant to this Section 2.03(c)(i) may be given by telephone if
immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.
60

--------------------------------------------------------------------------------

(ii)          Each Revolving Lender shall upon any notice pursuant to Section
2.03(c)(i) make funds available (and the Administrative Agent may apply Cash
Collateral provided for this purpose) to the Administrative Agent for the
account of the L/C Issuer, in Dollars, at the Administrative Agent’s Office for
Dollar-denominated payments in an amount equal to its Applicable Percentage of
the Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified
in such notice by the Administrative Agent, whereupon, subject to the provisions
of Section 2.03(c)(iii), each Revolving Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Borrowers in such amount. 
The Administrative Agent shall remit the funds so received to the L/C Issuer in
Dollars.
 
(iii)          With respect to any Unreimbursed Amount that is not fully
refinanced by a Borrowing of Base Rate Loans that are Revolving Loans because
the conditions set forth in Section 5.02 cannot be satisfied or for any other
reason, the Borrowers shall be deemed to have incurred from the L/C Issuer an
L/C Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate.  In such event, each
Revolving Lender’s payment to the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of
its participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this Section
2.03.
61

--------------------------------------------------------------------------------

(iv)          Until each Revolving Lender funds its Revolving Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Percentage of such amount shall be solely for the account of the L/C
Issuer.
 
(v)          Each Revolving Lender’s obligation to make Revolving Loans or L/C
Advances to reimburse the L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, any Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Lender’s obligation to make Revolving
Loans pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 5.02 (other than delivery by the Borrower Representative of a Loan
Notice).  No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrowers to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.
 
(vi)          If any Revolving Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), then, without limiting the other
provisions of this Agreement, the L/C Issuer shall be entitled to recover from
such Lender (acting through the Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to the L/C Issuer at a
rate per annum equal to the greater of the Federal Funds Rate and a rate
determined by the L/C Issuer in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by the L/C Issuer in connection with the foregoing.  If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s Revolving Loan included in the relevant
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be.  A certificate of the L/C Issuer submitted to any Revolving Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (vi) shall be conclusive absent manifest error.
 
(d)          Repayment of Participations.
 
(i)           At any time after the L/C Issuer has made a payment under any
Letter of Credit and has received from any Revolving Lender such Revolving
Lender’s L/C Advance in respect of such payment in accordance with Section
2.03(c), if the Administrative Agent receives for the account of the L/C Issuer
any payment in respect of the related Unreimbursed Amount or interest thereon
(whether directly from the Borrowers or otherwise, including proceeds of Cash
Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Applicable Percentage thereof in
Dollars (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Revolving Lender’s L/C Advance was
outstanding) in the same funds as those received by the Administrative Agent.
62

--------------------------------------------------------------------------------

(ii)          If any payment received by the Administrative Agent for the
account of the L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the L/C Issuer in its discretion),
each Revolving Lender shall pay to the Administrative Agent for the account of
the L/C Issuer its Applicable Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Lender, at a rate per annum equal to the Federal
Funds Rate from time to time in effect.  The obligations of the Lenders under
this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.
 
(e)          Obligations Absolute.  The obligation of the Borrowers to reimburse
the L/C Issuer for each drawing under each Letter of Credit and to repay each
L/C Borrowing shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:
 
(i)           any lack of validity or enforceability of such Letter of Credit,
this Agreement or any other Loan Document;
 
(ii)          the existence of any claim, counterclaim, setoff, defense or other
right that any Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
 
(iii)         any draft, demand, endorsement, certificate or other document
presented under or in connection with such Letter of Credit proving to be
forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit;
 
(iv)         waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of a Borrower or any waiver by the
L/C Issuer which does not in fact materially prejudice any Borrower;
 
(v)          honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;
 
(vi)         any payment made by the L/C Issuer in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under such Letter of Credit if
presentation after such date is authorized by the UCC, ISP or the UCP, as
applicable;
 
(vii)        any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;
63

--------------------------------------------------------------------------------

(viii)       any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency to any Borrower or any
Subsidiary or in the relevant currency markets generally; or
 
(ix)         any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, any Borrower or
any Subsidiary.
 
The Borrower Representative shall promptly examine a copy of each Letter of
Credit and each amendment thereto that is delivered to it and, in the event of
any claim of noncompliance with the Borrower Representative’s instructions or
other irregularity, the Borrower Representative will promptly notify the L/C
Issuer.  The Borrowers shall be conclusively deemed to have waived any such
claim against the L/C Issuer and its correspondents unless such notice is given
as aforesaid.
 
(f)          Role of L/C Issuer.  Each Lender and the Borrowers agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by such Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document.  The Borrowers hereby assume all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude a Borrower pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement.  None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(ix) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, a Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to a Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by such Borrower which such Borrower proves, as determined by a final
nonappealable judgment of a court of competent jurisdiction, were caused by the
L/C Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit unless the L/C Issuer is prevented or
prohibited from so paying as a result of any order or directive of any court or
other Governmental Authority.  In furtherance and not in limitation of the
foregoing, the L/C Issuer may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring,
endorsing or assigning or purporting to transfer, endorse or assign a Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason.  The L/C
Issuer may send a Letter of Credit or conduct any communication to or from the
beneficiary via the Society for Worldwide Interbank Financial Telecommunication
(“SWIFT”) message or overnight courier, or any other commercially reasonable
means of communicating with a beneficiary.
64

--------------------------------------------------------------------------------

(g)          Applicability of ISP and UCP; Limitation of Liability.  Unless
otherwise expressly agreed by the L/C Issuer and the Borrower Representative
when a Letter of Credit is issued (including any such agreement applicable to an
Existing Letter of Credit), (i) the rules of the ISP shall apply to each standby
Letter of Credit and (ii) the rules of the UCP shall apply to each commercial
Letter of Credit.  Notwithstanding the foregoing, the L/C Issuer shall not be
responsible to the Borrowers for, and the L/C Issuer’s rights and remedies
against the Borrowers shall not be impaired by, any action or inaction of the
L/C Issuer required or permitted under any law, order, or practice that is
required or permitted to be applied to any Letter of Credit or this Agreement,
including the Law or any order of a jurisdiction where the L/C Issuer or the
beneficiary is located, the practice stated in the ISP or UCP, as applicable, or
in the decisions, opinions, practice statements, or official commentary of the
ICC Banking Commission, the Bankers Association for Finance and Trade –
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.
 
(h)          Letter of Credit Fees.  The Borrowers shall pay to the
Administrative Agent for the account of each Revolving Lender in accordance,
subject to Section 2.15, with its Applicable Percentage, in Dollars, a Letter of
Credit fee (the “Letter of Credit Fee”) for each Letter of Credit equal to the
Applicable Rate times the Dollar Equivalent of the daily maximum amount
available to be drawn under such Letter of Credit.  For purposes of computing
the daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.09. 
Letter of Credit Fees shall be (i) computed on a quarterly basis in arrears and
(ii) due and payable on the third calendar day after the end of each March,
June, September and December, commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand.  If there is any change in the Applicable Rate during
any quarter, the daily amount available to be drawn under each Letter of Credit
shall be computed and multiplied by the Applicable Rate separately for each
period during such quarter that such Applicable Rate was in effect. 
Notwithstanding anything to the contrary contained herein, upon the request of
the Required Lenders while any Event of Default exists, all Letter of Credit
Fees shall accrue at the Default Rate.
 
(i)          Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrowers shall pay directly to the L/C Issuer for its own account,
in Dollars, a fronting fee (i) with respect to each commercial Letter of Credit,
at a rate separately agreed between the Borrower Representative and the L/C
Issuer, computed on the Dollar Equivalent of the amount of such Letter of
Credit, and payable upon the issuance thereof, (ii) with respect to any
amendment of a commercial Letter of Credit increasing the amount of such Letter
of Credit, at a rate separately agreed between the Borrower Representative and
the L/C Issuer, computed on the Dollar Equivalent of the amount of such
increase, and payable upon the effectiveness of such amendment, and (iii) with
respect to each standby Letter of Credit, at the rate per annum specified in the
Fee Letter, computed on the Dollar Equivalent of the actual daily maximum amount
available to be drawn under such Letter of Credit (whether or not such maximum
amount is then in effect under such Letter of Credit), and payable on a
quarterly basis in arrears.  Such fronting fee with respect to standby Letters
of Credit shall be due and payable on the third calendar day after the end of
each March, June, September and December in respect of the quarterly period (or
portion thereof, in the case of the first payment) then ending, commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand.  For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.09.  In addition, the Borrowers shall pay directly to the L/C Issuer for its
own account, in Dollars, the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of the L/C Issuer
relating to letters of credit as from time to time in effect.  Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.
65

--------------------------------------------------------------------------------

(j)          Conflict with Issuer Documents.  In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.
 
(k)          Letters of Credit Issued for Restricted Subsidiaries. 
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, a Restricted
Subsidiary, the Borrowers shall be obligated to reimburse the L/C Issuer
hereunder for any and all drawings under such Letter of Credit.  The Borrowers
hereby acknowledge that the issuance of Letters of Credit for the account of
Restricted Subsidiaries inures to the benefit of the Borrowers, and that the
Borrowers’ business derives substantial benefits from the businesses of such
Restricted Subsidiaries.
 
2.04          Swing Line Loans.
 
(a)          Swing Line Facility.  Subject to the terms and conditions set forth
herein, the Swing Line Lender, in reliance upon the agreements of the other
Lenders set forth in this Section 2.04, shall make loans (each such loan, a
“Swing Line Loan”) to the Domestic Borrowers in Dollars from time to time on any
Business Day during the Availability Period in an aggregate amount not to exceed
at any time outstanding the amount of the Swing Line Sublimit, notwithstanding
the fact that such Swing Line Loans, when aggregated with the Applicable
Percentage of the Outstanding Amount of Revolving Loans and L/C Obligations of
the Lender acting as Swing Line Lender, may exceed the amount of such Lender’s
Revolving Commitment; provided, however, that (x) after giving effect to any
Swing Line Loan, (i) the Total Revolving Outstandings shall not exceed the
Aggregate Revolving Commitments, and (ii) the Revolving Credit Exposure of any
Revolving Lender shall not exceed such Lender’s Revolving Commitment, (y) the
Domestic Borrowers shall not use the proceeds of any Swing Line Loan to
refinance any outstanding Swing Line Loan, and (z) the Swing Line Lender shall
not be under any obligation to make any Swing Line Loan if it shall determine
(which determination shall be conclusive and binding absent manifest error) that
it has, or by such Credit Extension may have, Fronting Exposure.  Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Domestic Borrowers may borrow under this Section 2.04, prepay under Section
2.05, and reborrow under this Section 2.04.  Each Swing Line Loan shall be a
Base Rate Loan.  Immediately upon the making of a Swing Line Loan, each
Revolving Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swing Line Lender a risk participation in such
Swing Line Loan in an amount equal to the product of such Lender’s Applicable
Percentage times the amount of such Swing Line Loan.
 
(b)          Borrowing Procedures.  Each Borrowing of Swing Line Loans shall be
made upon the Borrower Representative’s irrevocable notice to the Swing Line
Lender and the Administrative Agent, which may be given by (x) telephone or (y)
a Swing Line Loan Notice; provided that any telephonic notice must be confirmed
promptly by delivery to the Swing Line Lender and the Administrative Agent of a
Swing Line Loan Notice.  Each such Swing Line Loan Notice must be received by
the Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on
the requested borrowing date, and shall specify (i) the amount to be borrowed,
which shall be a minimum principal amount of $100,000, (ii) the requested
borrowing date, which shall be a Business Day and (iii) the Domestic Borrower
that will receive the proceeds of such Swing Line Loan.  Promptly after receipt
by the Swing Line Lender of any Swing Line Loan Notice, the Swing Line Lender
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swing Line Loan Notice and, if not,
the Swing Line Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof.  Unless the Swing Line Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Revolving Lender) prior to 2:00 p.m. on the date of the
proposed Borrowing of Swing Line Loans (A) directing the Swing Line Lender not
to make such Swing Line Loan as a result of the limitations set forth in the
first proviso to the first sentence of Section 2.04(a), or (B) that one or more
of the applicable conditions specified in Article V is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 3:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the applicable
Borrower.
66

--------------------------------------------------------------------------------

(c)          Refinancing of Swing Line Loans.
 
(i)           The Swing Line Lender at any time in its sole discretion may
request, on behalf of the Domestic Borrowers (which hereby irrevocably request
and authorize the Swing Line Lender to so request on their behalf), that each
Revolving Lender make a Base Rate Loan in an amount equal to such Lender’s
Applicable Percentage of the amount of Swing Line Loans then outstanding.  Such
request shall be made in writing (which written request shall be deemed to be a
Loan Notice for purposes hereof) and in accordance with the requirements of
Section 2.02, without regard to the minimum and multiples specified therein for
the principal amount of Base Rate Loans, but subject to the conditions set forth
in Section 5.02 (other than the delivery of a Loan Notice) and provided that,
after giving effect to such Borrowing, the Total Revolving Outstandings shall
not exceed the Aggregate Revolving Commitments.  The Swing Line Lender shall
furnish the Borrower Representative with a copy of the applicable Loan Notice
promptly after delivering such notice to the Administrative Agent.  Each
Revolving Lender shall make an amount equal to its Applicable Percentage of the
amount specified in such Loan Notice available to the Administrative Agent in
immediately available funds (and the Administrative Agent may apply Cash
Collateral available with respect to the applicable Swing Line Loan) for the
account of the Swing Line Lender at the Administrative Agent’s Office for
Dollar-denominated payments not later than 1:00 p.m. on the day specified in
such Loan Notice, whereupon, subject to Section 2.04(c)(ii), each Revolving
Lender that so makes funds available shall be deemed to have made a Revolving
Loan that is a Base Rate Loan to the Borrowers in such amount.  The
Administrative Agent shall remit the funds so received to the Swing Line Lender.
 
(ii)          If for any reason any Swing Line Loan cannot be refinanced by such
a Borrowing of Revolving Loans in accordance with Section 2.04(c)(i), the
request for Base Rate Loans submitted by the Swing Line Lender as set forth
herein shall be deemed to be a request by the Swing Line Lender that each of the
Revolving Lenders fund its risk participation in the relevant Swing Line Loan
and each Revolving Lender’s payment to the Administrative Agent for the account
of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed payment
in respect of such participation.
67

--------------------------------------------------------------------------------

(iii)         If any Revolving Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the Swing
Line Lender in connection with the foregoing.  If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Loan included in the relevant Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be. A certificate
of the Swing Line Lender submitted to any Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (iii) shall be
conclusive absent manifest error.
 
(iv)          Each Revolving Lender’s obligation to make Revolving Loans or to
purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right that such Lender may have against the Swing Line Lender, any
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Lender’s obligation to make Revolving Loans pursuant to this Section
2.04(c) is subject to the conditions set forth in Section 5.02 (other than
delivery by the Borrower Representative of a Loan Notice).  No such purchase or
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrowers to repay Swing Line Loans, together with interest as provided
herein.
 
(d)          Repayment of Participations.
 
(i)           At any time after any Revolving Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Lender its Applicable Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s risk participation was funded) in the same
funds as those received by the Swing Line Lender.
 
(ii)          If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 11.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Revolving Lender shall pay to the Swing Line Lender its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate.  The
Administrative Agent will make such demand upon the request of the Swing Line
Lender.  The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.
68

--------------------------------------------------------------------------------

(e)          Interest for Account of Swing Line Lender.  The Swing Line Lender
shall be responsible for invoicing the Domestic Borrowers for interest on the
Swing Line Loans.  Until each Lender funds its Revolving Loans that are Base
Rate Loans or risk participation pursuant to this Section 2.04 to refinance such
Revolving Lender’s Applicable Percentage of any Swing Line Loan, interest in
respect of such Applicable Percentage shall be solely for the account of the
Swing Line Lender.
 
(f)          Payments Directly to Swing Line Lender.  The Borrowers shall make
all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.
 
2.05          Prepayments.
 
(a)          Voluntary Prepayments.
 
(i)           Revolving Loans.  The Borrowers may, upon notice from the Borrower
Representative to the Administrative Agent pursuant to delivery to the
Administrative Agent of a Notice of Loan Prepayment, at any time or from time to
time voluntarily prepay Loans in whole or in part without premium or penalty;
provided that, unless otherwise agreed by the Administrative Agent, (A) such
notice must be received by the Administrative Agent not later than 12:00 noon
(1) three Business Days prior to any date of prepayment of Eurocurrency Rate
Loans denominated in Dollars, (2) four Business Days (or five Business Days, in
the case of prepayment of Loans denominated in Special Notice Currencies) prior
to any date of prepayment of Eurocurrency Rate Loans denominated in Alternative
Currencies, and (3) on the date of prepayment of Base Rate Loans; (B) any such
prepayment of Eurocurrency Rate Loans shall be in a principal amount of the
Dollar Equivalent of $1,000,000 or a whole multiple of the Dollar Equivalent of
$500,000 in excess thereof (or, if less, the entire principal amount thereof
then outstanding); and (C) any prepayment of Base Rate Loans shall be in a
principal amount of $100,000 or a whole multiple of $100,000 in excess thereof
(or, if less, the entire principal amount thereof then outstanding).  Each such
notice shall specify the date, the currency and the amount of such prepayment,
the Type(s) of Loans to be prepaid and, if Eurocurrency Rate Loans are to be
prepaid, the Interest Period(s) of such Loans.  The Administrative Agent will
promptly notify each applicable Lender of its receipt of each such notice, and
of the amount of such Lender’s Applicable Percentage of such prepayment.  If
such notice is given by the Borrower Representative, the Borrowers shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.  Any prepayment of a Eurocurrency Rate
Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05. Each
prepayment of Incremental Term Loans pursuant to this Section 2.05(a) shall be
applied to the principal repayment installments thereof as directed by the
Borrower Representative (except to the extent that the Incremental Amendment
with respect to such Incremental Term Loan provides for a different application
with respect to such Incremental Term Loan). Subject to Section 2.15, each such
prepayment shall be applied to the Loans of the Lenders in accordance with their
respective Applicable Percentages.
 
(ii)          Swing Line Loans.  The Domestic Borrowers may, upon notice from
the Borrower Representative to the Swing Line Lender pursuant to delivery to the
Swing Line Lender of a Notice of Loan Prepayment (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that,
unless otherwise agreed by the Swing Line Lender, such notice must be received
by the Swing Line Lender and the Administrative Agent not later than 1:00 p.m.
on the date of the prepayment.  Each such notice shall specify the date and
amount of such prepayment.  If such notice is given by the Borrower
Representative, the Domestic Borrowers shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.
69

--------------------------------------------------------------------------------

(b)          Mandatory Prepayments of Loans.
 
(i)          Revolving Commitments.  If for any reason the Total Revolving
Outstandings at any time exceed the Aggregate Revolving Commitments then in
effect, the Borrowers shall immediately prepay Revolving Loans and/or the Swing
Line Loans and/or Cash Collateralize the L/C Obligations in an aggregate amount
equal to such excess; provided, however, that the Borrowers shall not be
required to Cash Collateralize the L/C Obligations pursuant to this Section
2.05(b)(i) unless after the prepayment in full of the Revolving Loans and the
Swing Line Loans the Total Revolving Outstandings exceed the Aggregate Revolving
Commitments then in effect.  Except as otherwise provided in Section 2.15, all
amounts required to be paid pursuant to the provisions of this clause (iii)
shall be applied, first, ratably to the L/C Borrowings and Swing Line Loans,
second, to the outstanding Revolving Loans and third (after all L/C Borrowings,
Swing Line Loans and Revolving Loans have been repaid), to Cash Collateralize
L/C Obligations. The Administrative Agent may, at any time and from time to time
after the initial deposit of such Cash Collateral, request that additional Cash
Collateral be provided in order to protect against the results of exchange rate
fluctuations.
 
(ii)          Application of Mandatory Prepayments.  Except as otherwise
provided in Section 2.15, all amounts required to be paid pursuant to this
Section 2.05(b) shall be applied, first, ratably to the L/C Borrowings and Swing
Line Loans, second, to the outstanding Revolving Loans and third (after all L/C
Borrowings, Swing Line Loans and Revolving Loans have been repaid), to Cash
Collateralize L/C Obligations.  Upon the drawing of any Letter of Credit that
has been Cash Collateralized, the funds held as Cash Collateral shall be applied
(without any further action by or notice to or from the Borrowers or any other
Loan Party or any Defaulting Lender that has provided Cash Collateral) to
reimburse the L/C Issuer or the Revolving Lenders, as applicable.
 
(iii)          Alternative Currencies.  If the Administrative Agent notifies the
Borrower Representative at any time that the Outstanding Amount of all Loans and
L/C Obligations denominated in Alternative Currencies at such time exceeds an
amount equal to 105% of the Alternative Currency Sublimit then in effect, then,
within two (2) Business Days after receipt of such notice, the Borrowers shall
prepay Loans and/or Cash Collateralize Letters of Credit in an aggregate amount
sufficient to reduce such Outstanding Amount as of such date of payment to an
amount not to exceed 100% of the Alternative Currency Sublimit then in effect.
 
Within the parameters of the applications set forth above, prepayments pursuant
to this Section 2.05(b) shall be applied first to Base Rate Loans and then to
Eurocurrency Rate Loans in direct order of Interest Period maturities.  All
prepayments under this Section 2.05(b) shall be subject to Section 3.05, but
otherwise without premium or penalty, and shall be accompanied by interest on
the principal amount prepaid through the date of prepayment.  Subject to Section
2.15, such prepayments shall be paid to the Lenders in accordance with their
respective Applicable Percentages in respect of the relevant facilities.

70

--------------------------------------------------------------------------------

2.06          Termination or Reduction of Aggregate Revolving Commitments.
 
(a)          Optional Reductions.  The Borrowers may, upon notice from the
Borrower Representative to the Administrative Agent, terminate the Aggregate
Revolving Commitments, the Letter of Credit Sublimit, the Alternative Currency
Sublimit and/or the Swing Line Sublimit or from time to time (i) permanently
reduce the Aggregate Revolving Commitments to an amount not less than the
Outstanding Amount of Revolving Loans, Swing Line Loans and L/C Obligations,
(ii) permanently reduce the Letter of Credit Sublimit to an amount not less than
the Outstanding Amount of the L/C Obligations, (iii) permanently reduce the
Alternative Currency Sublimit to an amount not less than the Outstanding Amount
of the Revolving Loans denominated in Alternative Currencies and/or (iv)
permanently reduce the Swing Line Sublimit to an amount not less than the
Outstanding Amount of the Swing Line Loans; provided that (x) any such notice
shall be received by the Administrative Agent not later than 12:00 noon five (5)
Business Days prior to the date of termination or reduction, (y) any such
partial reduction of the Aggregate Revolving Commitments shall be in an
aggregate amount of $5,000,000 or any whole multiple of $1,000,000 in excess
thereof and any such partial reduction of the Letter of Credit Sublimit, the
Alternative Currency Sublimit or the Swing Line Sublimit shall be in an
aggregate amount of $1,000,000 or any whole multiple of $100,000 in excess
thereof and (z) the Borrowers shall not terminate or reduce (A) the Aggregate
Revolving Commitments if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Revolving Outstandings would exceed the
Aggregate Revolving Commitments, (B) the Letter of Credit Sublimit if, after
giving effect thereto, the Outstanding Amount of L/C Obligations not fully Cash
Collateralized hereunder would exceed the Letter of Credit Sublimit, (C) the
Alternative Currency Sublimit if, after giving effect thereto and to any
concurrent prepayments hereunder, the Outstanding Amount of Revolving Loans
denominated in Alternative Currencies would exceed the Alternative Currency
Sublimit or (D) the Swing Line Sublimit if, after giving effect thereto and to
any concurrent prepayments hereunder, the Outstanding Amount of Swing Line Loans
would exceed the Swing Line Sublimit.
 
(b)          Mandatory Reductions.  If after giving effect to any reduction or
termination of Revolving Commitments under this Section 2.06, the Letter of
Credit Sublimit, the Alternative Currency Sublimit or the Swing Line Sublimit
exceeds the Aggregate Revolving Commitments at such time, the Letter of Credit
Sublimit, the Alternative Currency Sublimit or the Swing Line Sublimit, as the
case may be, shall be automatically reduced by the amount of such excess.
 
(c)          Notice.  The Administrative Agent will promptly notify the Lenders
of any termination or reduction of the Letter of Credit Sublimit, the
Alternative Currency Sublimit, the Swing Line Sublimit or the Aggregate
Revolving Commitments under this Section 2.06.  Upon any reduction of the
Aggregate Revolving Commitments, the Revolving Commitment of each Lender shall
be reduced by such Lender’s Applicable Percentage of such reduction amount.  All
fees in respect of the Aggregate Revolving Commitments accrued until the
effective date of any termination of the Aggregate Revolving Commitments shall
be paid on the effective date of such termination.
 
2.07          Repayment of Loans.
 
(a)          Revolving Loans.  The Borrowers shall repay to the Revolving
Lenders on the Maturity Date the aggregate principal amount of all Revolving
Loans outstanding on such date.
71

--------------------------------------------------------------------------------

(b)          Swing Line Loans.  The Domestic Borrowers shall repay each Swing
Line Loan on the earliest to occur of (i) the date within one (1) Business Day
of demand therefor by the Swing Line Lender, (ii) the date ten (10) Business
Days after such Swing Line Loan is made and (iii) the Maturity Date.
 
2.08          Interest.
 
(a)          Interest.  Subject to the provisions of subsection (b) below, (i)
each Eurocurrency Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the sum of
the Eurocurrency Rate for such Interest Period plus the Applicable Rate for
Eurocurrency Rate Loans, (ii) each Base Rate Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate for Base Rate
Loans and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate for Base Rate Loans.  To the
extent that any calculation of interest or any fee required to be paid under
this Agreement shall be based on (or result in) a calculation that is less than
zero, such calculation shall be deemed zero for purposes of this Agreement.
 
(b)          Default Rate.
 
(i)           If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, all outstanding Obligations hereunder shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
 
(ii)          If any amount (other than principal of any Loan) payable by any
Borrower under any Loan Document is not paid when due (after giving effect to
any applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
 
(iii)         Upon the request of the Required Lenders, while any Event of
Default exists, all outstanding Obligations hereunder (other than Obligations
arising solely under any Secured Swap Agreement or Secured Treasury Management
Agreement), including Letter of Credit Fees, shall accrue at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.
 
(iv)         Accrued and unpaid interest on past due amounts (including interest
on past due interest) shall be due and payable upon demand.
 
(c)          Interest Payments.  Interest on each Loan shall be due and payable
in arrears on each Interest Payment Date applicable thereto and at such other
times as may be specified herein.  Interest hereunder shall be due and payable
in accordance with the terms hereof before and after judgment, and before and
after the commencement of any proceeding under any Debtor Relief Law.
 
(d)          Interest Act (Canada). For the purposes of the Interest Act
(Canada), (i) whenever a rate of interest or fee rate hereunder is calculated on
the basis of a year (the “deemed year”) that contains fewer days than the actual
number of days in the calendar year of calculation, such rate of interest or fee
rate shall be expressed as a yearly rate by multiplying such rate of interest or
fee rate by the actual number of days in the calendar year of calculation and
dividing it by the number of days in the deemed year, (ii) the principle of
deemed reinvestment of interest shall not apply to any interest calculation
hereunder and (iii) the rates of interest stipulated herein are intended to be
nominal rates and not effective rates or yields.  Each Loan Party hereby
irrevocably agrees not to plead or assert, whether by way of defense or
otherwise, in any proceeding relating to this Agreement and the other Loan
Documents, that the interest payable under this Agreement and the calculation
thereof has not been adequately disclosed to it, whether pursuant to section 4
of the Interest Act (Canada) or any other applicable law or legal principle.
72

--------------------------------------------------------------------------------

2.09          Fees.
 
In addition to certain fees described in subsections (h) and (i) of Section
2.03:
 
(a)          Commitment Fee.  The Borrowers shall pay to the Administrative
Agent, for the account of each Revolving Lender in accordance with its
Applicable Percentage, a commitment fee (the “Commitment Fee”) in Dollars at a
rate per annum equal to the product of (i) the Applicable Rate for Commitment
Fees times (ii) the actual daily amount by which the Aggregate Revolving
Commitments exceed the sum of (y) the Outstanding Amount of Revolving Loans and
(z) the Outstanding Amount of L/C Obligations, subject to adjustment as provided
in Section 2.15.  For the avoidance of doubt, the Outstanding Amount of Swing
Line Loans shall not be counted towards or considered usage of the Aggregate
Revolving Commitments for purposes of determining the Commitment Fee.  The
Commitment Fee shall accrue at all times during the Availability Period,
including at any time during which one or more of the conditions in Article V is
not met, and shall be due and payable quarterly in arrears on the third calendar
day after the end of each March, June, September and December, commencing with
the first such date to occur after the Closing Date, and on the last day of the
Availability Period; provided, that (A) no Commitment Fee shall accrue on the
Revolving Commitment of a Defaulting Lender so long as such Lender shall be a
Defaulting Lender and (B) any Commitment Fee accrued with respect to the
Revolving Commitment of a Defaulting Lender during the period prior to the time
such Lender became a Defaulting Lender and unpaid at such time shall not be
payable by the Borrowers so long as such Lender shall be a Defaulting Lender. 
The Commitment Fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Rate during any quarter, the actual daily amount shall
be computed and multiplied by the Applicable Rate separately for each period
during such quarter that such Applicable Rate was in effect.
 
(b)          Other Fees.
 
(i)           The Borrowers shall pay to the Arrangers and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the Fee Letter or in separate agreements with the Arrangers.  Such
fees shall be fully earned when paid and shall be non-refundable for any reason
whatsoever.
 
(ii)          The Borrowers shall pay to the Lenders such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.
73

--------------------------------------------------------------------------------

2.10          Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate.
 
(a)          Computation of Interest and Fees.  All computations of interest for
Base Rate Loans (including Base Rate Loans determined by reference to the
Eurocurrency Rate) shall be made on the basis of a year of 365 or 366 days, as
the case may be, and actual days elapsed.  All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year), or, in the case of interest in respect
of Loans denominated in Alternative Currencies as to which market practice
differs from the foregoing, in accordance with such market practice.  Interest
shall accrue on each Loan for the day on which the Loan is made, and shall not
accrue on a Loan, or any portion thereof, for the day on which the Loan or such
portion is paid, provided that any Loan that is repaid on the same day on which
it is made shall, subject to Section 2.12(a), bear interest for one day.  Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.
 
(b)          Financial Statement Adjustments or Restatements. If, as a result of
any restatement of or other adjustment to the financial statements of the Parent
or for any other reason, any Borrower or the Lenders determine that (i) the
Consolidated Net Leverage Ratio as calculated by the Borrower Representative as
of any applicable date was inaccurate and (ii) a proper calculation of the
Consolidated Net Leverage Ratio would have resulted in higher pricing for such
period, the Borrowers shall immediately and retroactively be obligated to pay to
the Administrative Agent for the account of the applicable Lenders or the L/C
Issuer, as the case may be, promptly on demand by the Administrative Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to any Borrower under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent, any Lender
or the L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period.  This paragraph shall not limit the rights
of the Administrative Agent, any Lender or the L/C Issuer, as the case may be,
under Section 2.03(c)(iii), 2.03(i) or 2.08(b) or under Article IX.  The
Borrowers’ obligations under this paragraph shall survive the termination of the
Commitments of all of the Lenders and the repayment of all other Obligations
hereunder.
 
2.11          Evidence of Debt.
 
(a)          Maintenance of Accounts.  The Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business.  The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrowers and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrowers hereunder to pay any amount
owing with respect to the Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.  Upon
the request of any Lender made through the Administrative Agent, the Borrowers
shall execute and deliver to such Lender (through the Administrative Agent) a
promissory note, which shall evidence such Lender’s Loans in addition to such
accounts or records.  Each such promissory note shall be in the form of Exhibit
C (a “Note”).  Each Lender may attach schedules to its Note and endorse thereon
the date, Type (if applicable), amount, currency and maturity of its Loans and
payments with respect thereto.
74

--------------------------------------------------------------------------------

(b)          Maintenance of Records.  In addition to the accounts and records
referred to in subsection (a), each Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Lender of participations in Letters of Credit
and Swing Line Loans.  In the event of any conflict between the accounts and
records maintained by the Administrative Agent and the accounts and records of
any Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.
 
2.12          Payments Generally; Administrative Agent’s Clawback.
 
(a)          General.  All payments to be made by the Borrowers shall be made
free and clear of and without condition or deduction for any counterclaim,
defense, recoupment or setoff.  Except as otherwise expressly provided herein
and except with respect to principal of and interest on Loans denominated in an
Alternative Currency, all payments by the Borrowers hereunder shall be made to
the Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at the applicable Administrative Agent’s Office in Dollars
and in Same Day Funds not later than 2:30 p.m. on the date specified herein. 
Except as otherwise expressly provided herein, all payments by the Borrowers
hereunder with respect to principal and interest on Loans denominated in an
Alternative Currency shall be made to the Administrative Agent, for the account
of the respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in such Alternative Currency and in Same Day Funds
not later than the Applicable Time specified by the Administrative Agent on the
dates specified herein. Without limiting the generality of the foregoing, the
Administrative Agent may require that any payments due under this Agreement be
made in the United States.  If, for any reason, any Borrower is prohibited by
any Law from making any required payment hereunder in an Alternative Currency,
such Borrower shall make such payment in Dollars in the Dollar Equivalent of the
Alternative Currency payment amount. The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office.  All payments received by the Administrative
Agent (i) after 2:30 p.m., in the case of payments in Dollars, or (ii) after the
Applicable Time specified by the Administrative Agent in the case of payments in
an Alternative Currency, shall in each case be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.  Subject to the definition of “Interest Period” or as otherwise
specifically provided for in this Agreement, if any payment to be made by a
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.
 
(b)          (i)  Funding by Lenders; Presumption by Administrative Agent. 
Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the
case of any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of
such Borrowing) that such Lender will not make available to the Administrative
Agent such Lender’s share of such Borrowing, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of any Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the applicable Borrower a corresponding amount.  In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrowers severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in Same Day Funds with interest thereon, for each day from and including
the date such amount is made available to a Borrower to but excluding the date
of payment to the Administrative Agent, at (A) in the case of a payment to be
made by such Lender, the greater of the Federal Funds Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by a Borrower, the
interest rate applicable to Base Rate Loans or in the case of Alternative
Currencies in accordance with such market practice, in each case, as
applicable.  If a Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to such Borrower the amount of such interest paid by
such Borrower for such period.  If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing.  Any payment by a Borrower shall
be without prejudice to any claim such Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.
75

--------------------------------------------------------------------------------

(ii)          Payments by Borrowers; Presumptions by Administrative Agent. 
Unless the Administrative Agent shall have received notice from the Borrower
Representative prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the L/C Issuer hereunder
that the Borrowers will not make such payment, the Administrative Agent may
assume that the Borrowers have made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the applicable
Lenders or the L/C Issuer, as the case may be, the amount due.  In such event,
if the Borrowers have not in fact made such payment, then each of the applicable
Lenders or the L/C Issuer, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or the L/C Issuer, in Same Day Funds with interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to the Administrative Agent, at the greater of the Federal
Funds Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.
 
A notice of the Administrative Agent to any Lender or the Borrower
Representative with respect to any amount owing under this subsection (b) shall
be conclusive, absent manifest error.
 
(c)          Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to a Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article V are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
 
(d)          Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Loans, to fund participations in Letters of Credit and Swing
Line Loans and to make payments pursuant to Section 11.04(c) are several and not
joint.  The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 11.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 11.04(c).
76

--------------------------------------------------------------------------------

(e)          Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
 
(f)          Pro Rata Treatment.  Except to the extent otherwise provided
herein:  (i) each Borrowing (other than Borrowings of Swing Line Loans) shall be
made from the applicable Lenders, each payment of fees under Section 2.09 and
2.03(h) and (i) shall be made for account of the Revolving Lenders, and each
termination or reduction of the amount of the Commitments shall be applied to
the respective Commitments of the Lenders, pro rata according to the amounts of
their respective Commitments; (ii) each Borrowing shall be allocated pro rata
among the Lenders according to the amounts of their respective Commitments (in
the case of the making of Loans) or their respective Loans that are to be
included in such Borrowing (in the case of conversions and continuations of
Loans); (iii) each payment or prepayment of principal of Loans by the Borrowers
shall be made for account of the applicable Lenders pro rata in accordance with
the respective unpaid principal amounts of the Loans held by them; and (iv) each
payment of interest on Loans by the Borrowers shall be made for account of the
applicable Lenders pro rata in accordance with the amounts of interest on such
Loans then due and payable to the respective applicable Lenders.
 
2.13          Sharing of Payments by Lenders.
 
If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in L/C Obligations or in Swing Line
Loans held by it (excluding any amounts applied by the Swing Line Lender to
outstanding Swing Line Loans) resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Loans or participations and accrued
interest thereon greater than its pro rata share thereof as provided herein,
then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans and subparticipations in L/C Obligations and Swing
Line Loans of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:
 
(i)           if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and
 
(ii)          the provisions of this Section shall not be construed to apply to
(x) any payment made by or on behalf of any Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (y) the application
of Cash Collateral provided for in Section 2.14 or (z) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to a Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this Section
shall apply).
 
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
77

--------------------------------------------------------------------------------

2.14          Cash Collateral.
 
(a)          Certain Credit Support Events.  If (i) the L/C Issuer has honored
any full or partial drawing request under any Letter of Credit and such drawing
has resulted in an L/C Borrowing, (ii) as of the Letter of Credit Expiration
Date, any L/C Obligation for any reason remains outstanding, (iii) the Borrowers
shall be required to provide Cash Collateral pursuant to Section 2.05 or Section
9.02(c), or (iv) there shall exist a Defaulting Lender, the Borrowers shall
immediately (in the case of clause (iii) above) or within one Business Day (in
all other cases) following any request by the Administrative Agent or the L/C
Issuer, provide Cash Collateral in an amount not less than the applicable
Minimum Collateral Amount (determined in the case of Cash Collateral provided
pursuant to clause (iv) above, after giving effect to Section 2.15(a)(iv) and
any Cash Collateral provided by the Defaulting Lender).  Additionally, if the
Administrative Agent notifies the Borrower Representative at any time that the
Outstanding Amount of all L/C Obligations at such time exceeds 105% of the
Letter of Credit Sublimit then in effect, then, within two Business Days after
receipt of such notice, the Borrowers shall provide Cash Collateral for the
Outstanding Amount of the L/C Obligations in an amount not less than the amount
by which the Outstanding Amount of all L/C Obligations exceeds the Letter of
Credit Sublimit.
 
(b)          Grant of Security Interest.  Each Borrower, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grants to (and
subjects to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuer and the Lenders, and agrees to maintain, a
first priority security interest in all such cash, deposit accounts and all
balances therein, and all other property so provided as collateral pursuant
hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to Section
2.14(c).  If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent or the L/C Issuer as herein provided, or that the total
amount of such Cash Collateral is less than the Minimum Collateral Amount, the
Borrowers will, promptly upon demand by the Administrative Agent, pay or provide
to the Administrative Agent additional Cash Collateral in an amount sufficient
to eliminate such deficiency. All Cash Collateral (other than credit support not
constituting funds subject to deposit) shall be maintained in one or more
blocked, non-interest bearing deposit accounts at Bank of America. The Borrowers
shall pay on demand therefor from time to time all customary account opening,
activity and other administrative fees and charges in connection with the
maintenance and disbursement of Cash Collateral.
 
(c)          Application.  Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under any of this Section 2.14 or
Sections 2.03, 2.05, 2.15 or 9.02 in respect of Letters of Credit shall be held
and applied in satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.
 
(d)          Release.  Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or to secure other obligations shall be
released promptly following (i) the elimination of the applicable Fronting
Exposure or other obligations giving rise thereto (including by the termination
of Defaulting Lender status of the applicable Revolving Lender) (or, as
appropriate, its assignee following compliance with Section 11.06(b)(vi)) or
(ii) the determination by the Administrative Agent and the L/C Issuer that there
exists excess Cash Collateral; provided, however, (x) any such release shall be
without prejudice to, and any disbursement or other transfer of Cash Collateral
shall be and remain subject to, any other Lien conferred under the Loan
Documents and the other applicable provisions of the Loan Documents, and (y) the
Person providing Cash Collateral and the L/C Issuer may agree that Cash
Collateral shall not be released but instead held to support future anticipated
Fronting Exposure or other obligations.
78

--------------------------------------------------------------------------------

2.15          Defaulting Lenders.
 
(a)          Adjustments.  Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
 
(i)           Waivers and Amendment.  Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definition of “Required Lenders” and
Section 11.01.
 
(ii)          Defaulting Lender Waterfall.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08, shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer or Swing Line Lender hereunder;
third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.14; fourth, as the Borrower
Representative may request (so long as no Default or Event of Default exists),
to the funding of any Loan in respect of which such Defaulting Lender has failed
to fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower Representative, to be held in a deposit account and released pro
rata in order to (x) satisfy such Defaulting Lender’s potential future funding
obligations with respect to Loans under this Agreement and (y) Cash
Collateralize the L/C Issuer’s future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with Section 2.14; sixth, to the payment of any amounts
owing to the Lenders, the L/C Issuer or Swing Line Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, the L/C
Issuer or the Swing Line Lender against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to any Borrower as a result of any judgment of a court of
competent jurisdiction obtained by such Borrower against that Defaulting Lender
as a result of that Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided, that, if (x) such payment is a
payment of the principal amount of any Loans or L/C Borrowings in respect of
which such Defaulting Lender has not fully funded its appropriate share, and (y)
such Loans were made or the related Letters of Credit were issued at a time when
the conditions set forth in Section 5.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Obligations owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Obligations owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations and
Swing Line Loans are held by the Lenders pro rata in accordance with the
Commitments hereunder without giving effect to Section 2.15(a)(iv).  Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.15(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.
79

--------------------------------------------------------------------------------

(iii)          Certain Fees.
 
(A)         No Defaulting Lender shall be entitled to receive any fee payable
under Section 2.09(a) for any period during which that Lender is a Defaulting
Lender (and the Borrowers shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender).
 
(B)          Each Defaulting Lender shall be entitled to receive Letter of
Credit Fees for any period during which that Lender is a Defaulting Lender only
to the extent allocable to its Applicable Percentage of the stated amount of
Letters of Credit for which it has provided Cash Collateral pursuant to Section
2.14.
 
(C)          With respect to any Letter of Credit Fee not required to be paid to
any Defaulting Lender pursuant to clause (B) above, the Borrowers shall (x) pay
to each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
L/C Obligations or Swing Line Loans that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to the L/C Issuer
and Swing Line Lender, as applicable, the amount of any such fee otherwise
payable to such Defaulting Lender to the extent allocable to such L/C Issuer’s
or Swing Line Lender’s Fronting Exposure to such Defaulting Lender, and (z) not
be required to pay the remaining amount of any such fee.
 
(iv)         Reallocation of Applicable Percentages to Reduce Fronting
Exposure.  All or any part of such Defaulting Lender’s participation in L/C
Obligations and Swing Line Loans shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Applicable Percentages (calculated
without regard to such Defaulting Lender’s Revolving Commitment) but only to the
extent that such reallocation does not cause the aggregate Revolving Credit
Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s
Revolving Commitment.  Subject to Section 11.21, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.
 
(v)          Cash Collateral, Repayment of Swing Line Loans.  If the
reallocation described in clause (a)(iv) above cannot, or can only partially, be
effected, the Borrowers shall, without prejudice to any right or remedy
available to them hereunder or under applicable Law, (x) first, prepay Swing
Line Loans in an amount equal to the Swing Line Lender’s Fronting Exposure and
(y) second, Cash Collateralize the L/C Issuer’s Fronting Exposure in accordance
with the procedures set forth in Section 2.14.
80

--------------------------------------------------------------------------------

 
(b)          Defaulting Lender Cure.  If the Borrower Representative, the
Administrative Agent, Swing Line Lender and the L/C Issuer agree in writing that
a Lender is no longer a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any Cash Collateral), that Lender will, to the
extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swing Line Loans to be held on a
pro rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.15(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided, that, no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrowers while that Lender was a Defaulting Lender; provided, further,
that, except to the extent otherwise expressly agreed by the affected parties,
no change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender having been
a Defaulting Lender.
 
2.16          Designated Borrowers.
 
(a)          Designated Borrowers. The Borrower Representative may at any time,
upon not less than fifteen (15) Business Days’ notice from the Borrower
Representative to the Administrative Agent (or such shorter period as may be
agreed by the Administrative Agent in its sole discretion), request to designate
any Wholly Owned Subsidiary of the Parent that is a Foreign Subsidiary (an
“Applicant Borrower”) as a Designated Borrower to receive Revolving Loans
hereunder by delivering to the Administrative Agent (which shall promptly
deliver counterparts thereof to each Revolving Lender) a duly executed notice
and agreement in substantially the form of Exhibit I (a “Designated Borrower
Request and Assumption Agreement”).  The parties hereto acknowledge and agree
that prior to any Applicant Borrower becoming entitled to utilize the credit
facilities provided for herein (i) the Administrative Agent and the Lenders that
are to provide Commitments and/or Loans in favor of an Applicant Borrower must
each agree to such Applicant Borrower becoming a Designated Borrower and (ii)
the Administrative Agent and such Lenders shall have received such supporting
resolutions, incumbency certificates, opinions of counsel and other documents or
information, in form, content and scope reasonably satisfactory to the
Administrative Agent, as may be required by the Administrative Agent, and Notes
signed by such new Designated Borrowers to the extent any such Lender so
requires (the requirements in clauses (i) and (ii) hereof, the “Designated
Borrower Requirements”).  If the Designated Borrower Requirements are met, the
Administrative Agent shall send a notice in substantially the form of Exhibit J
(a “Designated Borrower Notice”) to the Borrower Representative and the
Revolving Lenders specifying the effective date upon which the Applicant
Borrower shall constitute a Designated Borrower for purposes hereof, whereupon
each of the Revolving Lenders agrees to permit such Designated Borrower to
receive Revolving Loans hereunder, on the terms and conditions set forth herein,
and each of the parties agrees that such Designated Borrower otherwise shall be
a Borrower for all purposes of this Agreement; provided that no Loan Notice or
Letter of Credit Application may be submitted by or on behalf of such Designated
Borrower until the date five (5) Business Days after such effective date.
 
(b)          Obligations. Except as specifically provided herein, the
Obligations of each of the Designated Borrowers shall be joint and several in
nature (unless such joint and several liability (i) shall result in adverse tax
consequences to any such Designated Borrower or (ii) is not permitted by any Law
applicable to such Designated Borrower, in which either such case, the liability
of such Designated Borrower shall be several in nature) regardless of which such
Person actually receives Credit Extensions hereunder or the amount of such
Credit Extensions received or the manner in which the Administrative Agent, the
L/C Issuer or any Lender accounts for such Credit Extensions on its books and
records.  Each of the obligations of each Designated Borrower with respect to
Credit Extensions made to it, and each such Designated Borrower’s obligations
arising as a result of the joint and several liability (if any) of such
Designated Borrower hereunder, with respect to Credit Extensions made to and
other Obligations owing by the other Designated Borrowers hereunder, shall be
separate and distinct obligations, but all such obligations shall be primary
obligations of each such Designated Borrower.    Notwithstanding anything
contained to the contrary herein or in any Loan Document (including any
Designated Borrower Request and Assumption Agreement), (A) no Designated
Borrower shall be obligated with respect to any Obligations of the Domestic
Borrowers or of any Domestic Subsidiary, (B) the Obligations owed by a
Designated Borrower shall be several and not joint with the Obligations of the
Domestic Borrowers or of any Domestic Subsidiary and (C) no Designated Borrower
shall be obligated as a Guarantor under Article IV with respect to the
Obligations of the Domestic Borrowers or any Domestic Subsidiary.
81

--------------------------------------------------------------------------------

(c)          Appointment. Each Subsidiary of the Parent that is or becomes a
“Designated Borrower” pursuant to this Section 2.16 hereby irrevocably appoints
the Borrower Representative to act as its agent for all purposes of or relevant
to this Agreement and the other Loan Documents, including (i) the giving and
receipt of notices, (ii) the execution and delivery of all documents,
instruments and certificates contemplated herein and all modifications hereto,
and (iii) the receipt of the proceeds of any Loans made by the Lenders, to any
such Designated Borrower hereunder. Each Designated Borrower agrees that (i) the
Borrower Representative may execute and deliver all Loan Documents and all other
documents, instruments and certificates contemplated herein and all
modifications hereto or thereto on behalf of such Designated Borrower as the
Borrower Representative deems appropriate in its sole discretion and each
Designated Borrower shall be obligated by all of the terms of any such Loan
Document, document, instrument, certificate or modification executed on its
behalf, (ii) any notice, demand, consent, acknowledgement, direction,
certification or other communication delivered by the Administrative Agent, the
L/C Issuer or any Lender to the Borrower Representative shall be deemed
delivered to each Designated Borrower, and any notice or communication delivered
by the Borrower Representative may be deemed delivered by or on behalf of each
Designated Borrower, and (iii) the Administrative Agent, the L/C Issuer and each
Lender may accept, and be permitted to rely on, any document, instrument or
agreement executed by the Borrower Representative on behalf of any of the Loan
Parties. Any acknowledgment, consent, direction, certification or other action
which might otherwise be valid or effective only if given to or taken by all
Borrowers, or by each Borrower acting singly, shall be valid and effective if
given to or taken only by the Borrower Representative, whether or not any such
other Borrower joins therein.
 
(d)          Termination. The Borrower Representative may from time to time,
upon not less than ten (10) Business Days’ notice from the Borrower
Representative to the Administrative Agent (or such shorter period as may be
agreed by the Administrative Agent in its sole discretion), terminate a
Designated Borrower’s status as such, provided that there are no outstanding
Loans payable by such Designated Borrower, or other amounts payable by such
Designated Borrower on account of any Loans made to it, as of the effective date
of such termination.  The Administrative Agent will promptly notify the
Revolving Lenders of any such termination of a Designated Borrower’s status.
 
2.17          Designated Lenders.   Each of the Administrative Agent, the L/C
Issuer, the Swing Line Lender and each Lender at its option may make any Credit
Extension or otherwise perform its obligations hereunder through any Lending
Office (each, a “Designated Lender”); provided that any exercise of such option
shall not affect the obligation of the Borrowers to repay each Credit Extension
in accordance with the terms of this Agreement.  Any Designated Lender shall be
considered a Lender; provided that in the case of an Affiliate or branch of a
Lender, such provisions that would be applicable with respect to Credit
Extensions actually provided by such Affiliate or branch of such Lender shall
apply to such Affiliate or branch of such Lender to the same extent as such
Lender; provided that for the purposes only of voting in connection with any
Loan Document, any participation by any Designated Lender in any outstanding
Credit Extension shall be deemed a participation of such Lender.
82

--------------------------------------------------------------------------------

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY
 
3.01          Taxes.
 
(a)          Payments Free of Taxes; Obligation to Withhold; Payments on Account
of Taxes.
 
(i)          Any and all payments by or on account of any obligation of any Loan
Party under any Loan Document shall be made without deduction or withholding for
any Taxes, except as required by applicable Laws.  If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent or a Loan
Party, as applicable) require the deduction or withholding of any Tax from any
such payment by the Administrative Agent or a Loan Party, then the
Administrative Agent or such Loan Party shall be entitled to make such deduction
or withholding, upon the basis of the information and documentation to be
delivered pursuant to subsection (e) below, such deduction or withholding to be
determined in good faith.
 
(ii)          If any Loan Party or the Administrative Agent shall be required by
the Internal Revenue Code to withhold or deduct any Taxes, including both United
States Federal backup withholding and withholding taxes, from any payment, then
(A) the Administrative Agent shall withhold or make such deductions as are
determined by the Administrative Agent in good faith to be required based upon
the information and documentation it has received pursuant to subsection (e)
below, (B) the Administrative Agent shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with the Internal
Revenue Code, and (C) to the extent that the withholding or deduction is made on
account of Indemnified Taxes, the sum payable by the applicable Loan Party shall
be increased as necessary so that after any required withholding or the making
of all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.
 
(iii)          If any Loan Party or the Administrative Agent shall be required
by any applicable Laws other than the Internal Revenue Code to withhold or
deduct any Taxes from any payment, then (A) such Loan Party or the
Administrative Agent, as required by such Laws, shall withhold or make such
deductions as are determined by it to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) such Loan
Party or the Administrative Agent, to the extent required by such Laws, shall
timely pay the full amount withheld or deducted to the relevant Governmental
Authority in accordance with such Laws, and (C) to the extent that the
withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section
3.01) the applicable Recipient receives an amount equal to the sum it would have
received had no such withholding or deduction been made.
83

--------------------------------------------------------------------------------

(b)          Payment of Other Taxes by the Loan Parties.  Without limiting the
provisions of subsection (a) above, the Loan Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.
 
(c)          Tax Indemnifications.  (i) Each of the Loan Parties shall, and does
hereby, jointly and severally indemnify each Recipient, and shall make payment
in respect thereof within 10 days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to the
Borrower Representative by a Lender or the L/C Issuer (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender or the L/C Issuer, shall be conclusive absent manifest
error.  Each of the Loan Parties shall, and does hereby, jointly and severally
indemnify the Administrative Agent, and shall make payment in respect thereof
within 10 days after demand therefor, for any amount which a Lender or the L/C
Issuer for any reason fails to pay indefeasibly to the Administrative Agent as
required pursuant to Section 3.01(c)(ii) below.
 
(ii)          Each Lender and the L/C Issuer shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within 10 days after demand
therefor, (x) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or the L/C Issuer (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (y) the Administrative Agent and the Loan Parties, as applicable, against
any Taxes attributable to such Lender’s failure to comply with the provisions of
Section 11.06(d) relating to the maintenance of a Participant Register and (z)
the Administrative Agent and the Loan Parties, as applicable, against any
Excluded Taxes attributable to such Lender or the L/C Issuer, in each case, that
are payable or paid by the Administrative Agent or a Loan Party in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error.  Each Lender and the L/C Issuer
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender or the L/C Issuer, as the case may be,
under this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).
 
(d)          Evidence of Payments.  Upon request by any Loan Party or the
Administrative Agent, as the case may be, after any payment of Taxes by any Loan
Party or by the Administrative Agent to a Governmental Authority as provided in
this Section 3.01, each Loan Party shall deliver to the Administrative Agent or
the Administrative Agent shall deliver to the Borrower Representative, as the
case may be, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return required by
Laws to report such payment or other evidence of such payment reasonably
satisfactory to the Borrower Representative or the Administrative Agent, as the
case may be.
84

--------------------------------------------------------------------------------

(e)          Status of Lenders; Tax Documentation.  (i) Any Lender that is
entitled to an exemption from or reduction of withholding Tax with respect to
payments made under any Loan Document shall deliver to the Borrower
Representative and the Administrative Agent, at the time or times reasonably
requested by the Borrower Representative or the Administrative Agent, such
properly completed and executed documentation prescribed by applicable Law or
the taxing authorities of a jurisdiction pursuant to such applicable Law or
reasonably requested by the Borrower Representative or the Administrative Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding.  In addition, any Lender, if reasonably requested by the
Borrower Representative or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower Representative or the Administrative Agent as will enable the Borrower
Representative or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements. 
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation either (A) set forth in Section 3.01(e)(ii)(A), (ii)(B) and
(ii)(D) below or (B) required by applicable law other than the Internal Revenue
Code or the taxing authorities of the jurisdiction pursuant to such applicable
law to comply with the requirements for exemption or reduction of withholding
tax in that jurisdiction) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.
 
(i)          Without limiting the generality of the foregoing, in the event that
a Borrower is a U.S. Person,
 
(A)          any Lender that is a U.S. Person shall deliver to the Borrower
Representative and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower Representative or the
Administrative Agent), executed copies of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax;
 
(B)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower Representative and the Administrative Agent (in
such number of copies as shall be requested by the recipient) on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower
Representative or the Administrative Agent), whichever of the following is
applicable:
 
(I)          in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or W-BEN-E,
as applicable, establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or W-BEN-E, as applicable, establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;
85

--------------------------------------------------------------------------------

(II)          executed originals of Internal Revenue Service Form W-8ECI,
 
(III)          in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Internal Revenue
Code, (x) a certificate substantially in the form of Exhibit G-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of Section
881(c)(3)(A) of the Internal Revenue Code, a “10 percent shareholder” of a
Borrower within the meaning of Section 881(c)(3)(B) of the Internal Revenue
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN or W-BEN-E, as applicable; or
 
(IV)          to the extent a Foreign Lender is not the beneficial owner,
executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN or W-BEN-E, as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit G-4 on behalf of each such direct and
indirect partner;
 
(C)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower Representative and the Administrative Agent (in
such number of copies as shall be requested by the recipient) on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower
Representative or the Administrative Agent), executed copies (or originals, as
required) of any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower Representative or the Administrative Agent
to determine the withholding or deduction required to be made; and
 
(D)          if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower Representative and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower Representative or the Administrative
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower Representative or the
Administrative Agent as may be necessary for the Borrower Representative and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment. 
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.
86

--------------------------------------------------------------------------------

(ii)          Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower Representative and the Administrative Agent in
writing of its legal inability to do so.
 
(f)          Treatment of Certain Refunds.  Unless required by applicable Laws,
at no time shall the Administrative Agent have any obligation to file for or
otherwise pursue on behalf of a Lender or the L/C Issuer, or have any obligation
to pay to any Lender or the L/C Issuer, any refund of Taxes withheld or deducted
from funds paid for the account of such Lender or the L/C Issuer, as the case
may be.  If any Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified by any Loan Party or with respect to which any Loan Party has paid
additional amounts pursuant to this Section 3.01, it shall pay to the Loan Party
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by a Loan Party under this Section 3.01 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) incurred by such Recipient, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Loan Party, upon the request of the
Recipient, agrees to repay the amount paid over to the Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to the Loan Party pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid.  This subsection shall not be construed to require any
Recipient to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to any Loan Party or any other Person.
 
(g)          Survival.  Each party’s obligations under this Section 3.01 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender or the L/C Issuer, the
termination of the Commitments and the repayment, satisfaction or discharge of
all other Obligations.
87

--------------------------------------------------------------------------------

3.02          Illegality.
 
(a)          If any Lender in good faith determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to perform any of its
obligations hereunder or to make, maintain or fund or charge interest with
respect to any Credit Extension, or to determine or charge interest rates based
upon the Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars or any Alternative Currency in the applicable interbank
market, then, on notice thereof by such Lender to the Borrower Representative
through the Administrative Agent, (i) any obligation of such Lender to make,
maintain, fund or charge interest with respect to any such Credit Extension or
continue Eurocurrency Rate Loans in the affected currency or currencies or, in
the case of Eurocurrency Rate Loans in Dollars, to convert Base Rate Loans to
Eurocurrency Rate Loans shall be suspended and (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurocurrency Rate component of
the Base Rate, the interest rate on which Base Rate Loans of such Lender shall,
if necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Borrower
Representative that the circumstances giving rise to such determination no
longer exist.  Upon receipt of such notice, (x) the Borrowers shall, upon demand
from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable and such Loans are denominated in Dollars, convert all Eurocurrency
Rate Loans of such Lender to Base Rate Loans (the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurocurrency
Rate component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurocurrency
Rate Loans to such day, or immediately, if such Lender may not lawfully continue
to maintain such Eurocurrency Rate Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurocurrency Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurocurrency Rate component thereof until the Administrative Agent is
advised in writing by such Lender that it is no longer illegal for such Lender
to determine or charge interest rates based upon the Eurocurrency Rate.  Upon
any such prepayment or conversion, the Borrowers shall also pay accrued interest
on the amount so prepaid or converted.
 
(b)          If, in any applicable jurisdiction, the Administrative Agent, the
L/C Issuer or any Lender or any Designated Lender determines that any Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for the Administrative Agent, the L/C Issuer or any Lender or its
applicable Designated Lender to (i) perform any of its obligations hereunder or
under any other Loan Document, (ii) to fund or maintain its participation in any
Loan or Letter of Credit or (iii) issue, make, maintain, fund or charge interest
or fees with respect to any Credit Extension to any Designated Borrower, such
Person shall promptly notify the Administrative Agent, then, upon the
Administrative Agent notifying the Company, and until such notice by such Person
is revoked, any obligation of such Person to issue, make, maintain, fund or
charge interest or fees with respect to any such Credit Extension shall be
suspended, and to the extent required by applicable law, cancelled.  Upon
receipt of such notice, the Loan Parties shall (A) repay that Person’s
participation in the Loans or other applicable Obligations on the last day of
the Interest Period for each Loan or other Obligation occurring after the
Administrative Agent has notified the Borrower Representative or, if earlier,
the date specified by such Person in the notice delivered to the Administrative
Agent (being no earlier than the last day of any applicable grace period
permitted by applicable law), (B) to the extent applicable to the L/C Issuer,
Cash Collateralize that portion of applicable L/C Obligations comprised of the
aggregate undrawn amount of Letters of Credit to the extent not otherwise Cash
Collateralized and (C) take all reasonable actions requested by such Person to
mitigate or avoid such illegality.
88

--------------------------------------------------------------------------------

3.03          Inability to Determine Rates.
 
If in connection with any request for a Eurocurrency Rate Loan or a conversion
to or continuation thereof or otherwise, (a) the Administrative Agent determines
in good faith that (i) deposits (whether in Dollars or an Alternative Currency)
are not being offered to banks in the applicable offshore interbank eurodollar
market for such currency for the applicable amount and Interest Period of such
Eurocurrency Rate Loan, (ii) adequate means do not exist for determining the
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan (whether in Dollars or an Alternative Currency) or in
connection with an existing or proposed Base Rate Loan or (iii) a fundamental
change has occurred in the foreign exchange or interbank markets with respect to
such Alternative Currency (including, without limitation, changes in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls) (in each case with respect to this clause (a),
“Impacted Loans”), or (b) the Administrative Agent or the Required Lenders
determine in good faith that for any reason the Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan does
not adequately and fairly reflect the cost to the Lenders of funding such Loan,
the Administrative Agent will promptly notify the Borrower Representative and
all Lenders.  Thereafter, (x) the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans in the affected currency or currencies shall be
suspended (to the extent of the affected Eurocurrency Rate Loans or Interest
Periods) and (y) in the event of a determination described in the preceding
sentence with respect to the Eurocurrency Rate component of the Base Rate, the
utilization of the Eurocurrency Rate component in determining the Base Rate
shall be suspended, in each case until the Administrative Agent revokes such
notice once the circumstances giving rise to such suspension no longer exist. 
Upon receipt of such notice, the Borrower Representative may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurocurrency Rate
Loans in the affected currency or currencies (to the extent of the affected
Eurocurrency Rate Loans or Interest Periods) or, failing that, will be deemed to
have converted such request into a request for a Borrowing of Base Rate Loans in
the amount specified therein.
 
Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a) of this Section 3.03, the Administrative
Agent, in consultation with the Borrowers and the affected Lenders, may
establish an alternative interest rate for the applicable Impacted Loans, in
which case, such alternative interest rate shall apply with respect to such
Impacted Loans until (1) the Administrative Agent revokes the notice delivered
with respect to the applicable Impacted Loans under the first sentence of this
Section 3.03, (2) the Administrative Agent notifies the Borrower Representative
that such alternative interest rate does not adequately and fairly reflect the
cost to such Lenders of funding the applicable Impacted Loans, or (3) any Lender
determines that any Law has made it unlawful, or that any Governmental Authority
has asserted that it is unlawful, for such Lender or its applicable Lending
Office to make, maintain or fund Loans whose interest is determined by reference
to such alternative interest rate or to determine or charge interest rates based
upon such rate or any Governmental Authority has imposed material restrictions
on the ability of such Lender to do any of the foregoing and, in each case, such
Lender provides the Administrative Agent and the Borrower Representative written
notice thereof.
 
3.04          Increased Costs.
 
(a)          Increased Costs Generally.  If any Change in Law shall:
 
(i)          impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
the L/C Issuer;
 
(ii)          subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or
89

--------------------------------------------------------------------------------

(iii)          impose on any Lender or the L/C Issuer or the applicable
interbank market any other condition, cost or expense (other than Taxes)
affecting this Agreement or Eurocurrency Rate Loans made by such Lender or any
Letter of Credit or participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurocurrency Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
the L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrowers will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.
 
(b)          Capital Requirements.  If any Lender or the L/C Issuer determines
that any Change in Law affecting such Lender or the L/C Issuer or any Lending
Office of such Lender or such Lender’s or the L/C Issuer’s holding company, if
any, regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by the L/C Issuer, to a level below that
which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy and liquidity), then from time to time the Borrowers will pay to such
Lender or the L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or the L/C Issuer or such Lender’s or the L/C
Issuer’s holding company for any such reduction suffered.
 
(c)          Certificates for Reimbursement.  A certificate of a Lender or the
L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or the L/C Issuer or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section and delivered to the Borrower
Representative shall be conclusive absent manifest error.  The Borrowers shall
pay such Lender or the L/C Issuer, as the case may be, the amount shown as due
on any such certificate within 10 days after receipt thereof.
 
(d)          Delay in Requests.  Failure or delay on the part of any Lender or
the L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided that no Borrower shall be required
to compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies the Borrower Representative of the Change in Law giving rise to
such increased costs or reductions and of such Lender’s or the L/C Issuer’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).
90

--------------------------------------------------------------------------------

(e)          Additional Reserve Requirements.  The Borrowers shall pay to each
Lender, (i) as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurocurrency Rate Loan equal to the
actual costs of such reserves allocated to such Loan by such Lender (as
determined by such Lender in good faith, which determination shall be
conclusive, absent manifest error), and (ii) as long as such Lender shall be
required to comply with any reserve ratio requirement or analogous requirement
of any central banking or financial regulatory authority imposed in respect of
the maintenance of the Commitments or the funding of the Eurocurrency Rate
Loans, such additional costs (expressed as a percentage per annum and rounded
upwards, if necessary, to the nearest five decimal places) equal to the actual
costs allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive, absent manifest
error), which in each case shall be due and payable on each date on which
interest is payable on such Loan, provided the Borrower Represnentative shall
have received at least 10 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest or costs from such Lender.  If a Lender fails
to give notice 10 days prior to the relevant Interest Payment Date, such
additional interest or costs shall be due and payable 10 days from receipt of
such notice.
 
3.05          Compensation for Losses.
 
Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrowers shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:
 
(a)          any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
 
(b)          any failure by any Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower Representative;
 
(c)          any failure by any Borrower to make payment of any Loan or drawing
under any Letter of Credit (or interest due thereon) denominated in an
Alternative Currency on its scheduled due date or any payment thereof in a
different currency; or
 
(d)          any assignment of a Eurocurrency Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrower Representative pursuant to Section 11.13;
 
including any foreign exchange losses and any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained
or from the performance of any foreign exchange contract.  The Borrowers shall
also pay any customary administrative fees charged by such Lender in connection
with the foregoing.
91

--------------------------------------------------------------------------------

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurocurrency Rate Loan made by it at the Eurocurrency Rate by a matching deposit
or other borrowing in the offshore interbank eurodollar market for such currency
for a comparable amount and for a comparable period, whether or not such
Eurocurrency Rate Loan was in fact so funded.  A certificate (which shall be in
reasonable detail) showing the bases for the determinations set forth in this
Section 3.05 by any Lender as to any additional amounts payable pursuant to this
Section 3.05 shall be submitted by such Lender to the Borrower Representative
either directly or through the Administrative Agent.  Determinations by the
Lenders and Administrative Agent under this Section 3.05 and determinations set
forth in any such certificate shall be made in good faith.
 
3.06          Mitigation Obligations; Replacement of Lenders.
 
(a)          Designation of a Different Lending Office.  Each Lender and the L/C
Issuer may make any Credit Extension through any Lending Office, provided that
the exercise of this option shall not affect the obligation of the Borrowers to
repay the Credit Extension in accordance with the terms of this Agreement.  If
any Lender requests compensation under Section 3.04, or requires any Borrower to
pay any Indemnified Taxes or additional amounts to any Lender, the L/C Issuer or
any Governmental Authority for the account of any Lender or the L/C Issuer
pursuant to Section 3.01, or if any Lender gives a notice pursuant to Section
3.02, then at the request of the Borrower Representative such Lender or the L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or the L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or the L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or the L/C Issuer, as the case may be.  The Borrowers hereby agree
to pay all reasonable costs and expenses incurred by any Lender or the L/C
Issuer in connection with any such designation or assignment.
 
(b)          Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), the Borrower Representative may replace such Lender in
accordance with Section 11.13.
 
3.07          LIBOR Successor Rate.
 
Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Borrower Representative or the
Required Lenders notify the Administrative Agent (with, in the case of the
Required Lenders, a copy to the Borrower Representative) that the Borrower
Representative or the Required Lenders (as applicable) have determined, that:
(a) adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, because the LIBOR Screen Rate is not
available or published on a current basis and such circumstances are unlikely to
be temporary; or (b) the administrator of the LIBOR Screen Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which LIBOR or the
LIBOR Screen Rate shall no longer be made available, or used for determining the
interest rate of loans (such specific date, the “Scheduled Unavailability
Date”); or (c) syndicated loans currently being executed, or that include
language similar to that contained in this Section 3.07, are being executed or
amended (as applicable) to incorporate or adopt a new benchmark interest rate to
replace LIBOR; then, reasonably promptly after such determination by the
Administrative Agent or receipt by the Administrative Agent of such notice, as
applicable, the Administrative Agent and the Borrower Representative may amend
this Agreement to replace LIBOR with an alternate benchmark rate (including any
mathematical or other adjustments to the benchmark (if any) incorporated
therein), giving due consideration to any evolving or then existing convention
for similar syndicated credit facilities for such alternative benchmarks (any
such proposed rate, a “LIBOR Successor Rate”), together with any proposed LIBOR
Successor Rate Conforming Changes and any such amendment shall become effective
at 5:00 p.m. on the fifth (5th) Business Day after the Administrative Agent
shall have posted such proposed amendment to all Lenders unless, prior to such
time, Lenders comprising the Required Lenders have delivered to the
Administrative Agent written notice that such Required Lenders do not accept
such amendment.
92

--------------------------------------------------------------------------------

If no LIBOR Successor Rate has been determined and the circumstances under
clause (a) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower
Representative and each Lender.  Thereafter, (i) the obligation of the Lenders
to make or maintain Eurocurrency Rate Loans shall be suspended (to the extent of
the affected Eurocurrency Rate Loans or Interest Periods), and (ii) the
Eurocurrency Rate component of the Base Rate shall no longer be utilized in
determining the Base Rate.  Upon receipt of such notice, the Borrower
Representative may revoke any pending request for a Borrowing of, conversion to
or continuation of Eurocurrency Rate Loans (to the extent of the affected
Eurocurrency Rate Loans or Interest Periods) or, failing that, will be deemed to
have converted such request into a request for a Borrowing of Base Rate Loans
(subject to the foregoing clause (ii)) in the amount specified therein.
 
Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.
 
3.08          Survival.
 
All of the obligations of the Loan Parties under this Article III shall survive
termination of the Aggregate Revolving Commitments, repayment of all other
Obligations hereunder and resignation of the Administrative Agent.
 
ARTICLE IV

GUARANTY
 
4.01          The Guaranty.
 
Each of the Guarantors hereby jointly and severally (subject to Section 2.16(b)
in the case of Designated Borrowers) guarantees to each Lender, each Swap Bank,
each Treasury Management Bank, and the Administrative Agent as hereinafter
provided, as primary obligor and not as surety, the prompt payment of all
Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory Cash Collateralization or otherwise)
strictly in accordance with the terms thereof.  The Guarantors hereby further
agree that if any of the Obligations are not paid in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory Cash
Collateralization or otherwise), the Guarantors will, jointly and severally
(subject to Section 2.16(b) in the case of Designated Borrowers), promptly pay
the same, without any demand or notice whatsoever, and that in the case of any
extension of time of payment or renewal of any of the Obligations, the same will
be promptly paid in full when due (whether at extended maturity, as a mandatory
prepayment, by acceleration, as a mandatory Cash Collateralization or otherwise)
in accordance with the terms of such extension or renewal.
93

--------------------------------------------------------------------------------

Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents, Secured Swap Agreements or Secured Treasury Management
Agreements, (i) the obligations of each Guarantor under this Agreement and the
other Loan Documents shall be limited to an aggregate amount equal to the
largest amount that would not render such obligations subject to avoidance under
the Debtor Relief Laws or any comparable provisions of any applicable state law,
(ii) the Obligations of a Guarantor that are guaranteed under this Guaranty
shall exclude any Excluded Swap Obligations with respect to such Guarantor and
(iii) the obligations of each Guarantor that is a Designated Borrower shall be
subject to Section 2.16(b).
 
4.02          Obligations Unconditional.
 
The obligations of the Guarantors under Section 4.01 are (subject to Section
2.16(b) in the case of Designated Borrowers) joint and several, absolute and
unconditional, irrespective of the value, genuineness, validity, regularity or
enforceability of any of the Loan Documents, Secured Swap Agreements or Secured
Treasury Management Agreements, or any other agreement or instrument referred to
therein, or any substitution, release, impairment or exchange of any other
guarantee of or security for any of the Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any law or regulation or other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section 4.02 that the obligations of the Guarantors hereunder shall be absolute
and unconditional under any and all circumstances.  Each Guarantor agrees that
such Guarantor shall have no right of subrogation, indemnity, reimbursement or
contribution against any Borrower or any other Guarantor for amounts paid under
this Article IV until such time as the Obligations (other than contingent
obligations that survive termination of this Agreement and as to which no claim
has been asserted and obligations under Secured Swap Agreements and Secured
Treasury Management Agreements for which satisfactory arrangements have been
made with the applicable Treasury Management Bank or Swap Bank) have been paid
in full and the Commitments have expired or terminated.  Without limiting the
generality of the foregoing, it is agreed that, to the fullest extent permitted
by law, the occurrence of any one or more of the following shall not alter or
impair the liability of any Guarantor hereunder, which shall remain absolute and
unconditional as described above:
 
(a)          at any time or from time to time, without notice to any Guarantor,
the time for any performance of or compliance with any of the Obligations shall
be extended, or such performance or compliance shall be waived;
 
(b)          any of the acts mentioned in any of the provisions of any of the
Loan Documents, any Secured Swap Agreement, or any Secured Treasury Management
Agreement, or any other agreement or instrument referred to in the Loan
Documents, such Secured Swap Agreements or such Secured Treasury Management
Agreements shall be done or omitted;
 
(c)          the maturity of any of the Obligations shall be accelerated, or any
of the Obligations shall be modified, supplemented or amended in any respect, or
any right under any of the Loan Documents, any Secured Swap Agreement or any
Secured Treasury Management Agreement, or any other agreement or instrument
referred to in the Loan Documents, such Secured Swap Agreements or such Secured
Treasury Management Agreements shall be waived or any other guarantee of any of
the Obligations or any security therefor shall be released, impaired or
exchanged in whole or in part or otherwise dealt with;
94

--------------------------------------------------------------------------------

(d)          any Lien granted to, or in favor of, the Administrative Agent or
any Lender or Lenders as security for any of the Obligations shall fail to
attach or be perfected; or
 
(e)          any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).
 
With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against any Person under any of
the Loan Documents, any Secured Swap Agreement or any Secured Treasury
Management Agreement, or any other agreement or instrument referred to in the
Loan Documents, such Secured Swap Agreements or such Secured Treasury Management
Agreements, or against any other Person under any other guarantee of, or
security for, any of the Obligations.
 
4.03          Reinstatement.
 
The obligations of the Guarantors under this Article IV shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, and each Guarantor
agrees that it will indemnify the Administrative Agent and each Lender on demand
for all reasonable costs and expenses (including, without limitation, the
reasonable fees, charges and disbursements of counsel) incurred by the
Administrative Agent or such Lender in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any bankruptcy, insolvency or similar law.
 
4.04          Certain Additional Waivers.
 
Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06.
 
4.05          Remedies.
 
The Guarantors agree that, to the fullest extent permitted by law, as between
the Guarantors, on the one hand, and the Administrative Agent and the Lenders,
on the other hand, the Obligations may be declared to be forthwith due and
payable as provided in Section 9.02 (and shall be deemed to have become
automatically due and payable in the circumstances provided in said Section
9.02) for purposes of Section 4.01 notwithstanding any stay, injunction or other
prohibition preventing such declaration (or preventing the Obligations from
becoming automatically due and payable) as against any other Person and that, in
the event of such declaration (or the Obligations being deemed to have become
automatically due and payable), the Obligations (whether or not due and payable
by any other Person) shall forthwith become due and payable by the Guarantors
for purposes of Section 4.01.  The Guarantors acknowledge and agree that their
obligations hereunder are secured in accordance with the terms of the Collateral
Documents and that the Lenders may exercise their remedies thereunder in
accordance with the terms thereof.
95

--------------------------------------------------------------------------------

4.06          Rights of Contribution.
 
The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable law.  Such contribution rights shall be
subordinate and subject in right of payment to the obligations of such
Guarantors under the Loan Documents and no Guarantor shall exercise such rights
of contribution until all Obligations (other than contingent obligations that
survive termination of this Agreement and as to which no claim has been asserted
and obligations under Secured Swap Agreements and Secured Treasury Management
Agreements for which satisfactory arrangements have been made with the
applicable Treasury Management Bank or Swap Bank) have been paid in full and the
Commitments have terminated.
 
4.07          Guarantee of Payment; Continuing Guarantee.
 
The guarantee in this Article IV is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to all Obligations whenever arising. 
Notwithstanding anything to the contrary herein, the Guarantee in this Article
IV shall terminate (subject to Section 4.03) upon payment in full of all
Obligations (other than contingent obligations that survive termination of this
Agreement and as to which no claim has been asserted and Obligations under
Secured Swap Agreements and Secured Treasury Management Agreements for which
satisfactory arrangements have been made with the applicable Treasury Management
Bank or Swap Bank) and termination of the Commitments.
 
4.08          Keepwell.
 
Each Loan Party that is a Qualified ECP Guarantor at the time the Guaranty in
this Article IV by any Loan Party that is not then an “eligible contract
participant” under the Commodity Exchange Act (a “Specified Loan Party”) or the
grant of a security interest under the Loan Documents by any such Specified Loan
Party, in either case, becomes effective with respect to any Swap Obligation,
hereby jointly and severally, absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support to each Specified Loan Party
with respect to such Swap Obligation as may be needed by such Specified Loan
Party from time to time to honor all of its obligations under the Loan Documents
in respect of such Swap Obligation (but, in each case, only up to the maximum
amount of such liability that can be hereby incurred without rendering such
Qualified ECP Guarantor’s obligations and undertakings under this Article IV
voidable under applicable Debtor Relief Laws, and not for any greater amount).
The obligations and undertakings of each applicable Loan Party under this
Section shall remain in full force and effect until such time as the Obligations
(other than contingent obligations that survive the termination of this
Agreement) have been paid in full and the Commitments have expired or
terminated. Each Loan Party intends this Section to constitute, and this Section
shall be deemed to constitute, a guarantee of the obligations of, and a
“keepwell, support, or other agreement” for the benefit of, each Specified Loan
Party for all purposes of the Commodity Exchange Act.
96

--------------------------------------------------------------------------------

ARTICLE V

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
 
5.01          Conditions of Initial Credit Extension.
 
This Agreement shall become effective upon and the obligation of the L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:
 
(a)          Loan Documents.  Receipt by the Administrative Agent of executed
counterparts of this Agreement and the other Loan Documents to be executed on
the Closing Date, each properly executed by a Responsible Officer of the signing
Loan Party and, in the case of this Agreement, by each Lender.
 
(b)          Opinions of Counsel. Receipt by the Administrative Agent of
favorable opinions of legal counsel to the Loan Parties, addressed to the
Administrative Agent and each Lender, dated as of the Closing Date, and in form
and substance satisfactory to the Administrative Agent.
 
(c)          Financial Statements.  The Administrative Agent shall have
received:
 
(i)          the Audited Financial Statements;
 
(ii)          unaudited consolidated financial statements of the Parent and its
Subsidiaries for the fiscal quarter ended March 31, 2018, including balance
sheets and statements of income or operations, shareholders’ equity and cash
flows (the “Interim Financial Statements”); and
 
(iii)          financial projections for the Parent and its Restricted
Subsidiaries in form and substance satisfactory to the Lenders for each year
commencing with the fiscal year ended December 31, 2018 through December 31,
2023.
 
(d)          No Material Adverse Change.  There shall not have occurred since
December 31, 2017 any event or circumstance that has had or would be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect (it being understood that any matters disclosed in the Parent’s SEC
filings prior to May 4, 2018 shall not be deemed to breach this condition).
 
(e)          Litigation.  There shall not exist any action, suit, investigation
or proceeding pending or, to the knowledge of the Parent, threatened in any
court or before an arbitrator or Governmental Authority that would reasonably be
expected to have a Material Adverse Effect (it being understood that any matters
disclosed in the Parent’s SEC filings prior to May 4, 2018 shall not be deemed
to breach this condition).
 
(f)          Organization Documents, Resolutions, Etc.  Receipt by the
Administrative Agent of the following, each of which shall be originals or
facsimiles (followed promptly by originals), in form and substance reasonably
satisfactory to the Administrative Agent and its legal counsel:
 
(i)          copies of the Organization Documents of each Loan Party certified
to be true and complete as of a recent date by the appropriate Governmental
Authority of the state or other jurisdiction of its incorporation or
organization, where applicable, and certified by a secretary or assistant
secretary of such Loan Party to be true and correct as of the Closing Date;
 
(ii)          such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party; and
97

--------------------------------------------------------------------------------

(iii)          such documents and certifications as the Administrative Agent may
require to evidence that each Loan Party is duly organized or formed, and is
validly existing, in good standing and qualified to engage in business in its
state of organization or formation.
 
(g)          Perfection and Priority of Liens.  Receipt by the Administrative
Agent of the following:
 
(i)          searches of Uniform Commercial Code filings in the jurisdiction of
formation of each Loan Party or where a filing would need to be made in order to
perfect the Administrative Agent’s security interest in the Collateral, copies
of the financing statements on file in such jurisdictions and evidence that no
Liens exist other than Permitted Liens;
 
(ii)          UCC financing statements for each appropriate jurisdiction as is
necessary, in the Administrative Agent’s sole discretion, to perfect the
Administrative Agent’s security interest in the Collateral;
 
(iii)          all certificates evidencing any certificated Equity Interests
pledged to the Administrative Agent pursuant to the Security Agreement, together
with duly executed in blank and undated stock powers attached thereto;
 
(iv)          searches of ownership of, and Liens on, intellectual property of
each Loan Party in the appropriate governmental offices; and
 
(v)          duly executed notices of grant of security interest in the form
required by the Security Agreement as are necessary, in the Administrative
Agent’s sole discretion, to perfect the Administrative Agent’s security interest
in the intellectual property of the Loan Parties.
 
(h)          Due Diligence; PATRIOT Act.  The Loan Parties shall have provided
to the Administrative Agent and the Lenders (i) the documentation and other
customary information reasonably requested by the Administrative Agent and the
Lenders in order to comply with applicable law, including the PATRIOT Act and
“know your customer” regulations, and (ii) at least five days prior to the
Closing Date, if any Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, a Beneficial Ownership Certification in
relation to such Borrower.
 
(i)          Evidence of Insurance.  Receipt by the Administrative Agent of
copies of insurance policies or certificates of insurance of the Loan Parties
and endorsements evidencing liability and casualty insurance meeting the
requirements set forth in the Loan Documents, including, but not limited to,
naming the Administrative Agent as additional insured (in the case of liability
insurance) or Lender’s loss payee (in the case of hazard insurance) on behalf of
the Lenders.
 
(j)          Closing Certificate.  Receipt by the Administrative Agent of a
certificate signed by a Responsible Officer of each Borrower certifying that (i)
the conditions specified in Sections 5.01(d) and (e) and Sections 5.02(a) and
(b) have been satisfied and (ii) after giving effect to the transactions
contemplated hereby, the Loan Parties are in compliance with the financial
covenants set forth in Section 8.11 on a Pro Forma Basis (as demonstrated by
supporting calculations included with the certificate).
98

--------------------------------------------------------------------------------

(k)          Solvency Certificate.  Receipt by the Administrative Agent of
certification as to the financial condition and Solvency of each Borrower
individually and of the Parent and its Restricted Subsidiaries on a consolidated
basis (after giving effect to the transactions contemplated hereby) from a
Responsible Officer of each Borrower.
 
(l)          Fees.  Receipt by the Administrative Agent, the Arrangers and the
Lenders of any fees required to be paid on or before the Closing Date.
 
(m)          Attorney Costs.  Unless waived by the Administrative Agent, the
Borrowers shall have paid all reasonable fees, charges and disbursements of
counsel to the Administrative Agent to the extent invoiced prior to or on the
Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrowers and the Administrative Agent).
 
(n)          Other.  Receipt by the Administrative Agent and the Lenders of such
other documents, instruments, agreements and information as reasonably requested
by the Administrative Agent or any Lender, including, but not limited to,
information regarding litigation, tax, accounting, labor, insurance, pension
liabilities (actual or contingent), real estate leases, material contracts, debt
agreements, property ownership, environmental matters, contingent liabilities
and management of the Parent and its Subsidiaries.
 
Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 5.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
 
5.02          Conditions to all Credit Extensions.
 
The obligation of each Lender and the L/C Issuer to honor any Request for Credit
Extension (other than a Loan Notice requesting only a conversion of Loans to the
other Type, or a continuation of Eurocurrency Rate Loans) is subject to the
following conditions precedent:
 
(a)          The representations and warranties of the Borrowers and each other
Loan Party contained in Article VI or any other Loan Document, or which are
contained in any Compliance Certificate, Pro Forma Compliance Certificate, Loan
Notice or Swing Line Loan Notice furnished at any time under or in connection
herewith or therewith, shall be true and correct in all material respects (and
in all respects if any such representation or warranty is already qualified by
materiality or reference to Material Adverse Effect) on and as of the date of
such Credit Extension, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects (and in all respects if any such
representation or warranty is already qualified by materiality or reference to
Material Adverse Effect) as of such earlier date, and except that for purposes
of this Section 5.02, the representations and warranties contained in
subsections (a) and (b) of Section 6.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 7.01.
99

--------------------------------------------------------------------------------

(b)          No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.
 
(c)          In the case of a Credit Extension to be denominated in an
Alternative Currency, (i) there shall not have occurred any change in national
or international financial, political or economic conditions or currency
exchange rates or exchange controls which in the reasonable opinion of the
Administrative Agent or the L/C Issuer would make it impracticable for such
Credit Extension to be denominated in the relevant Alternative Currency, and
(ii) there shall be no impediment, restriction, limitation or prohibition
imposed under Law or by any Governmental Authority, as to the proposed financing
under this Agreement or the repayment thereof or as to rights created under any
Loan Document or as to application of the proceeds of the realization of any
such right.
 
(d)          The Administrative Agent and, if applicable, the L/C Issuer and/or
the Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.
 
(e)          If the applicable Borrower is a Designated Borrower, then the
conditions of Section 2.16 to the designation of such Borrower as a Designated
Borrower shall have been met to the satisfaction of the Administrative Agent.
 
(f)          In the case of a Credit Extension to be denominated in an
Alternative Currency, such currency remains an Eligible Currency.
 
Each Request for Credit Extension submitted by the Borrower Representative or
any other Borrower shall be deemed to be a representation and warranty that the
conditions specified in Sections 5.02(a) and (b) have been satisfied on and as
of the date of the applicable Credit Extension.
 
ARTICLE VI

REPRESENTATIONS AND WARRANTIES
 
The Loan Parties represent and warrant to the Administrative Agent and the
Lenders that:
 
6.01          Existence, Qualification and Power.
 
Each Loan Party (a) is duly organized or formed, validly existing and in good
standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party, and (c) is duly
qualified and is licensed and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
would not reasonably be expected to have a Material Adverse Effect.
 
6.02          Authorization; No Contravention.
 
The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is party have been duly authorized by all necessary
corporate or other organizational action, and do not (a) contravene the terms of
any of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien (other than Liens
granted in favor of the Administrative Agent for the benefit of the Secured
Parties pursuant to the Loan Documents) under, or require any payment to be made
under (i) any material Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its Restricted
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate in any material respect any Law (including, without limitation,
Regulation U or Regulation X issued by the FRB), except with respect to clause
(b)(ii) above, as would not reasonably be expected to have a Material Adverse
Effect.
100

--------------------------------------------------------------------------------

6.03          Governmental Authorization; Other Consents.
 
No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan Document
other than (a) those that have already been obtained and are in full force and
effect, (b) filings to perfect the Liens created by the Collateral Documents and
(c) notices required by Law in connection with enforcement actions.
 
6.04          Binding Effect.
 
Each Loan Document has been duly executed and delivered by each Loan Party that
is party thereto.  Each Loan Document constitutes a legal, valid and binding
obligation of each Loan Party that is party thereto, enforceable against each
such Loan Party in accordance with its terms, except as the enforceability
thereof may be limited by bankruptcy, insolvency, reorganization, moratorium or
other similar laws of general application affecting the enforcement of
creditors’ rights generally or by general equitable principles.
 
6.05          Financial Statements; No Material Adverse Effect.
 
(a)          The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present in all material respects
the financial condition of the Parent and its Subsidiaries as of the date
thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show all material
indebtedness and other liabilities required to be set forth therein in
accordance with GAAP as of the date thereof.
 
(b)          The Interim Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present in all material respects
the financial condition of the Parent and its Subsidiaries as of the date
thereof and their results of operations for the period covered thereby, subject,
in the case of clauses (i) and (ii), to the absence of footnotes and to normal
year-end audit adjustments; and (iii) show all material indebtedness and other
liabilities required to be set forth therein in accordance with GAAP as of the
date thereof.
 
(c)          From the date of the Audited Financial Statements to and including
the Closing Date, there has been no Disposition by any Loan Party or any
Restricted Subsidiary, or any Involuntary Disposition, of any business or
property of any Loan Party or any Restricted Subsidiary material to the Parent
and its Restricted Subsidiaries taken as a whole, and no purchase or other
acquisition by any of them of any business or property (including any Equity
Interests of any other Person) material to the Parent and its Restricted
Subsidiaries taken as a whole, in each case, which is not reflected in the
foregoing financial statements or in the notes thereto or has not otherwise been
disclosed in writing to the Lenders on or prior to the Closing Date.
101

--------------------------------------------------------------------------------

(d)          The financial statements delivered pursuant to Section 7.01(a) and
(b) have been prepared in accordance with GAAP (except as may otherwise be
permitted under Section 7.01(a) and (b)) and fairly present in all material
respects (on the basis disclosed in the footnotes to such financial statements)
the consolidated and consolidating financial condition, results of operations
and cash flows of the Parent and its Subsidiaries as of the dates thereof and
for the periods covered thereby.
 
(e)          Since the date of the Audited Financial Statements, there has been
no event or circumstance, either individually or in the aggregate, that has had
or would reasonably be expected to have a Material Adverse Effect.
 
6.06          Litigation.
 
Except for matters disclosed in the Parent’s SEC filings prior to May 4, 2018
(solely as in effect on such date and without taking into account any changes to
such matters after such date), there are no actions, suits, proceedings, claims
or disputes pending or, to the knowledge of the Loan Parties after reasonable
inquiry, threatened or contemplated, at law, in equity, in arbitration or before
any Governmental Authority, by or against any Loan Party or any of its
Restricted Subsidiaries or against any of their properties or revenues that (a)
purport to affect or pertain to this Agreement or any other Loan Document, or
any of the transactions contemplated hereby or (b) either individually or in the
aggregate would reasonably be expected to have a Material Adverse Effect.
 
6.07          No Default.
 
(a)          Neither any Loan Party nor any Restricted Subsidiary is in default
under or with respect to any Contractual Obligation that either individually or
in the aggregate would reasonably be expected to have a Material Adverse Effect.
 
(b)          No Default has occurred and is continuing.
 
6.08          Ownership of Property; Liens.
 
Each Loan Party and its Restricted Subsidiaries has good record and marketable
title in fee simple to, or valid leasehold interests in, all real property
necessary or used in the ordinary conduct of its business, and good title to all
personal property necessary or used in the ordinary conduct of its business,
except in each case for such defects in title or interests as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  The property of each Loan Party and its Restricted Subsidiaries
is subject to no Liens, other than Permitted Liens.
 
6.09          Environmental Compliance.
 
Except for matters disclosed in the Parent’s SEC filings prior to May 4, 2018
(solely as in effect on such date and without taking into account any changes to
such matters after such date) or except as would not reasonably be expected,
either individually or in the aggregate, to have a Material Adverse Effect:
 
(a)          Each of the Facilities and all operations at the Facilities are in
compliance with all applicable Environmental Laws, and there is no violation of
any Environmental Law with respect to the Facilities or the Businesses, and
there are no conditions relating to the Facilities or the Businesses that could
give rise to liability under any applicable Environmental Laws.
102

--------------------------------------------------------------------------------

(b)          None of the Facilities contains, or has previously contained, any
Hazardous Materials at, on or under the Facilities in amounts or concentrations
that constitute or constituted a violation of, or could give rise to liability
under, Environmental Laws.
 
(c)          Neither any Loan Party nor any Restricted Subsidiary has received
any written or verbal notice of, or inquiry from, any Governmental Authority
regarding, any violation, alleged violation, non-compliance, liability or
potential liability regarding environmental matters or compliance with
Environmental Laws with regard to any of the Facilities or the Businesses, nor
does any Responsible Officer of any Loan Party have knowledge or reason to
believe that any such notice will be received or is being threatened.
 
(d)          Hazardous Materials have not been transported or disposed of from
the Facilities, or generated, treated, stored or disposed of at, on or under any
of the Facilities or any other location, in each case by or on behalf of any
Loan Party or any Restricted Subsidiary in violation of, or in a manner that
would be reasonably likely to give rise to liability under, any applicable
Environmental Law.
 
(e)          No judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Loan Parties, threatened, under any
Environmental Law to which any Loan Party or any Restricted Subsidiary is or
will be named as a party, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other administrative
or judicial requirements outstanding under any Environmental Law with respect to
any Loan Party, any Restricted Subsidiary, the Facilities or the Businesses.
 
(f)          There has been no release or threat of release of Hazardous
Materials at or from the Facilities, or arising from or related to the
operations (including, without limitation, disposal) of any Loan Party or any
Restricted Subsidiary in connection with the Facilities or otherwise in
connection with the Businesses, in violation of or in amounts or in a manner
that could give rise to liability under Environmental Laws.
 
6.10          Insurance.
 
The properties of the Loan Parties and their Restricted Subsidiaries are insured
with financially sound and reputable insurance companies not Affiliates of such
Persons, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the applicable Loan Party or the
applicable Restricted Subsidiary operates.
 
6.11          Taxes.
 
The Loan Parties and their Restricted Subsidiaries have filed all federal and
other material state and other tax returns and reports required to be filed, and
have paid, or made provision for the payment of, all federal and other material
state and other taxes, assessments, fees and other governmental charges levied
or imposed upon them or their properties, income or assets otherwise due and
payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP.  There is no proposed tax assessment against
any Loan Party or any Restricted Subsidiary that would, if made, have a Material
Adverse Effect.  Neither any Loan Party nor any Restricted Subsidiary thereof is
party to any tax sharing agreement.
103

--------------------------------------------------------------------------------

6.12          ERISA Compliance.
 
(a)          Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Internal Revenue Code and other federal or
state laws.  Each Pension Plan that is intended to be a qualified plan under
Section 401(a) of the Internal Revenue Code has received a favorable
determination letter from the Internal Revenue Service to the effect that the
form of such Plan is qualified under Section 401(a) of the Internal Revenue Code
and the trust related thereto has been determined by the Internal Revenue
Service to be exempt from federal income tax under Section 501(a) of the
Internal Revenue Code or an application for such a letter is currently being
processed by the Internal Revenue Service.  To the knowledge of the Loan
Parties, nothing has occurred that would prevent, or cause the loss of, such
tax-qualified status.
 
(b)          There are no pending or, to the knowledge of the Loan Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that would reasonably be expected to have a Material
Adverse Effect.  There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
would reasonably be expected to result in a Material Adverse Effect.
 
(c)          Except as would not reasonably be expected to have a Material
Adverse Effect, (i) no ERISA Event has occurred and neither any Borrower nor any
ERISA Affiliate knows of any fact, event or circumstance that would reasonably
be expected to constitute or result in an ERISA Event with respect to any
Pension Plan; (ii) each Borrower and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Internal Revenue Code) is sixty percent (60%) or higher
and neither any Borrower nor any ERISA Affiliate knows of any facts or
circumstances that would reasonably be expected to cause the funding target
attainment percentage for any such plan to drop below sixty percent (60%) as of
the most recent valuation date; (iv) neither any Borrower nor any ERISA
Affiliate has incurred any liability to the PBGC other than for the payment of
premiums, and there are no premium payments which have become due that are
unpaid; (v) neither any Borrower nor any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
and (vi) no Pension Plan has been terminated by the plan administrator thereof
nor by the PBGC, and no event or circumstance has occurred or, to the knowledge
of the Borrowers, exists that would reasonably be expected to cause the PBGC to
institute proceedings under Title IV of ERISA to terminate any Pension Plan.
 
(d)          As of the Closing Date, each Borrower is not (i) an employee
benefit plan subject to Title I of ERISA, (ii) a plan or account subject to
Section 4975 of the Internal Revenue Code, (iii) an entity deemed to hold “plan
assets” of any such plans or accounts for purposes of ERISA or the Internal
Revenue Code, or (iv) a “governmental plan” within the meaning of ERISA.
 
6.13          Subsidiaries.
 
Set forth on Schedule 6.13 is a complete and accurate list as of the Closing
Date of each Subsidiary of any Loan Party, together with (a) jurisdiction of
formation, (b) number of shares of each class of Equity Interests outstanding,
(c) number and percentage of outstanding shares of each class owned (directly or
indirectly) by any Loan Party or any Subsidiary and (d) number and effect, if
exercised, of all outstanding options, warrants, rights of conversion or
purchase and all other similar rights with respect thereto.  The outstanding
Equity Interests of each Subsidiary of any Loan Party are validly issued, fully
paid and non-assessable.  To the knowledge of the Loan Parties, as of the
Closing Date, the information included in the Beneficial Ownership Certification
is true and correct in all respects.
104

--------------------------------------------------------------------------------

6.14          Margin Regulations; Investment Company Act.
 
(a)          No Loan Party or Restricted Subsidiary is engaged, and each Loan
Party and Restricted Subsidiary will not engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.  Following the application
of the proceeds of each Borrowing or drawing under each Letter of Credit, not
more than 25% of the value of the assets (either of a Borrower only or of the
Parent and its Restricted Subsidiaries on a consolidated basis) subject to the
provisions of Section 8.01 or Section 8.05 or subject to any restriction
contained in any agreement or instrument between any Borrower and any Lender or
any Affiliate of any Lender relating to Indebtedness and within the scope of
Section 9.01(e) will be margin stock.
 
(b)          None of any Loan Party, any Person Controlling any Loan Party, or
any Restricted Subsidiary (i) is or is required to be registered as an
“investment company” under the Investment Company Act of 1940 or (ii) is subject
to regulation under the Federal Power Act, the Interstate Commerce Act, any
public utilities code or any other applicable Law regarding its authority to
incur Indebtedness.
 
6.15          Disclosure.
 
No report, financial statement, certificate or other information furnished
(whether in writing or orally) by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case, as modified or supplemented by
other information so furnished), when taken as a whole, contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading as of the time when made or delivered (or deemed made or
delivered); provided that, with respect to projected financial information, the
Loan Parties represent only that such information was prepared in good faith
based upon assumptions believed to be reasonable at the time (it being
understood that projections are subject to certain contingencies and assumptions
beyond the control of the Parent and its Subsidiaries, and no assurance can be
given that such projections will be realized).
 
6.16          Compliance with Laws.
 
Except for matters disclosed in the Parent’s SEC filings prior to May 4, 2018
(solely as in effect on such date and without taking into account any changes to
such matters after such date), each Loan Party and each Restricted Subsidiary is
in compliance with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its properties, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
 
6.17          Intellectual Property; Licenses, Etc.
 
Each Loan Party and its Restricted Subsidiaries own, or possess the legal right
to use, all of the trademarks, service marks, trade names, copyrights, patents,
patent rights, franchises, licenses and other intellectual property rights
(collectively, “IP Rights”) that are reasonably necessary for the operation of
their respective businesses.  Set forth on Schedule 6.17 is a list of all IP
Rights registered or pending registration with the United States Copyright
Office or the United States Patent and Trademark Office and owned by each Loan
Party as of the Closing Date.  Except for such claims and infringements that
would not reasonably be expected to have a Material Adverse Effect, no claim has
been asserted and is pending by any Person challenging or questioning the use of
any IP Rights or the validity or effectiveness of any IP Rights, nor does any
Loan Party know of any such claim, and, to the knowledge of the Loan Parties,
the use of any IP Rights by any Loan Party or any of its Restricted Subsidiaries
or the granting of a right or a license in respect of any IP Rights from any
Loan Party or any of its Restricted Subsidiaries does not infringe on the rights
of any Person.  As of the Closing Date, none of the IP Rights owned by any of
the Loan Parties or any of its Restricted Subsidiaries is subject to any
licensing agreement or similar arrangement except as set forth on Schedule 6.17.
105

--------------------------------------------------------------------------------

6.18          Solvency.
 
The Loan Parties are now Solvent on a consolidated basis and, after giving
effect to the Loans to be made and the other Obligations to be incurred
hereunder, will be Solvent on a consolidated basis.
 
6.19          Perfection of Security Interests in the Collateral.
 
The provisions of the Collateral Documents are effective to create valid
security interests in, and Liens on, the Collateral purported to be covered
thereby, and upon (i) the initial extension of credit hereunder, (ii) the filing
of appropriately completed Uniform Commercial Code financing statements and
continuations thereof in the jurisdictions specified therein, (iii) the filing
of appropriately completed short-form assignments in the U.S. Patent and
Trademark Office and the U.S. Copyright Office, as applicable, and (iv) the
possession by the Administrative Agent of any certificates evidencing the
securities pledged thereby, duly endorsed or accompanied by duly executed stock
powers, such security interests and Liens shall constitute perfected security
interests and Liens, prior to all other Liens other than Permitted Liens, to the
extent such security interests and Liens can be perfected by such filings,
actions and possession; provided, that, no representation or warranty is made by
any Loan Party as to the perfection of the Administrative Agent’s Lien in any
Equity Interests of an issuer that is a Foreign Subsidiary under foreign law.
 
6.20          Business Locations, Etc.
 
Set forth on Schedule 6.20(a) is a list of all real property located in the
United States that is owned or leased by the Loan Parties as of the Closing
Date.  Set forth on Schedule 6.20(b) is the tax payer identification number and
organizational identification number of each Loan Party as of the Closing Date. 
The exact legal name and state of organization of (a) each Borrower is as set
forth on the signature pages hereto and (b) each Guarantor is (i) as set forth
on the signature pages hereto, (ii) as set forth on the signature pages to the
Joinder Agreement pursuant to which such Guarantor became a party hereto or
(iii) as may be otherwise disclosed by the Loan Parties to the Administrative
Agent in accordance with Section 8.13(c).  Except as set forth on Schedule
6.20(c), no Loan Party has during the five years preceding the Closing Date (i)
changed its legal name, (ii) changed its state of formation, or (iii) been party
to a merger, consolidation or other change in structure.
 
6.21          Labor Matters.
 
Except as set forth on Schedule 6.21, there are no collective bargaining
agreements or Multiemployer Plans covering the employees of any Loan Party or
any Restricted Subsidiary as of the Closing Date and neither any Loan Party nor
any Restricted Subsidiary has suffered any strikes, walkouts, work stoppages or
other material labor difficulty within the last five years, nor do there exist
as of the Closing Date, to any Loan Party’s knowledge, any threats of strikes,
work stoppages or any asserted pending demands for collective bargaining by any
union or organization affecting any Loan Party or any Restricted Subsidiary.
106

--------------------------------------------------------------------------------

6.22          Government Sanctions.
 
Each Borrower represents that neither any Borrower nor any of its Subsidiaries
(collectively, the “Company”) or, to the knowledge of the Company, any director,
officer, employee, agent or Affiliate of the Company, is an individual or entity
that is, or is owned or controlled by any individual or entity that is, (i)
currently the subject of any sanctions administered or enforced by the United
States Government, including without limitation, the U.S. Department of
Treasury’s Office of Foreign Assets Control (“OFAC”), the United Nations
Security Council, the European Union, Her Majesty’s Treasury (“HMT”), or other
relevant sanctions authority (“Sanctions”), (ii) included on OFAC’s List of
Specially Designated Nationals, HMT’s Consolidated List of Financial Sanctions
Targets and the Investment Ban List, or any similar list enforced by any other
relevant sanctions authority or (iii) located, organized or resident in a
Designated Jurisdiction.
 
6.23          PATRIOT Act.
 
To the extent applicable, each Borrower and each Subsidiary is in compliance, in
all material respects, with (a) the Trading with the Enemy Act, as amended, and
each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto and (b) the PATRIOT Act.
 
6.24          Anti-Corruption Laws.
 
The Loan Parties and their Subsidiaries have conducted their business in
compliance with the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010 and other similar anti-corruption legislation in other
jurisdictions, except in such instances in which the failure to comply therewith
would not reasonably be expected to have a Material Adverse Effect.  To the
extent applicable, no part of the proceeds of any Loan will be used by any Loan
Party, directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended, or any
similar laws, rules or regulations issued, administered or enforced by any
Governmental Authority having jurisdiction over any Borrower or any other Loan
Party.
 
6.25          EEA Financial Institution.
 
No Loan Party is an EEA Financial Institution.
 
6.26          Representations as to Designated Borrowers.
 
(a)          Each Designated Borrower is subject to civil and commercial Laws
with respect to its obligations under this Agreement and the other Loan
Documents to which it is a party (collectively as to such Designated Borrower,
the “Applicable Designated Borrower Documents”), and the execution, delivery and
performance by such Designated Borrower of the Applicable Designated Borrower
Documents constitute and will constitute private and commercial acts and not
public or governmental acts.  Neither such Designated Borrower nor any of its
property has any immunity from jurisdiction of any court or from any legal
process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) under the laws of the
jurisdiction in which such Designated Borrower is organized and existing in
respect of its obligations under the Applicable Designated Borrower Documents.

107

--------------------------------------------------------------------------------

(b)          The Applicable Designated Borrower Documents are in proper legal
form under the Laws of the jurisdiction in which such Designated Borrower is
organized and existing for the enforcement thereof against such Designated
Borrower under the Laws of such jurisdiction, and to ensure the legality,
validity, enforceability, priority or admissibility in evidence of the
Applicable Designated Borrower Documents.  It is not necessary to ensure the
legality, validity, enforceability, priority or admissibility in evidence of the
Applicable Designated Borrower Documents that the Applicable Designated Borrower
Documents be filed, registered or recorded with, or executed or notarized
before, any court or other authority in the jurisdiction in which such
Designated Borrower is organized and existing or that any registration charge or
stamp or similar tax be paid on or in respect of the Applicable Designated
Borrower Documents or any other document, except for (i) any such filing,
registration, recording, execution or notarization as has been made (or will be
made promptly upon execution and delivery of the Applicable Designated Borrower
Documents) or is not required to be made until the Applicable Designated
Borrower Document or any other document is sought to be enforced and (ii) any
charge or tax as has been timely paid.


 (c)          There is no tax, levy, impost, duty, fee, assessment or other
governmental charge, or any deduction or withholding, imposed by any
Governmental Authority in or of the jurisdiction in which such Designated
Borrower is organized and existing either (i) on or by virtue of the execution
or delivery of the Applicable Designated Borrower Documents or (ii) on any
payment to be made by such Designated Borrower pursuant to the Applicable
Designated Borrower Documents, except as has been disclosed to the
Administrative Agent on or prior to the date upon which the Applicable
Designated Borrower Documents are entered into.


(d)          The execution, delivery and performance of the Applicable
Designated Borrower Documents executed by such Designated Borrower are, under
applicable foreign exchange control regulations of the jurisdiction in which
such Designated Borrower is organized and existing, not subject to any
notification or authorization except (i) such as have been made or obtained or
(ii) such as cannot be made or obtained until a later date (provided that any
notification or authorization described in clause (ii) shall be made or obtained
as soon as is reasonably practicable).


(e)          Except as otherwise consented to in writing by the Administrative
Agent in the case of a particular Designated Borrower, the choice of the law of
the State of New York as the governing law of the Loan Documents will be
recognized and enforced in each Designated Borrower’s jurisdiction of
incorporation and any judgment obtained in New York in relation to a Loan
Document will be recognized and enforced in each Designated Borrower’s
jurisdiction of incorporation.



ARTICLE VII

AFFIRMATIVE COVENANTS
 
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than Obligations arising solely under Secured Swap Agreements
and Secured Treasury Management Agreements and other than contingent obligations
that survive the termination of this Agreement and as to which no claim has been
asserted) hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Loan Parties shall and shall cause each Restricted
Subsidiary to:
108

--------------------------------------------------------------------------------

7.01          Financial Statements.
 
Deliver to the Administrative Agent:
 
(a)          as soon as available, and in any event within ninety days after the
end of each fiscal year of the Parent, a consolidated and consolidating (by
business unit) balance sheet of the Parent and its consolidated Subsidiaries as
at the end of such fiscal year, and the related consolidated and consolidating
(by business unit) statements of income or operations, changes in shareholders’
equity and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, such consolidated statements to be
audited and accompanied by a report and opinion of PricewaterhouseCoopers LLP or
such other independent certified public accountant of nationally recognized
standing reasonably acceptable to the Administrative Agent, which report and
opinion shall be prepared in accordance with GAAP and shall not be subject to
any “going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit, and such consolidating statements to be
certified by a Responsible Officer of the Borrower Representative as fairly
presenting in all material respects in accordance with GAAP the financial
condition, results of operations, shareholders’ equity and cash flows of the
Parent and its consolidated Subsidiaries;
 
(b)          as soon as available, and in any event within forty-five days after
the end of each of the first three fiscal quarters of each fiscal year of the
Parent, an unaudited consolidated and consolidating (by business unit) balance
sheet of the Parent and its consolidated Subsidiaries as at the end of such
fiscal quarter, and the related consolidated and consolidating (by business
unit) statements of income or operations, changes in shareholders’ equity and
cash flows for such fiscal quarter and for the portion of the Parent’s fiscal
year then ended, setting forth in each case in comparative form the figures for
the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail and
certified by a Responsible Officer of the Borrower Representative as fairly
presenting in all material respects in accordance with GAAP the financial
condition, results of operations, shareholders’ equity and cash flows of the
Parent and its consolidated Subsidiaries, subject only to normal year-end audit
adjustments and the absence of footnotes, and such consolidating statements to
be certified by a Responsible Officer of the Borrower Representative to the
effect that such statements are fairly stated in all material respects when
considered in relation to the consolidated financial statements of the Parent
and its consolidated Subsidiaries; and
 
(c)          concurrently with the delivery of any financial statements pursuant
to Section 7.01(a) or 7.01(b), the related unaudited consolidating financial
statements reflecting adjustments necessary to eliminate the accounts and
operations of Unrestricted Subsidiaries from such consolidated financial
statements (if the Borrower Representative has designated any Subsidiaries as
Unrestricted Subsidiaries or there were any Unrestricted Subsidiaries during the
period covered by such financial statements).
109

--------------------------------------------------------------------------------

7.02          Certificates; Other Information.
 
Deliver to the Administrative Agent:
 
(a)          promptly after any such change, any change in the information
provided in any Beneficial Ownership Certification that would result in a change
to the list of beneficial owners identified therein;
 
(b)          concurrently with the delivery of the financial statements referred
to in Sections 7.01(a) and (b), a duly completed Compliance Certificate signed
by a Responsible Officer of the Borrower Representative, including a calculation
of the Cumulative Credit;
 
(c)          no later than 60 days after the beginning of each fiscal year of
the Parent, beginning with the fiscal year commencing January 1, 2019, an annual
business plan and budget of the Parent and its Restricted Subsidiaries
containing, among other things, projected financial statements of the Parent and
its Restricted Subsidiaries for each quarter of such fiscal year;
 
(d)          except to the extent publicly available, promptly after the same
are available, copies of each annual report, proxy or financial statement or
other report or communication sent to the equityholders of the Parent, and
copies of all annual, regular, periodic and special reports and registration
statements which a Loan Party may file or be required to file with the SEC under
Section 13 or 15(d) of the Securities Exchange Act of 1934, and not otherwise
required to be delivered to the Administrative Agent pursuant hereto;
 
(e)          concurrently with the delivery of the financial statements referred
to in Sections 7.01(a) and (b), a certificate of a Responsible Officer of the
Borrower Representative containing information regarding the amount of all
Acquisitions, the purchase price for which exceeded the Threshold Amount, that
occurred during the period covered by such financial statements;
 
(f)          promptly after any request by the Administrative Agent or any
Lender, copies of any audit reports, management representation letters or
written recommendations submitted to the board of directors (or the audit
committee of the board of directors) of the Parent by independent accountants in
connection with the audit or review of the Parent’s financial statements
referred to in Sections 7.01(a) and (b);
 
(g)          promptly after the furnishing thereof, copies of any material
statement or report furnished to any holder of debt securities of any Loan Party
or any Restricted Subsidiary thereof pursuant to the terms of any indenture,
loan or credit or similar agreement and not otherwise required to be furnished
to the Lenders pursuant to Section 7.01 or any other clause of this Section
7.02;
 
(h)          promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation by such agency
regarding financial or other operational results of any Loan Party or any
Subsidiary thereof;
 
(i)          promptly, such additional information regarding the business,
financial or corporate affairs of any Loan Party or any Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may from time to time reasonably request; and
110

--------------------------------------------------------------------------------

(j)          concurrently with the delivery of the financial statements referred
to in Sections 7.01(a) and (b), a certificate of a Responsible Officer of the
Borrower Representative listing (i) all applications by any Loan Party, if any,
for registered Copyrights, Patents or Trademarks (each such term as defined in
the Security Agreement) made since the date of the prior certificate (or, in the
case of the first such certificate, the Closing Date) and (ii) all issuances of
registrations or letters on existing applications by any Loan Party for
registered Copyrights, Patents and Trademarks (each such term as defined in the
Security Agreement) received since the date of the prior certificate (or, in the
case of the first such certificate, the Closing Date).
 
Documents required to be delivered pursuant to Section 7.01(a), (b) or (c) or
Section 7.02 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which a Borrower posts such
documents, or provides a link thereto on such Borrower’s website on the Internet
at the website address listed on Schedule 11.02; or (ii) on which such documents
are posted on a Borrower’s behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided, that: (i) the Borrowers shall deliver paper copies of such
documents to the Administrative Agent upon its request or any Lender upon its
request to the Borrower Representative to deliver such paper copies until a
written request to cease delivering paper copies is given by the Administrative
Agent or such Lender (provided, that delivery shall be deemed effective upon
electronic delivery in accordance with the above provisions of this paragraph)
and (ii) the Borrowers shall notify the Administrative Agent (by facsimile or
e-mail) of the posting of any such documents.  The Administrative Agent shall
have no obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrowers with any such request for delivery by a
Lender, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.
 
The Borrowers hereby acknowledge that (a) the Administrative Agent and/or the
Arrangers may, but shall not be obligated to, make available to the Lenders and
the L/C Issuer materials and/or information provided by or on behalf of the
Borrowers hereunder (collectively, the “Borrower Materials”) by posting the
Borrower Materials on Debt Domain, IntraLinks, Syndtrak or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a 
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrowers or their Affiliates
(“Private Information”), or the respective securities of any of the foregoing,
and who may be engaged in investment and other market-related activities with
respect to such Person’s securities.  Unless otherwise marked as “PUBLIC”
prominently on the first page thereof, all Borrower Materials are to be
considered Private Information.  The Administrative Agent, the Arrangers and the
Lenders each agree and acknowledge that (x) by marking Borrower Materials
“PUBLIC,” the Borrowers shall be deemed to have authorized the Administrative
Agent, the Arrangers and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Borrowers or
their securities for purposes of United States federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 11.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated as “Public Side Information;” and (z) the
Administrative Agent and the Arrangers shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform that is not designated as “Public Side Information.”
 
7.03          Notices.
 
(a)          Promptly upon (and in any event, within five Business Days after)
any Responsible Officer of any Loan Party obtaining knowledge thereof, notify
the Administrative Agent of the occurrence of any Default (to the extent such
Default remains in existence).
111

--------------------------------------------------------------------------------

(b)          Promptly upon (and in any event, within five Business Days after)
any Responsible Officer of any Loan Party obtaining knowledge thereof, notify
the Administrative Agent of any matter that has resulted or would reasonably be
expected to result in a Material Adverse Effect.
 
(c)          Promptly upon (and in any event, within five Business Days after)
any Responsible Officer of any Loan Party obtaining knowledge thereof, notify
the Administrative Agent of the occurrence of any ERISA Event.
 
(d)          Promptly (and in any event, within five Business Days) notify the
Administrative Agent of any material change in accounting policies or financial
reporting practices by the Parent or any Subsidiary, including any determination
by a Borrower referred to in Section 2.10(b).
 
Each notice pursuant to this Section 7.03(a) through (d) shall be accompanied by
a statement of a Responsible Officer of the Borrower Representative setting
forth details of the occurrence referred to therein and stating what action the
applicable Loan Party has taken and proposes to take with respect thereto.  Each
notice pursuant to Section 7.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.
 
7.04          Payment of Obligations.
 
Pay and discharge all its material obligations and liabilities, including (a)
all federal and other material tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets, prior to delinquency or
the date on which penalties attach thereto, unless the same are being contested
in good faith by appropriate proceedings diligently conducted and adequate
reserves in accordance with GAAP are being maintained by the Loan Party or such
Restricted Subsidiary; (b) all lawful claims which, if unpaid, would by law
become a Lien (other than Permitted Liens) upon its property; and (c) all
Indebtedness with an outstanding principal amount in excess of the Threshold
Amount, as and when due and payable, but subject to applicable grace and notice
periods and to the terms of the Subordination Agreements and any subordination
provisions contained in any instrument or agreement evidencing such
Indebtedness.
 
7.05          Preservation of Existence, Etc.
 
(a)          Preserve, renew and maintain in full force and effect its legal
existence under the Laws of the jurisdiction of its organization except in a
transaction permitted by Section 8.04 or 8.05.
 
(b)          Preserve, renew and maintain in full force and effect its good
standing under the Laws of the jurisdiction of its organization, except to the
extent the failure to do so would not reasonably be expected to have a Material
Adverse Effect.
 
(c)          Take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that the failure to do so would not
reasonably be expected to have a Material Adverse Effect.
 
(d)          Preserve or renew all of its material registered patents,
copyrights, trademarks, trade names and service marks, the non-preservation or
non-renewal of which would reasonably be expected to have a Material Adverse
Effect.
112

--------------------------------------------------------------------------------

7.06          Maintenance of Properties.
 
(a)          Maintain, preserve and protect all of its material properties and
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear and damage by casualty excepted, except where
the failure to do so would not reasonably be expected to have a Material Adverse
Effect.
 
(b)          Make all necessary repairs thereto and renewals and replacements
thereof, except where the failure to do so would not reasonably be expected to
have a Material Adverse Effect.
 
7.07          Maintenance of Insurance.
 
(a)          Maintain with financially sound and reputable insurance companies
not Affiliates of any Borrower, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts as are customarily carried under similar circumstances by such other
Persons.


(b)          Cause the Administrative Agent and its successors and/or assigns to
be named as lender’s loss payee as its interest may appear, and/or additional
insured with respect to any such insurance providing liability coverage or
coverage in respect of any Collateral, and cause each provider of any such
insurance to agree, by endorsement upon the policy or policies issued by it or
by independent instruments furnished to the Administrative Agent, that it will
give the Administrative Agent thirty days (or if the applicable insurance
provider will not provide thirty days’ notice, such lesser amount as reasonably
agreed by the Administrative Agent) prior written notice before any such policy
or policies shall be altered or canceled; and annually, upon expiration of
current insurance coverage, provide or cause to be provided to the
Administrative Agent, such evidence of insurance as required by the
Administrative Agent, including, but not limited to (to the extent required by
the Administrative Agent): (i) certified copies of such insurance policies,
(ii) evidence of such insurance policies (including, without limitation and as
applicable, ACORD Form 28 certificates (or similar form of insurance
certificate) and ACORD Form 25 certificates (or similar form of insurance
certificate)), (iii) declaration pages for each insurance policy and
(iv) lender’s loss payable endorsement if the Administrative Agent for the
benefit of the holders of the Obligations is not on the declarations page for
such policy.


7.08          Compliance with Laws.
 
Comply with the requirements of all Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith would not reasonably be
expected to have a Material Adverse Effect.
 
7.09          Books and Records.
 
(a)          Maintain proper books of record and account, in which full, true
and correct entries in all material respects in conformity with GAAP
consistently applied (except for changes in the application of which the
Parent’s accountants concur) shall be made of all financial transactions and
matters involving the assets and business of such Loan Party or such Restricted
Subsidiary, as the case may be.
113

--------------------------------------------------------------------------------

(b)          Maintain such books of record and account in material conformity
with all applicable requirements of any Governmental Authority having regulatory
jurisdiction over such Loan Party or such Restricted Subsidiary, as the case may
be.
 
7.10          Inspection Rights.
 
Permit representatives and independent contractors of the Administrative Agent
to visit and inspect any of its properties, to examine its corporate, financial
and operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its directors, officers, and
independent public accountants, all at the expense of the Borrowers and at such
reasonable times during normal business hours and as often as may be desired,
upon reasonable advance notice to the Borrower Representative; provided,
however, that (a) so long as no Default exists, the Borrowers shall only be
required to pay for the expense of one such visit during any fiscal year of the
Parent and (b) when a Default exists the Administrative Agent (or any of its
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrowers at any time during normal business hours and without
advance notice. Lenders may participate in any such visit or inspection, at
their own expense (unless a Default exists, in which event Borrowers shall
promptly reimburse all such expenses).  Neither the Administrative Agent nor any
Lender shall have any duty to any Loan Party to make any inspection, nor to
share any results of any inspection, appraisal or report with any Loan Party,
and shall not incur any liability by reason of its failure to conduct or delay
in conducting such inspections.  The Loan Parties acknowledge that all
inspections, appraisals and reports are prepared by the Administrative Agent and
Lenders for their purposes, and the Loan Parties shall not be entitled to rely
upon them.
 
7.11          Use of Proceeds.
 
Use the proceeds of the Credit Extensions only (a) to refinance certain existing
Indebtedness and to pay costs and expenses relating thereto, (b) to finance
working capital and capital expenditures and (c) for other general corporate
purposes (including Permitted Acquisitions and other Investments permitted
hereunder), provided that in no event shall the proceeds of the Credit
Extensions be used in contravention of any Law or of any Loan Document.
 
7.12          Additional Subsidiaries.
 
(a)          Within thirty (30) days (or such later date as the Administrative
Agent may agree in its sole discretion) after the acquisition or formation of
any Domestic Subsidiary or any Subsidiary directly owned by a Domestic
Subsidiary, notify the Administrative Agent thereof in writing, together with
the (i) jurisdiction of formation, (ii) number of shares of each class of Equity
Interests outstanding, (iii) number and percentage of outstanding shares of each
class owned (directly or indirectly) by the Parent or any Subsidiary and (iv)
number and effect, if exercised, of all outstanding options, warrants, rights of
conversion or purchase and all other similar rights with respect thereto; and
 
(b)          Within thirty (30) days (or such later date as the Administrative
Agent may agree in its sole discretion) after the acquisition or formation of
any Subsidiary (with the designation of an Unrestricted Subsidiary as a
Restricted Subsidiary being deemed to be an acquisition of a Subsidiary for
purposes of this Section 7.12), if such Person is a Domestic Subsidiary that is
a Restricted Subsidiary, cause such Person to (x) become a Guarantor by
executing and delivering to the Administrative Agent a Joinder Agreement or such
other documents as the Administrative Agent shall deem appropriate for such
purpose, and (y) deliver to the Administrative Agent documents of the types
referred to in Sections 5.01(f) and (g) and, if requested by the Administrative
Agent, favorable opinions of counsel to such Person (which shall cover, among
other things, the legality, validity, binding effect and enforceability of the
documentation referred to in clause (x)), all in form, content and scope
satisfactory to the Administrative Agent.
114

--------------------------------------------------------------------------------

(c)          Upon the guarantee by any Restricted Subsidiary that is a Domestic
Subsidiary of (i) the Senior Notes or (ii) any Indebtedness incurred pursuant to
Section 8.03(g) in an aggregate principal amount exceeding the Threshold Amount,
concurrently with the provision of such guarantee, to the extent such Subsidiary
is not a Guarantor hereunder, cause such Subsidiary to (x) become a Guarantor by
executing and delivering to the Administrative Agent a Joinder Agreement or such
other documents as the Administrative Agent shall deem appropriate for such
purpose, and (y) deliver to the Administrative Agent documents of the types
referred to in Sections 5.01(f) and (g) and, if requested by the Administrative
Agent, favorable opinions of counsel to such Person (which shall cover, among
other things, the legality, validity, binding effect and enforceability of the
documentation referred to in clause (x)), all in form, content and scope
satisfactory to the Administrative Agent.
 
7.13          ERISA Compliance.
 
Do, and cause each of its ERISA Affiliates to do, each of the following: (a)
maintain each Plan in compliance in all material respects with the applicable
provisions of ERISA, the Internal Revenue Code and other federal or state law;
(b) cause each Plan that is qualified under Section 401(a) of the Internal
Revenue Code to maintain such qualification; and (c) make all required
contributions to any Plan subject to Section 412, Section 430 or Section 431 of
the Internal Revenue Code.
 
7.14          Pledged Assets.
 
(a)          Equity Interests.  Cause (a) 100% of the issued and outstanding
Equity Interests of each Domestic Subsidiary (other than (i) the 50.1% of the
Equity Interests of GST LLC and Garrison subject to the Deferred Contribution
Liens, until pledged as Collateral, and (ii) Equity Interests of any
Unrestricted Subsidiary) directly owned by a Loan Party (other than a Designated
Borrower) and (b) 65% of the issued and outstanding Equity Interests entitled to
vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) and 100% of the
issued and outstanding Equity Interests not entitled to vote (within the meaning
of Treas. Reg. Section 1.956-2(c)(2)) in each Foreign Subsidiary (other than an
Unrestricted Subsidiary) directly owned by a Loan Party (other than a Designated
Borrower) to be subject at all times to a first priority, perfected Lien in
favor of the Administrative Agent, for the benefit of the holders of the
Obligations, pursuant to the terms and conditions of the Collateral Documents,
together with, if requested by the Administrative Agent, opinions of counsel and
any filings and deliveries necessary in connection therewith to perfect the
security interests therein, all in form and substance reasonably satisfactory to
the Administrative Agent (it being understood that this Section 7.14(a) shall
(x) with respect to any certificated Equity Interests of any Foreign Subsidiary
owned by a Domestic Subsidiary, only require delivery of such certificated
Equity Interests in accordance with Section 7.17 or within thirty (30) days
after the formation or acquisition, directly or indirectly, of such Foreign
Subsidiary (with the designation of an Unrestricted Subsidiary as a Restricted
Subsidiary being deemed to be an acquisition of a Subsidiary for purposes of
this Section 7.14) and (y) only require perfection of the Administrative Agent’s
security interest under the Law of the jurisdiction of organization of a Foreign
Subsidiary (i) within ninety (90) days (or such longer period as the
Administrative Agent permits in its sole discretion) of the request of the
Administrative Agent (which request shall be deemed made on the Closing Date
with respect to Foreign Subsidiaries subject to the following clause (ii) on the
Closing Date) and (ii) if the Equity Interests of such Foreign Subsidiary are
uncertificated and such Foreign Subsidiary is a Restricted Subsidiary of the
Parent with assets that have an aggregate net book value of more than
$25,000,000).
115

--------------------------------------------------------------------------------

(b)          Other Property.  Cause all property (other than Excluded Property)
of each Loan Party (other than Designated Borrowers) to be subject at all times
to first priority, perfected Liens in favor of the Administrative Agent to
secure the Obligations pursuant to the Collateral Documents or, with respect to
any such property acquired subsequent to the Closing Date, such other additional
security documents as the Administrative Agent shall request (subject to
Permitted Liens) and, in connection with the foregoing, deliver to the
Administrative Agent such other documentation as the Administrative Agent may
request including filings and deliveries necessary to perfect such Liens,
Organization Documents, resolutions and favorable opinions of counsel to such
Person, all in form, content and scope reasonably satisfactory to the
Administrative Agent.
 
7.15          Further Assurances
 
Promptly upon request by the Administrative Agent, or any Lender through the
Administrative Agent, (a) correct any material defect or error that may be
discovered in any Loan Document or in the execution, acknowledgment, filing or
recordation thereof, and (b) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments (including promptly
completing any registration or stamping of documents as may be applicable) as
the Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable Law, subject each Loan Party’s (other than the Designated
Borrowers’)  properties, assets, rights or interests to the Liens now or
hereafter intended to be covered by any of the Collateral Documents,
(iii) perfect and maintain the validity, effectiveness and priority of any of
the Collateral Documents and any of the Liens intended to be created thereunder
and (iv) assure, convey, grant, assign, transfer, preserve, protect and confirm
more effectively unto the Administrative Agent, the Lenders, the L/C Issuer, the
Treasury Management Banks and the Swap Banks the rights granted or now or
hereafter intended to be granted to them under any Loan Document or under any
other instrument executed in connection with any Loan Document to which any
Borrower or any of its Restricted Subsidiaries is or is to be a party, and cause
each of its Restricted Subsidiaries to do so.
 
7.16          Subordinated Indebtedness
 
With respect to Subordinated Indebtedness incurred pursuant to Section 8.03(h),
maintain each applicable Subordination Agreement in full force and effect and
cause all Subordinated Indebtedness to be, in each case, at all times
subordinated to the full and final payment of the Obligations pursuant to the
terms of the Subordination Agreements.
 
7.17          Unrestricted Subsidiaries
 
If, as of the end of any fiscal quarter of the Parent for which financial
statements have been delivered to the Administrative Agent hereunder pursuant to
Section 7.01(a) or Section 7.01(b), the aggregate assets of all Unrestricted
Subsidiaries exceeds 10% of the total assets of the Parent and its Subsidiaries
on a consolidated basis determined in accordance with GAAP as of the end of such
fiscal quarter (as reflected in such financial statements), cause the Borrower
Representative to designate, within twenty (20) days after delivery of such
financial statements, one or more Unrestricted Subsidiaries as Restricted
Subsidiaries such that, after giving effect to such designation, the aggregate
assets of all Unrestricted Subsidiaries does not exceed 10% of the total assets
of the Parent and its Subsidiaries on a consolidated basis determined in
accordance with GAAP as of the end of the most recent fiscal quarter for which
financial statements have been delivered to the Administrative Agent hereunder
pursuant to Section 7.01(a) or Section 7.01(b) (as reflected in such financial
statements).
116

--------------------------------------------------------------------------------

7.18          Approvals and Authorizations.
 
With respect to each Designated Borrower only, maintain all authorizations,
consents, approvals and licenses from, exemptions of, and filings and
registrations with, each Governmental Authority of the jurisdiction in which
such Designated Borrower is organized and existing, and all approvals and
consents of each other Person in such jurisdiction, in each case that are
required in connection with the Loan Documents and in each case except to the
extent the failure to do so would not reasonably be expected to have a Material
Adverse Effect.


ARTICLE VIII

NEGATIVE COVENANTS
 
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than Obligations arising solely under Secured Swap Agreements
and Secured Treasury Management Agreements and other than contingent obligations
that survive the termination of this Agreement and as to which no claim has been
asserted) hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, no Loan Party shall, nor shall it permit any
Restricted Subsidiary to, directly or indirectly:
 
8.01          Liens.
 
Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:
 
(a)          Liens pursuant to any Loan Document (including, for the avoidance
of doubt, liens securing any Secured Swap Agreement and any Secured Treasury
Management Agreement);
 
(b)          Liens existing on the date hereof and listed on Schedule 8.01 and
any renewals, refinancings, modifications or extensions thereof, provided that
(i) the property covered thereby is not changed in any material respect, (ii)
the amount secured or benefited thereby is not increased except as permitted by
Section 8.03(b), (iii) the direct or any contingent obligor with respect thereto
is not changed, and (iv) any renewal, refinancing, modification or extension of
the obligations secured or benefited thereby is permitted by Section 8.03(b);
 
(c)          Liens (other than Liens imposed under ERISA) for taxes, assessments
or governmental charges or levies not yet due or which remain payable without
penalty or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;
 
(d)          statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen, repairmen and suppliers and other Liens imposed by law
or pursuant to customary reservations or retentions of title arising in the
ordinary course of business, provided that such Liens (i) secure only amounts
not overdue by more than 60 days and no other action has been taken to enforce
the same or (ii) are being contested in good faith by appropriate proceedings
for which adequate reserves determined in accordance with GAAP have been
established;
117

--------------------------------------------------------------------------------

(e)          pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA;
 
(f)          deposits to secure the performance of tenders, bids, trade
contracts and leases (other than Indebtedness), statutory obligations, surety
and appeal bonds, indemnity and performance bonds, letters of credit, bankers’
acceptances and other obligations of a like nature incurred in the ordinary
course of business;
 
(g)          (i) easements, rights-of-way, covenants, restrictions,
encroachments, reservations, survey exceptions, exceptions in title insurance
policies and other similar encumbrances affecting real property which, (A) do
not in any case secure any monetary obligation or materially detract from the
value of the property subject thereto for purposes of the business or materially
interfere with the ordinary conduct of the business of the applicable Person or
(B) are being contested in good faith by appropriate proceedings and (ii) any
other Lien or exception to coverage described in mortgagee policies of title
insurance issued in favor of and accepted by the Administrative Agent;
 
(h)          Liens securing judgments for the payment of money (or appeal or
other surety bonds relating to such judgments) not constituting an Event of
Default under Section 9.01(h);
 
(i)          Liens securing Indebtedness permitted under Section 8.03(e);
provided that (i) such Liens do not at any time encumber any property other than
the property financed by such Indebtedness (including accessions thereto and
proceeds thereof), (ii) the Indebtedness secured thereby does not exceed the
cost (negotiated on an arm’s length basis) of the property being acquired on the
date of acquisition plus the cost of constructing any improvements related to
assets being financed solely by the same financing source and (iii) such Liens
attach to such property concurrently with or within ninety days after the
acquisition thereof (or completion of construction thereof or improvement
thereon);
 
(j)          Leases, licenses, subleases or sublicenses granted to others not
interfering in any material respect with the business of any Loan Party or any
of its Restricted Subsidiaries;
 
(k)          any interest of title of a lessor under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases or other obligations not constituting
Indebtedness and permitted by this Agreement;
 
(l)          normal and customary rights of setoff, revocation, refund or
chargeback upon deposits of (i) cash in favor of banks or other depository
institutions and (ii) Cash Equivalents or Approved Short-Term Investments for
normal and customary fees associated with any account in which the same is
maintained;
 
(m)          Liens of a collection bank arising under Section 4-210 of the
Uniform Commercial Code on items in the course of collection;
 
(n)          Liens of sellers of goods to any Borrower and any of its Restricted
Subsidiaries arising under Article 2 of the Uniform Commercial Code or similar
provisions of applicable law in the ordinary course of business, covering only
the goods sold and securing only the unpaid purchase price for such goods and
related expenses;
 
(o)          [reserved];
118

--------------------------------------------------------------------------------

(p)          Liens, if any, in favor of the Administrative Agent on Cash
Collateral delivered pursuant to Section 2.14(a);
 
(q)          Liens encumbering only assets of Foreign Subsidiaries securing
Indebtedness of Foreign Subsidiaries permitted hereunder in an aggregate amount
outstanding not exceeding $50,000,000 at any time;
 
(r)          Liens (i) in favor of credit card companies pursuant to agreements
therewith and (ii) in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation and exportation of goods in the ordinary course of business;
 
(s)          Liens on assets or property of a Person at the time such Person
becomes a Subsidiary; provided, that such Liens are not created or incurred in
connection with, or in contemplation of, such other Person becoming such a
Subsidiary; provided, further, that such Liens may not extend to any other
property owned by any Borrower or any other Subsidiary (other than pursuant to
after acquired property clauses in effect at the time such Person becomes a
Subsidiary that attach to other property acquired by such Person at the time
such property is acquired);
 
(t)          Liens on assets or property at the time any Borrower or a
Subsidiary acquired the assets or property, including any acquisition by means
of a merger, amalgamation or consolidation with or into a Borrower or a
Subsidiary; provided, that such Liens are not created or incurred in connection
with, or in contemplation of, such acquisition; provided, further, that the
Liens may not extend to any other property owned by any Borrower or any
Subsidiary (other than any additions or accessions to the assets or property so
acquired);
 
(u)          Liens arising out of conditional sale, title retention, consignment
or similar arrangements for the sale or purchase of goods entered into in the
ordinary course of business;
 
(v)          Liens incurred to secure cash management services or to implement
cash pooling arrangements in the ordinary course of business;
 
(w)          any encumbrance or restriction (including put and call
arrangements) with respect to Equity Interests of any joint venture or similar
arrangement securing obligations of such joint venture or pursuant to any joint
venture or similar agreement;
 
(x)          any amounts held by a trustee in the funds and accounts under an
indenture securing any revenue bonds issued for the benefit of a Borrower or any
Restricted Subsidiary, under any indenture issued in escrow pursuant to
customary escrow arrangements pending the release thereof, or under any
indenture pursuant to customary discharge, redemption or defeasance provisions;
 
(y)          in the case of real property that constitutes a leasehold interest,
any Lien to which the fee simple interest (or any superior leasehold interest)
is subject;
 
(z)          Liens on securities that are the subject of repurchase agreements
constituting Cash Equivalents under clause (d) of the definition thereof;
 
(aa)          Liens securing insurance premium financing arrangements; provided,
that such Liens are limited to securing the applicable unearned insurance
premiums;
119

--------------------------------------------------------------------------------

(bb)          only until the date 50.1% of the Equity Interests in GST LLC and
Garrison subject to the Deferred Contribution Liens are required (i.e., so as
not to cause an Event of Default) to be pledged to the Administrative Agent as
set forth in Section 9.1(m), the Deferred Contribution Liens; and
 
(cc)          other Liens securing Indebtedness and other obligations permitted
hereunder, in an aggregate amount outstanding not to exceed, at the time of
incurrence of such Lien or the Indebtedness or other obligations secured thereby
(in each case calculated after giving effect to the incurrence thereof), the
greater of (i) $100,000,000 and (ii) 6.5% of Consolidated Total Assets as of the
end of the most recent fiscal quarter for which financial statements have been
delivered to the Administrative Agent hereunder pursuant to Section 7.01(a) or
Section 7.01(b) (as reflected in such financial statements).
 
Notwithstanding the foregoing, no Loan Party shall, nor shall it permit any
Restricted Subsidiary to, directly or indirectly, permit the creation,
incurrence, assumption or existence of any Lien on any of its real property
located in the United States, whether now owned or hereafter acquired, except
for Liens permitted pursuant to clauses (c), (d), (g), (h), (j), (s), (t) and
(y) of this Section 8.01.


8.02          Investments.
 
Make any Investments, except:
 
(a)          Investments held by a Borrower or such Restricted Subsidiary in the
form of cash, Cash Equivalents and Approved Short-Term Investments;
 
(b)          Investments and binding commitments to make Investments existing as
of the Closing Date and set forth in Schedule 8.02, and Investments consisting
of any extension, modification or renewal of any Investment existing on the
Closing Date and set forth on Schedule 8.02;
 
(c)          Investments in any Person that is a Loan Party (other than a
Designated Borrower) prior to giving effect to such Investment;
 
(d)          Investments existing as of the Closing Date in any Restricted
Subsidiary that is not a Loan Party and Investments on or after the Closing Date
by any Designated Borrower or Restricted Subsidiary that is not a Loan Party in
any other Designated Borrower or Restricted Subsidiary that is not a Loan Party;
 
(e)          Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;
 
(f)          Investments received in compromise or resolution of litigation,
arbitration or other disputes;
 
(g)          Guarantees permitted by Section 8.03;
 
(h)          Permitted Acquisitions;
120

--------------------------------------------------------------------------------

(i)          loans and advances to officers, directors, employees or consultants
(i) in the ordinary course of business in an aggregate outstanding amount not to
exceed $30,000,000 in the aggregate at any one time outstanding, (ii) in respect
of payroll payments and expenses in the ordinary course of business and (iii) in
connection with such person’s purchase of common Equity Interests of the Parent
solely to the extent that the amount of such loans and advances shall be
contributed to the Parent in cash as common equity;
 
(j)          advances to suppliers in the ordinary course of business, not to
exceed $2,500,000 in the aggregate at any one time outstanding;
 
(k)          Investments in securities or other assets not constituting Cash
Equivalents and received as consideration for assets sold, leased or otherwise
transferred in accordance with Section 8.05 or such other sales and transfers
not constituting Dispositions and not prohibited by the terms hereof;
 
(l)          Investments made by any Foreign Subsidiary that is a Restricted
Subsidiary in the ordinary course of business in connection with the financing
of international trading transactions, in export notes, trade credit
assignments, bankers’ acceptances, guarantees and instruments of a similar
nature;
 
(m)          any Swap Contract permitted under Section 8.03(d);
 
(n)          any Investment acquired by any Borrower or any Restricted
Subsidiary (i) in exchange for any other Investment or accounts receivable held
by such Borrower or such Restricted Subsidiary in connection with or as a result
of a bankruptcy, workout, reorganization or recapitalization of the issuer of
such other Investment or accounts receivable, or (ii) as a result of a
foreclosure by any Borrower or any Restricted Subsidiary with respect to any
secured Investment or other transfer of title with respect to any secured
Investment in default;
 
(o)          Investments the payment for which consists of Equity Interests of
the Parent (other than Disqualified Stock);
 
(p)          Investments in any Person to the extent such Investments consist of
(i) prepaid expenses, (ii) negotiable instruments held for collection and (iii)
deposits made in the ordinary course of business with respect to leases,
utilities, workers’ compensation, indemnity and performance bonds, surety and
appeals bonds and similar obligations;
 
(q)          Investments made after the date hereof in an amount not to exceed
$175,000,000 in the aggregate at any one time outstanding in joint ventures,
Unrestricted Subsidiaries and Foreign Subsidiaries that are Restricted
Subsidiaries (which, for the avoidance of doubt, shall be deemed to include,
without duplication, any Investment made by a Foreign Subsidiary that is a
Restricted Subsidiary using the proceeds of an Investment in such Foreign
Subsidiary substantially concurrently with (or within 180 days of) receipt of
such proceeds, without the need to separately account for such Investment by a
Foreign Subsidiary that is a Restricted Subsidiary as an Investment made in
reliance on any other subsection of this Section 8.02);
 
(r)          Investments made using the Cumulative Credit then available;
 
(s)          other Investments in an aggregate amount outstanding not to exceed,
at the time any such Investment is made (calculated after giving effect
thereto), the greater of (i) $175,000,000 and (ii) 10.0% of Consolidated Total
Assets as of the end of the most recent fiscal quarter for which financial
statements have been delivered to the Administrative Agent hereunder pursuant to
Section 7.01(a) or Section 7.01(b) (as reflected in such financial statements);
and

121

--------------------------------------------------------------------------------

(t)          unlimited additional Investments so long as, immediately prior to
making any such Investment and after giving effect to such Investment (and any
Indebtedness incurred in connection therewith), (i) no Default has occurred and
is continuing, (ii) the Consolidated Leverage Ratio calculated on a Pro Forma
Basis is less than 2.75 to 1.00 and (iii) the Loan Parties are otherwise in
compliance with the financial covenants set forth in Section 8.11 calculated on
a Pro Forma Basis.


8.03          Indebtedness.
 
Create, incur, assume or suffer to exist any Indebtedness, except:
 
(a)          Indebtedness under the Loan Documents;
 
(b)          Indebtedness of the Parent and its Restricted Subsidiaries set
forth in Schedule 8.03 and any refinancings, renewals and extensions thereof;
provided that (i) the amount of such Indebtedness is not increased at the time
of such refinancing, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing or extension and by an
amount equal to any existing commitments unutilized thereunder, and (ii) the
terms relating to principal amount, amortization, maturity, collateral (if any)
and subordination (if any), and other material terms taken as a whole, of any
such refinancing, renewal or extension are no less favorable in any material
respect to the Loan Parties and their Restricted Subsidiaries or the Lenders
than the terms of the Indebtedness being refinanced, renewed or extended (it
being acknowledged that the interest rate thereon may be increased to a market
rate);
 
(c)          intercompany Indebtedness permitted under Section 8.02; provided
that in the case of Indebtedness owing by a Loan Party to a Subsidiary that is
not a Loan Party, (i) such Indebtedness shall be subordinated to the Obligations
in a manner and to an extent reasonably acceptable to the Administrative Agent
and (ii) such Indebtedness shall not be prepaid unless no Default exists
immediately prior to or after giving effect to such prepayment;
 
(d)          obligations (contingent or otherwise) of any Borrower or any
Restricted Subsidiary existing or arising under any Swap Contract, provided that
(i) such obligations are (or were) entered into by such Person in the ordinary
course of business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a “market view;” and (ii)
such Swap Contract does not contain any provision exonerating the non-defaulting
party from its obligation to make payments on outstanding transactions to the
defaulting party;
 
(e)          purchase money Indebtedness (including obligations in respect of
Capital Leases or Synthetic Leases) hereafter incurred by any Borrower or any of
its Restricted Subsidiaries to finance the purchase of fixed assets, and
renewals, refinancings and extensions thereof, provided that (i) the total of
all such Indebtedness for all such Persons taken together shall not exceed an
aggregate principal amount of $100,000,000 at any one time outstanding; (ii)
such Indebtedness when incurred shall not exceed the purchase price of the
asset(s) financed; and (iii) no such Indebtedness shall be refinanced for a
principal amount in excess of the principal balance outstanding thereon at the
time of such refinancing;
122

--------------------------------------------------------------------------------

(f)          Indebtedness under the Senior Notes in a maximum principal amount
of $450,000,000 in the aggregate at any one time outstanding and any
refinancing, renewal or extension thereof so long as (i) the amount of such
Indebtedness is not increased at the time of such refinancing, renewal or
extension except by an amount equal to a reasonable premium or other reasonable
amount paid, and fees, commissions, discounts (including original issue
discount) and expenses reasonably incurred, in connection with such refinancing
or extension, by an amount equal to accrued and unpaid interest on, and premiums
on, the Indebtedness so refinanced, renewed or extended, and by an amount equal
to any existing commitments unutilized thereunder, (ii) the maturity date of
such Indebtedness shall be at least 181 days after the latest maturity of any
Loans hereunder, (iii) such Indebtedness is not subject to any amortization
payments or any mandatory prepayments or sinking fund payments (other than in
connection with a change of control, asset sale or event of loss and customary
acceleration rights after an event of default) in each case prior to the date at
least 181 days after the latest maturity of any Loans hereunder, (iv) unless
approved by the Administrative Agent, such Indebtedness is on terms and
conditions that are not materially more restrictive, taken as a whole, than the
terms and conditions of this Agreement and the other Loan Documents, and (v) the
terms relating to principal amount, amortization, maturity, collateral (if any)
and other material terms taken as a whole of any such refinancing, renewal or
extension are no less favorable in any material respect to the Loan Parties and
their Restricted Subsidiaries than the terms of the Senior Notes (it being
acknowledged that the interest rate thereon may be increased to a market rate);
 
(g)          any Indebtedness; provided that (i) both before and after giving
effect to the incurrence of such Indebtedness and the application of the
proceeds thereof, the Consolidated Net Leverage Ratio is not more than 3.75 to
1.00 and the Parent is otherwise in compliance with the financial covenants in
Section 8.11, in each case on a Pro Forma Basis, with such financial covenants
recomputed for the four-quarter period for which financial statements been most
recently delivered to the Administrative Agent pursuant to Section 7.01(a) or
7.01(b), (ii) no Default shall exist at the time of, or would result from, the
incurrence of such Indebtedness, (iii) the maturity date of such Indebtedness
shall be at least 181 days after the latest maturity of any Loans hereunder,
(iv) such Indebtedness is not subject to any amortization payments or any
mandatory prepayments or sinking fund payments (other than in connection with a
change of control, asset sale or event of loss and customary acceleration rights
after an event of default) in each case prior to the date at least 181 days
after the latest maturity of any Loans hereunder and (v) unless approved by the
Administrative Agent, such Indebtedness is on terms and conditions that are not
materially more restrictive than the terms and conditions of this Agreement and
the other Loan Documents; provided, further that any such Indebtedness may be
refinanced, renewed or extended so long as (x) the amount of such Indebtedness
is not increased at the time of such refinancing, renewal or extension except by
an amount equal to a reasonable premium or other reasonable amount paid, and
fees, commissions, discounts (including original issue discount) and expenses
reasonably incurred, in connection with such refinancing or extension, by an
amount equal to accrued and unpaid interest on, and premiums on, the
Indebtedness so refinanced, renewed or extended, and by an amount equal to any
existing commitments unutilized thereunder and (y) (A) such Indebtedness
continues to satisfy the requirements of clauses (iii), (iv) and (v) in this
subsection (g) and (B) the terms relating to principal amount, amortization,
maturity, collateral (if any) and subordination (if any), and other material
terms taken as a whole, of any such refinancing, renewal or extension are no
less favorable in any material respect to the Loan Parties and their Restricted
Subsidiaries than the terms of the Indebtedness being refinanced, renewed or
extended (it being acknowledged that the interest rate thereon may be increased
to a market rate);
123

--------------------------------------------------------------------------------

(h)          Subordinated Indebtedness that is subject at all times to
subordination pursuant to the provisions of a Subordination Agreement;
 
(i)          Earn-Out Obligations incurred in connection with Permitted
Acquisitions and other Acquisitions permitted pursuant to Section 8.02;
 
(j)          Indebtedness from any Loan Party to any other Loan Party in
connection with the ordinary course operation of the Loan Parties’ cash
management system;
 
(k)          [reserved]; 
 
(l)          Indebtedness of any Borrower or any Restricted Subsidiary existing
or arising under any Secured Treasury Management Agreements or other Treasury
Management Agreement entered into in the ordinary course of business;
 
(m)          any Guarantee provided by Stemco Products, Inc. in connection with
the Stemco Kaiser Ad Valorem Tax Relief Transaction;
 
(n)          Indebtedness of Foreign Subsidiaries in a maximum principal amount
of $100,000,000;
 
(o)          reimbursement obligations in respect of surety and appeal bonds,
indemnity and performance bonds, letters of credit, bankers’ acceptances and
other obligations of a like nature incurred in the ordinary course of business;
 
(p)          other Indebtedness in an aggregate outstanding principal amount not
to exceed, at the time of incurrence of any such Indebtedness (and measured
after giving effect to the incurrence thereof), the greater of (i) $100,000,000
and (ii) 6.5% of Consolidated Total Assets as of the most recent fiscal quarter
end for which financial statements have been delivered to the Administrative
Agent under Section 7.01(a) or 7.01(b) (as reflected in such financial
statements for such fiscal quarter end);
 
(q)          Indebtedness existing at the time a Person becomes a Subsidiary or
assets are acquired from a Person pursuant to a Permitted Acquisition, provided
that (i) such Indebtedness was not incurred in connection with, or in
contemplation of, such Permitted Acquisition, (ii) neither the Parent nor any
Restricted Subsidiary thereof (other than the Person that becomes a Subsidiary
as part of such Permitted Acquisition or acquires assets pursuant to such
Permitted Acquisition) shall have any liability or other obligation with respect
to such Indebtedness and (iii) the aggregate outstanding principal amount of all
such Indebtedness shall not exceed $50,000,000 at any time;
 
(r)          Alternative Incremental Facility Indebtedness; provided, that, (i)
the sum of the cumulative aggregate original principal amount of all Alternative
Incremental Facility Indebtedness incurred under this Section 8.03(r) plus the
cumulative aggregate original principal amount of all Incremental Facilities
established under Section 2.01(b) shall not exceed, at the time any such
Alternative Incremental Facility Indebtedness is established or issued (and
giving effect thereto), the sum of: (A) the greater of (1) $225,000,000 and (2)
Consolidated EBITDA for the most recently ended period of four fiscal quarters
for which the Borrowers have delivered financial statements pursuant to Section
7.01(a) or (b), plus (B) such additional amount that would not cause the
Consolidated Senior Secured Leverage Ratio, calculated on a Pro Forma Basis
after giving effect to any such Alternative Incremental Facility Indebtedness,
to be greater than 2.00 to 1.00 (which amount under this clause (B) shall be
deemed incurred, and the Consolidated Senior Secured Leverage Ratio calculated
as aforesaid, prior to giving effect to any substantially concurrent incurrence
of Alternative Incremental Facility Indebtedness under the preceding clause
(A)); (ii) no Default shall have occurred and be continuing, and no Default
would exist after giving effect to any Alternative Incremental Facility
Indebtedness, on the date on which such Alternative Incremental Facility
Indebtedness is to become effective; (iii) upon giving effect to the incurrence
of such Alternative Incremental Facility Indebtedness and the application of the
proceeds thereof, the Borrowers would be in compliance with the financial
covenants in Section 8.11, in each case on a Pro Forma Basis, with such
financial covenants recomputed for the four-quarter period for which financial
statements been most recently delivered to the Administrative Agent pursuant to
Section 7.01(a) or 7.01(b), and the Administrative Agent shall have received a
Pro Forma Compliance Certificate demonstrating such compliance; and (iv) the
Borrower Representative shall have, on the date of incurrence of such
Alternative Incremental Facility Indebtedness, delivered to the Administrative
Agent a certificate of the chief financial officer (or such other financial
officer as is acceptable to the Administrative Agent) of the Parent, dated such
date, confirming the satisfaction of the conditions set forth above and either
stating that such incurrence relies solely on utilization of the amount
available under clause (i)(A) above or, if that is not the case, setting forth a
reasonably detailed calculation of the Consolidated Senior Secured Leverage
Ratio (calculated on a Pro Forma Basis after giving effect to the Alternative
Incremental Facility Indebtedness being incurred) as of such date, which shall
be in form reasonably satisfactory to the Administrative Agent, and identifying
the Alternative Incremental Facility Indebtedness being incurred and specifying
that it is being incurred pursuant to this Section 8.03(r); and
124

--------------------------------------------------------------------------------

(s)          Guarantees with respect to Indebtedness of any Loan Party permitted
under this Section 8.03; provided that if the Indebtedness being Guaranteed is
subordinated to the Obligations, such Guarantee shall be subordinated to the
Guaranty and the Obligations on terms at least as favorable to the Lenders as
those contained in the subordination of such Indebtedness.
 
8.04          Fundamental Changes.
 
Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person; provided that, notwithstanding the foregoing provisions
of this Section 8.04 but subject to the terms of Sections 7.12 and 7.14, (a) a
Domestic Borrower may merge or consolidate with another Domestic Borrower (or
liquidate and contribute all its assets to another Domestic Borrower) and a
Designated Borrower may merge or consolidate with another Designated Borrower
(or liquidate and contribute all its assets to another Designated Borrower), (b)
a Domestic Borrower may merge or consolidate with any Restricted Subsidiary, and
a Restricted Subsidiary may liquidate and contribute all its assets to a
Domestic Borrower, provided that in each case such Domestic Borrower shall be
the continuing or surviving Person, (c) any Loan Party other than a Borrower may
merge or consolidate with (or liquidate and contribute its assets to) any other
Loan Party other than a Borrower, (d) any Foreign Subsidiary that is a
Restricted Subsidiary may be merged or consolidated with or into any Loan Party
provided that such Loan Party shall be the continuing or surviving Person, (e)
any Foreign Subsidiary that is a Restricted Subsidiary may be merged or
consolidated with or into any other Foreign Subsidiary that is a Restricted
Subsidiary, (f) any Borrower or Restricted Subsidiary may merge or consolidate
with any other Person so long as (i) the merger or consolidation constitutes a
Permitted Acquisition, (ii) if such merger or consolidation involves a Borrower,
such Borrower is the surviving entity, and (iii) if such merger or consolidation
involves a Restricted Subsidiary (other than a Borrower), either such Restricted
Subsidiary is the surviving entity or the other Person party to such merger or
consolidation is the surviving entity and complies with Sections 7.12 and 7.14,
(g) any Restricted Subsidiary that is not a Material Subsidiary may dissolve or
liquidate if the Borrower Representative determines in good faith that such
dissolution or liquidation is in the best interests of the Loan Parties and is
not materially disadvantageous to the Lenders, so long as no Default or Event of
Default has occurred and is continuing or would result therefrom, (h) to the
extent not otherwise permitted under the foregoing clauses, any Wholly Owned
Subsidiary that has sold, transferred or otherwise disposed of all or
substantially all of its assets in connection with a Disposition permitted under
this Agreement and no longer conducts any active trade or business may be
liquidated, wound up and dissolved, so long as no Default or Event of Default
has occurred and is continuing or would result therefrom and (i) the Loan
Parties and their Restricted Subsidiaries may make Dispositions permitted by
Section 8.05.
125

--------------------------------------------------------------------------------

8.05          Dispositions.
 
Make any Disposition unless (a) (i) in the case of any single Disposition or
series of related Dispositions in which the aggregate fair market value of the
property Disposed of exceeds $10,000,000 in the aggregate, at least 75% of the
consideration paid in connection therewith shall be cash or Cash Equivalents
paid contemporaneous with consummation of the transaction; provided, that for
the purposes of this clause (i), any Designated Non-Cash Consideration received
in respect of such Disposition or series of related Dispositions having an
aggregate fair market value, taken together with all other Designated Non-Cash
Consideration included pursuant to this proviso during the term of this
Agreement, not in excess of $20,000,000 (with the fair market value of each item
of Designated Non-Cash Consideration being measured at the time received and
without giving effect to subsequent changes in value), shall be considered cash;
and (ii) the consideration paid in connection therewith shall be in an amount
not less than the fair market value of the property disposed of, (b) such
transaction does not involve the sale or other disposition of a minority equity
interest in any Subsidiary that would cause the aggregate net book value of all
minority equity interests in Subsidiaries sold or disposed of by the Loan
Parties and their Restricted Subsidiaries in any fiscal year, together with the
aggregate net book value of all receivables sold or disposed of by the Loan
Parties and their Restricted Subsidiaries in any fiscal year pursuant to clause
(d)(ii) below, to exceed $25,000,000, (c) no Default or Event of Default has
occurred and is continuing both immediately prior to and after giving effect to
such Disposition, (d) such transaction does not involve a sale or other
disposition of receivables other than (i) receivables owned by or attributable
to other property concurrently being disposed of in a transaction otherwise
permitted under this Section 8.05 and (ii) other receivables to the extent that
the aggregate net book value of all receivables sold or disposed of by the Loan
Parties and their Restricted Subsidiaries in any fiscal year pursuant to this
clause (d)(ii), together with the aggregate net book value of all minority
equity interests in Subsidiaries sold or disposed of by the Loan Parties and
their Restricted Subsidiaries in any fiscal year pursuant to clause (b) above,
does not exceed $25,000,000 and (e) the aggregate net book value of all of the
assets sold or otherwise disposed of by the Parent and its Restricted
Subsidiaries in all such transactions occurring during any fiscal year shall not
exceed 10% of Consolidated Total Assets as set forth in the most recent
financial statements delivered pursuant to Section 7.01(a) (for any such fiscal
year, the “Permitted Disposition Amount”); provided that, the dollar value of
the portion of the Permitted Disposition Amount for any fiscal year that is not
used by the Loan Parties and their Restricted Subsidiaries in such fiscal year
may be carried over and used under this clause (e) in the immediately succeeding
fiscal year (but not any subsequent year); provided further that Dispositions in
any fiscal year shall be applied against the Permitted Disposition Amount
calculated as set forth above in this clause (e) for such fiscal year until such
Permitted Disposition Amount is exhausted, prior to being applied against any
unused portion of the Permitted Disposition Amount carried over from the
immediately preceding fiscal year.
126

--------------------------------------------------------------------------------

8.06          Restricted Payments.
 
Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that:
 
(a)          each Restricted Subsidiary may make (i) Restricted Payments to any
Loan Party or other Wholly-Owned Subsidiary (other than an Unrestricted
Subsidiary) and (ii) so long as no Default exists or would result therefrom,
additional Restricted Payments in an aggregate amount (for all Restricted
Subsidiaries) not to exceed $5,000,000 in any fiscal year of the Parent;
 
(b)          the Parent and each Restricted Subsidiary may declare and make
dividend payments or other distributions payable solely in the Equity Interests
of such Person;
 
(c)          the Parent may repurchase, retire or otherwise acquire for value
its Equity Interests held by any future, present or former employee, director,
officer or consultant of the Parent or any Restricted Subsidiary pursuant to any
management equity plan or stock option plan or any other management or employee
benefit plan or other agreement or arrangement, in an amount not to exceed
$20,000,000 in any fiscal year of the Parent, provided that, the amount of
Restricted Payments permitted under this clause (c) may be increased for any
fiscal year by (i) 100% of the amount of unused Restricted Payments permitted
under this clause (c) for the immediately preceding fiscal year (provided that
(x) Restricted Payments incurred under this clause (c) in any fiscal year shall
be applied to the permitted amount set forth above for such fiscal year until
such permitted amount is exhausted, prior to being applied to any unused amounts
for the immediately preceding fiscal year and (y) unused Restricted Payments
permitted under this clause (c) for any fiscal year may only be used in the
immediately succeeding fiscal year and not in any subsequent fiscal year), (ii)
the cash proceeds of key man life insurance policies received by the Parent or
any Restricted Subsidiary after the Closing Date and (iii) the cash and Cash
Equivalent proceeds (net of direct costs incurred in connection therewith,
including legal, accounting and investment banking fees, sales commissions and
underwriting discounts, and taxes paid or estimated to be payable as a result
thereof) received by the Parent or any Restricted Subsidiary from any sale of
Equity Interests (other than Disqualified Stock) of the Parent to employees,
directors, officers or consultants of the Parent or any Restricted Subsidiary
that occurs after the Closing Date (but only to the extent such proceeds do not
increase the Cumulative Credit);
 
(d)          so long as no Default exists or would result therefrom, the Parent
may (i) pay dividends in respect of its common Equity Interests in an aggregate
amount not to exceed $50,000,000 in any fiscal year, (ii) repurchase its common
Equity Interests with proceeds of Indebtedness incurred pursuant to Section
8.03(f), in an aggregate amount not to exceed $80,000,000 after the Closing Date
and during the term of this Agreement and (iii) make other Restricted Payments
in an aggregate amount not to exceed $100,000,000 after the Closing Date and
during the term of this Agreement;
 
(e)          so long as no Default exists or would result therefrom, the Parent
may make Restricted Payments using the Cumulative Credit then available; and
 
(f)          the Loan Parties and their Restricted Subsidiaries may make any
additional Restricted Payments; provided that (i) both before and after giving
effect to such Restricted Payment (and any incurrence of Indebtedness in
connection therewith), the Consolidated Leverage Ratio is less than 2.75 to 1.00
and the Loan Parties are otherwise in compliance with the financial covenants in
Section 8.11, in each case on a Pro Forma Basis, with such financial covenants
recomputed for the four-quarter period for which financial statements have been
most recently delivered to the Administrative Agent pursuant to Section 7.01(a)
or 7.01(b), and (ii) no Default shall exist at the time of, or would result
from, such Restricted Payment.
127

--------------------------------------------------------------------------------

8.07          Change in Nature of Business.
 
Engage in any material line of business substantially different from those lines
of business conducted by the Parent and its Restricted Subsidiaries on the
Closing Date (or any reasonable expansion or extension thereof) or any business
substantially related, similar (including any business that manufactures
products and provides related services for sale to industrial customers) or
incidental thereto.
 
8.08          Transactions with Affiliates and Insiders.
 
Enter into or permit to exist any transaction or series of transactions with any
officer, director or Affiliate of such Person other than (a) advances of working
capital to any Loan Party, (b) transfers of cash and assets to any Loan Party,
(c) intercompany transactions expressly permitted by this Agreement; provided,
that such transactions shall remain subject to any other applicable limitations,
restrictions and requirements set forth in this Agreement, (d) reasonable
compensation and reimbursement of expenses of officers and directors for
services actually rendered in the ordinary course of business and payment of
reasonable directors’ fees and indemnities and (e) except as otherwise
specifically limited in this Agreement, other transactions which are entered
into in the ordinary course of such Person’s business on terms and conditions
substantially as favorable to such Person as would be obtainable by it in a
comparable arms-length transaction with a Person other than an officer, director
or Affiliate.
 
8.09          Burdensome Agreements.  Enter into, or permit to exist, any
Contractual Obligation that encumbers or restricts the ability of any such
Person to (a) make Restricted Payments to any Loan Party, (b) pay any
Indebtedness or other obligations owed to any Loan Party, (c) make loans or
advances to any Loan Party, (d) transfer any of its property to any Loan Party,
(e) pledge its property pursuant to the Loan Documents or any renewals,
refinancings, exchanges, refundings or extensions thereof or (f) act as a Loan
Party pursuant to the Loan Documents or any renewals, refinancings, exchanges,
refundings or extensions thereof, except (in respect of any of the matters
referred to in clauses (a)-(d) above) for (i) this Agreement and the other Loan
Documents, (ii) any document or instrument governing Indebtedness incurred
pursuant to Section 8.03(e), provided that any such restriction contained
therein relates only to the asset or assets constructed or acquired in
connection therewith, (iii) any Permitted Lien or any document or instrument
governing any Permitted Lien, provided that any such restriction contained
therein relates only to the asset or assets subject to such Permitted Lien, (iv)
customary restrictions and conditions contained in any agreement relating to the
sale of any property permitted under Section 8.05 pending the consummation of
such sale, (v) any agreement governing Indebtedness incurred pursuant to Section
8.03(f), (g) or (r), (vi) to the extent solely relating to Foreign Subsidiaries,
any document governing Indebtedness permitted by Section 8.03(n), (vii)
customary provisions in leases, licenses and other contracts restricting the
assignment thereof or, with respect to leases or licenses of real or personal
property, the assignment of the property subject thereto, (viii) agreements
acquired in any Permitted Acquisitions so long as such agreements were not
entered into in anticipation of such Permitted Acquisition, the restriction is
not applicable to any Person other than the Person or the assets of the Person
so acquired, and such agreements do not prohibit any of the transactions or
Liens contemplated by the Loan Documents and (ix) customary provisions in joint
venture agreements and other similar agreements applicable to joint ventures
constituting Investments permitted by Section 8.02 and applicable solely to such
joint venture or the Equity Interests therein.
128

--------------------------------------------------------------------------------

8.10          Use of Proceeds.
 
Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.
 
8.11          Financial Covenants.
 
(a)          Consolidated Net Leverage Ratio.  Permit the Consolidated Net
Leverage Ratio as of the end of any fiscal quarter of the Parent to be greater
than 4.00 to 1.00; provided, that, upon the occurrence of a Qualified
Acquisition, for each of the four (4) consecutive fiscal quarters of the Parent
commencing with the fiscal quarter of the Parent during which such Qualified
Acquisition is consummated (such period of increase, a “Leverage Increase
Period”), the ratio set forth above may, upon receipt by the Administrative
Agent of a Qualified Acquisition Notice, be increased to 4.25 to 1.00; provided,
further, that, (i) for at least two (2) consecutive fiscal quarters of the
Parent ending immediately following each Leverage Increase Period, the
Consolidated Net Leverage Ratio as of the end of each such fiscal quarter shall
not be greater than 4.0 to 1.0 prior to giving effect to another Leverage
Increase Period and (b) each Leverage Increase Period shall apply only with
respect to the calculation of the Consolidated Net Leverage Ratio for purposes
of determining compliance with this Section 8.11(a) and for purposes of any
Qualified Acquisition Pro Forma Calculation.
 
(b)          Consolidated Interest Coverage Ratio.  Permit the Consolidated
Interest Coverage Ratio as of the end of any fiscal quarter of the Parent to be
less than 2.50 to 1.00.
 
8.12          Prepayment of Other Indebtedness, Etc.
 
(a)          Make any voluntary or optional payment or prepayment of principal,
interest or other amounts on or redeem, purchase, acquire for value (including
without limitation, by way of depositing money or securities with the trustee
with respect thereto before due for the purpose of paying when due), defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner (i) any
Subordinated Indebtedness, (ii) any Indebtedness secured by Liens on the
Collateral junior to those created under the Loan Documents or (iii) any
Indebtedness incurred or maintained in reliance on Section 8.03(f) or Section
8.03(g) (other than a refinancing of Indebtedness incurred or maintained in
reliance on Section 8.03(f) or Section 8.03(g) that is conducted pursuant to and
in accordance with the express provisions of Section 8.03(f) or the second
proviso in Section 8.03(g), respectively) (each a “Junior Debt Payment”),
except:
 
(i)          so long as no Default exists or would result therefrom, Junior Debt
Payments made using the Cumulative Credit then available; and
 
(ii)          any additional Junior Debt Payments; provided that (A) both before
and after giving effect to any such Junior Debt Payment, the Consolidated
Leverage Ratio is less than 2.75 to 1.00 and the Loan Parties are otherwise in
compliance with the financial covenants in Section 8.11, in each case on a Pro
Forma Basis, with such financial covenants recomputed for the four-quarter
period for which financial statements have been most recently delivered to the
Administrative Agent pursuant to Section 7.01(a) or 7.01(b), and (B) no Default
shall exist at the time of, or would result from, such Junior Debt Payment.
 
(b)          Make any Junior Debt Payment in violation of any Subordination
Agreement relating to such Indebtedness or any other subordination provisions
applicable thereto.
129

--------------------------------------------------------------------------------

(c)          Amend, modify or change the terms of any Subordinated Indebtedness
if such amendment or modification would add or change any terms in a manner
materially adverse to the Parent or any Restricted Subsidiary (including any
amendment or modification that would shorten the final maturity or average life
to maturity or require any payment to be made sooner than originally scheduled
or increase the interest rate applicable thereto).
 
(d)          Make any payment or contribution pursuant to the Modified Joint
Plan of Reorganization made for the purposes of obtaining the benefit of a
claims injunction under 11 U.S.C. §524(g)(1) and (4), other than the Deferred
Contribution Contingent Payment, the Excess Asbestos Insurance Recovery
Contributions and any other such payments made prior to the Closing Date.
 
(e)          Permit any failure by any Loan Party or Subsidiary to comply with
its material obligations pursuant to the Modified Joint Plan of Reorganization
(including the failure to make the Deferred Contribution Contingent Payment (if
any) as and when required to be paid under the terms of the Deferred
Contribution Letter Agreement).
 
8.13          Organization Documents; Fiscal Year; Legal Name, State of
Formation and Form of Entity.
 
(a)          Amend, modify or change its Organization Documents in a manner
adverse in any material respect to the Lenders.
 
(b)          Change its fiscal year.
 
(c)          Solely with respect to a Loan Party, without providing ten (10)
days prior written notice to the Administrative Agent (or such other notice
agreed to by the Administrative Agent), change its name, state of formation or
form of organization.
 
8.14          Sanctions.
 
(a)          Directly or indirectly, use any Credit Extension or the proceeds of
any Credit Extension, or lend, contribute or otherwise make available such
Credit Extension or the proceeds of any Credit Extension to any Person, to fund
any activities of or business with any Person, or in any country or territory,
that, at the time of such funding, is the subject of Sanctions, or in any other
manner that will result in a violation by any Person (including any Person
participating in the transaction, whether as lender, administrative agent,
arranger, underwriter, advisor, investor or otherwise) of Sanctions, or allow
any Subsidiary to do any of the foregoing.
 
(b)          Directly or indirectly use the proceeds of any Credit Extension for
any purpose which would breach the United States Foreign Corrupt Practices Act
of 1977, the UK Bribery Act 2010, or other similar legislation in other
jurisdictions.
130

--------------------------------------------------------------------------------

ARTICLE IX

EVENTS OF DEFAULT AND REMEDIES
 
9.01          Events of Default.
 
Any of the following shall constitute an Event of Default:
 
(a)          Non-Payment.  Any Borrower or any other Loan Party fails to pay (i)
when and as required to be paid herein, and in the currency required hereunder,
any amount of principal of any Loan or any L/C Obligation, or (ii) within three
Business Days after the same becomes due, any interest on any Loan or on any L/C
Obligation, or any fee due hereunder, or (iii) within five Business Days after
the same becomes due, any other amount payable hereunder or under any other Loan
Document; or
 
(b)          Specific Covenants.  Any Loan Party fails to perform or observe any
term, covenant or agreement contained in any of Section 7.01, 7.02(b), 7.03(a),
7.05(a), 7.10, 7.11, 7.12, or 7.14 or Article VIII; or
 
(c)          Other Defaults.  Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for the earlier of (i) thirty days after the date on which a
Responsible Officer of any Loan Party acquires knowledge thereof and (ii) the
date on which written notice thereof is delivered by the Administrative Agent or
any Lender to the Borrower Representative; or
 
(d)          Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Borrower or any other Loan Party herein, in any other Loan Document, or in any
Compliance Certificate, Pro Forma Compliance Certificate, Loan Notice or Swing
Line Loan Notice delivered in connection herewith or therewith shall be
incorrect or misleading in any material respect when made or deemed made; or
 
(e)          Cross-Default.  (i) Any Loan Party or any Restricted Subsidiary (A)
fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Indebtedness
or Guarantee (other than Indebtedness hereunder and Indebtedness under Swap
Contracts) having an aggregate principal amount outstanding (including amounts
owing to all creditors under any combined or syndicated credit arrangement) of
more than the Threshold Amount, or (B) fails to observe or perform any other
agreement or condition relating to any such Indebtedness or Guarantee or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or (ii)
there occurs under any Swap Contract an Early Termination Date (as defined in
such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which any Loan Party or any Restricted Subsidiary is the
Defaulting Party (as defined in such Swap Contract) or (B) any Termination Event
(as so defined) under such Swap Contract as to which any Loan Party or any
Restricted Subsidiary is an Affected Party (as so defined) and, in either event,
the Swap Termination Value owed by such Loan Party or any Restricted Subsidiary
as a result thereof is greater than the Threshold Amount; or
131

--------------------------------------------------------------------------------

(f)          Insolvency Proceedings, Etc.  Any Borrower or any Restricted
Subsidiary that is a Material Subsidiary institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for sixty
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for sixty
calendar days, or an order for relief is entered in any such proceeding; or
 
(g)          Inability to Pay Debts; Attachment. (i) any Borrower or any
Restricted Subsidiary that is a Material Subsidiary becomes unable or admits in
writing its inability or fails generally to pay its debts as they become due, or
(ii) any writ or warrant of attachment or execution or similar process is issued
or levied against all or any material part of the property of any such Person
and is not released, vacated or fully bonded within thirty days after its issue
or levy; or
 
(h)          Judgments.  There is entered against any Borrower or any Restricted
Subsidiary that is a Material Subsidiary (i) one or more final judgments or
orders for the payment of money in an aggregate amount exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of thirty consecutive days during which a stay
of enforcement of such judgment, by reason of a pending appeal or otherwise, is
not in effect; or
 
(i)          ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or would reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) any Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or
 
(j)          Invalidity of Loan Documents.  Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or upon satisfaction in full
of all the Obligations (other than Obligations arising solely under any Secured
Swap Agreement or Secured Treasury Management Agreement and other than
contingent obligations that survive the termination of this Agreement and as to
which no claim has been asserted), ceases to be in full force and effect; or any
Loan Party or any other Person (other than the Administrative Agent, the L/C
Issuer, the Swing Line Lender, any Arranger or any other Lender) contests in any
manner the validity or enforceability of any Loan Document; or any Loan Party
denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document; or
132

--------------------------------------------------------------------------------

(k)          Change of Control.  There occurs any Change of Control; or
 
(l)          Invalidity of Subordination Provisions.  The subordination
provisions of any Subordination Agreement or any of the documents evidencing or
governing any Subordinated Indebtedness (in either case, with respect to
Subordinated Indebtedness having an aggregate principal amount outstanding of
more than the Threshold Amount) shall, in whole or in any material part,
terminate, cease to be effective or cease to be legally valid, binding and
enforceable against any holder of the applicable Subordinated Indebtedness; or
 
(m)          Equity Pledge.  EnPro Holdings fails to pledge, in the manner
contemplated by Section 7.14(a) for Subsidiary Equity Interests, its Equity
Interests in GST LLC and Garrison that are subject to the Deferred Contribution
Liens on the Closing Date, within ten (10) Business Days after the date (which
date shall not, for purposes of this clause (m), be later than the “Contingent
Contribution Date” as defined in the Deferred Contribution Letter Agreement)
that the Deferred Contribution Contingent Payment (if payable) has been paid in
full and the Deferred Contribution Liens have been released, including by
delivering, if requested by the Administrative Agent, opinions of counsel and
any filings and deliveries necessary in connection therewith to perfect the
security interests therein, all in form and substance reasonably satisfactory to
the Administrative Agent, it being understood that (i) in the event the Deferred
Contribution Contingent Payment is not payable, then solely for purposes of this
Agreement, the Deferred Contribution Liens shall be deemed to be released upon
delivery of written acknowledgment by the Asbestos Trust that the Deferred
Contribution Contingent Payment is not payable or that the Deferred Contribution
Liens are released (which acknowledgment EnPro Holdings agrees to request
promptly after July 31, 2018) and (ii) the certificates evidencing such Equity
Interests that have been pledged to the Asbestos Trust shall only be required to
be delivered to the Administrative Agent promptly upon the return thereof to the
Loan Parties, the Loan Parties agreeing to exercise commercially reasonable
efforts to secure the return of such certificates as promptly as reasonably
possible upon the release of the Deferred Contribution Liens).
 
9.02          Remedies Upon Event of Default.
 
If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:
 
(a)          declare the commitment of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;
 
(b)          declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers;
 
(c)          require that the Borrowers Cash Collateralize the L/C Obligations
(in an amount equal to the Minimum Collateral Amount with respect thereto); and
 
(d)          exercise on behalf of itself, the Lenders and the L/C Issuer all
rights and remedies available to it, the Lenders and the L/C Issuer under the
Loan Documents;
 
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrowers to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
133

--------------------------------------------------------------------------------

9.03          Application of Funds.
 
After the exercise of remedies provided for in Section 9.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 9.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order:
 
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
 
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer)
arising under the Loan Documents and amounts payable under Article III, ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;
 
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings and
fees, premiums and scheduled periodic payments, and any interest accrued
thereon, due under any Secured Swap Agreement, ratably among the Lenders, the
Swap Banks and the L/C Issuer in proportion to the respective amounts described
in this clause Third held by them;
 
Fourth, to (a) payment of that portion of the Obligations constituting accrued
and unpaid principal of the Loans and L/C Borrowings, (b) payment of breakage,
termination or other payments, and any interest accrued thereon, due under any
Secured Swap Agreement, (c) payments of amounts due under any Secured Treasury
Management Agreement and (d) Cash Collateralize that portion of L/C Obligations
comprised of the aggregate undrawn amount of Letters of Credit, ratably among
the Lenders, Swap Banks, Treasury Management Banks and the L/C Issuer in
proportion to the respective amounts described in this clause Fourth held by
them; and
 
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law.
 
Subject to Sections 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above.
 
Excluded Swap Obligations with respect to any Loan Party shall not be paid with
amounts received from such Loan Party or such Loan Party’s assets, but
appropriate adjustments shall be made with respect to payments from other Loan
Parties to preserve the allocation to Obligations otherwise set forth above in
this Section.
134

--------------------------------------------------------------------------------

Notwithstanding the foregoing, Obligations arising under Secured Treasury
Management Agreements and Secured Swap Agreements shall be excluded from the
application described above if the Administrative Agent has not received a
Secured Party Designation Notice, together with such supporting documentation as
the Administrative Agent may request, from the applicable Treasury Management
Bank or Swap Bank, as the case may be.  Each Treasury Management Bank or Swap
Bank not a party to this Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Article X for itself and its Affiliates as if a “Lender” party hereto.
 
ARTICLE X

ADMINISTRATIVE AGENT
 
10.01          Appointment and Authority.
 
(a)          Appointment.  Each of the Lenders and the L/C Issuer hereby
irrevocably appoints Bank of America to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are incidental thereto.  The
provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the L/C Issuer, and neither any Borrower nor any other
Loan Party shall have rights as a third party beneficiary of any of such
provisions.  It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law. 
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.
 
(b)          Collateral Agent.  The Administrative Agent shall also act as the
“collateral agent” under the Loan Documents, and each of the Lenders (in its
capacities as a Lender, Swing Line Lender (if applicable), potential Swap Banks
and potential Treasury Management Banks) and the L/C Issuer hereby irrevocably
appoints and authorizes the Administrative Agent to act as the agent of such
Lender and the L/C Issuer for purposes of acquiring, holding and enforcing any
and all Liens on Collateral granted by any of the Loan Parties to secure any of
the Obligations, together with such powers and discretion as are incidental
thereto.  In this connection, the Administrative Agent, as “collateral agent”
and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 10.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent), shall be entitled to the benefits of
all provisions of this Article X and Article XI (including Section 11.04(c), as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.
135

--------------------------------------------------------------------------------

10.02          Rights as a Lender.
 
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with any Loan Party or any Subsidiary or other Affiliate thereof as
if such Person were not the Administrative Agent hereunder and without any duty
to account therefor to the Lenders or to provide notice to or consent of the
Lenders with respect thereto.
 
10.03          Exculpatory Provisions.
 
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature.  Without limiting the generality of
the foregoing, the Administrative Agent and its Related Parties:
 
(a)          shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
 
(b)          shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and
 
(c)          shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty or responsibility to disclose, and shall not be
liable for the failure to disclose, any information relating to any Loan Party
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.
 
Neither the Administrative Agent nor any of its Related Parties shall be liable
for any action taken or not taken by it (i) with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary, or as the Administrative Agent shall believe in good faith
shall be necessary, under the circumstances as provided in Sections 11.01 and
9.02) or (ii) in the absence of its own gross negligence or willful misconduct
as determined by a court of competent jurisdiction by final and non-appealable
judgment.  The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given in writing to
the Administrative Agent by the Borrower Representative, a Lender or the L/C
Issuer.
 
Neither the Administrative Agent nor any of its Related Parties shall be
responsible for or have any duty or obligation to any Lender or participant or
any other Person to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith, (iii)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth herein or therein or the occurrence of any Default, (iv)
the validity, enforceability, effectiveness or genuineness of this Agreement,
any other Loan Document or any other agreement, instrument or document, or the
creation, perfection or priority of any Lien purported to be created by the
Collateral Documents, (v) the value or the sufficiency of any Collateral, or
(vi) the satisfaction of any condition set forth in Article V or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.
136

--------------------------------------------------------------------------------

10.04          Reliance by Administrative Agent.
 
The Administrative Agent shall be entitled to rely upon, and shall be fully
protected in relying and shall not incur any liability for relying upon, any
notice, request, certificate, communication, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
be fully protected in relying and shall not incur any liability for relying
thereon.  In determining compliance with any condition hereunder to the making
of a Loan, or the issuance, extension, renewal or increase of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the L/C Issuer, the Administrative Agent may presume that such condition is
satisfactory to such Lender or the L/C Issuer unless the Administrative Agent
shall have received notice to the contrary from such Lender or the L/C Issuer
prior to the making of such Loan or the issuance of such Letter of Credit.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Loan Parties), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.
 
10.05          Delegation of Duties.
 
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.  The Administrative Agent shall not be responsible for
the negligence or misconduct of any sub-agents except to the extent that a court
of competent jurisdiction determines in a final and non-appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.
 
10.06          Resignation of Administrative Agent.
 
(a)          Notice. The Administrative Agent may at any time give notice of its
resignation to the Lenders, the L/C Issuer and the Borrower Representative. 
Upon receipt of any such notice of resignation, the Required Lenders shall have
the right, with the consent of the Borrower Representative, to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States.  If no such
successor shall have been appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation (or such earlier day as
shall be agreed by the Required Lenders and the Borrower Representative) (the
“Resignation Effective Date”), then the retiring Administrative Agent may (but
shall not be obligated to) on behalf of the Lenders and the L/C Issuer, appoint
a successor Administrative Agent meeting the qualifications set forth above. 
Whether or not a successor has been appointed, such resignation shall become
effective in accordance with such notice on the Resignation Effective Date.
137

--------------------------------------------------------------------------------

(b)          Defaulting Lender. If the Person serving as Administrative Agent is
a Defaulting Lender pursuant to clause (d) of the definition thereof, the
Required Lenders may, to the extent permitted by applicable Law by notice in
writing to the Borrower Representative and such Person remove such Person as the
Administrative Agent and, with the consent of the Borrower Representative, the
Required Lenders may appoint a successor.  If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days (or such earlier day as shall be agreed by the Required
Lenders) (the “Removal Effective Date”), then such removal shall nonetheless
become effective in accordance with such notice on the Removal Effective Date.
 
(c)          Effect of Resignation or Removal. With effect from the Resignation
Effective Date or the Removal Effective Date (as applicable) (1) the retiring or
removed Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the L/C Issuer under any of the Loan Documents, the retiring or removed
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (2) except for any
indemnity payments or other amounts then owed to the retiring or removed
Administrative Agent, all payments, communications and determinations provided
to be made by, to or through the Administrative Agent shall instead be made by
or to each Lender and the L/C Issuer directly, until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided for
above.  Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring or removed Administrative
Agent (other than as provided in Section 3.01(g) and other than any rights to
indemnity payments or other amounts owed to the retiring or removed
Administrative Agent as of the Resignation Effective Date or the Removal
Effective Date, as applicable), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section).  The fees payable by the Borrowers to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrowers and such successor.  After the
retiring or removed Administrative Agent’s resignation or removal hereunder and
under the other Loan Documents, the provisions of this Article and Section 11.04
shall continue in effect for the benefit of such retiring or removed
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them (i) while the
retiring or removed Administrative Agent was acting as Administrative Agent and
(ii) after such resignation or removal for as long as any of them continues to
act in any capacity hereunder or under the other Loan Documents, including,
without limitation, (A) acting as collateral agent or otherwise holding any
collateral security on behalf of any of the Secured Parties and (B) in respect
of any actions taken in connection with transferring the agency to any successor
Administrative Agent.
 
Any resignation by or removal of Bank of America as Administrative Agent
pursuant to this Section shall also constitute its resignation or removal as L/C
Issuer and Swing Line Lender.  If Bank of America resigns as L/C Issuer, it
shall retain all the rights, powers, privileges and duties of the L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto, including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c). 
If Bank of America resigns as Swing Line Lender, it shall retain all the rights
of the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). 
Upon the appointment by the Borrower Representative of a successor L/C Issuer or
Swing Line Lender hereunder (which successor shall in all cases be a Lender
other than a Defaulting Lender), (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer or Swing Line Lender, as applicable, (b) the retiring L/C Issuer and
Swing Line Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (c) the successor
L/C Issuer shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.
138

--------------------------------------------------------------------------------

10.07          Non-Reliance on Administrative Agent and Other Lenders.
 
Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
 
10.08          No Other Duties; Etc.
 
Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents or co-agents shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.
 
10.09          Administrative Agent May File Proofs of Claim.
 
In case of the pendency of any proceeding under any Debtor Relief Law or any or
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
any Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
 
(a)          to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations (other than obligations under Swap Contracts or Treasury Management
Agreements to which the Administrative Agent is not a party) that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders, the L/C Issuer and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders, the L/C Issuer and the Administrative
Agent and their respective agents and counsel and all other amounts due the
Lenders, the L/C Issuer and the Administrative Agent under Sections 2.03(h) and
(i), 2.09, 2.10(b) and 11.04) allowed in such judicial proceeding; and
139

--------------------------------------------------------------------------------

(b)          to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09,
2.10(b) and 11.04.
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.
 
The Lenders, L/C Issuer, Swing Line Lender, Swap Banks and potential Treasury
Management Banks (collectively with the Administrative Agent, the “Secured
Parties”) hereby irrevocably authorize the Administrative Agent, at the
direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under Sections 363, 1123 or 1129 of the Bankruptcy Code of the
United States, or any similar Laws in any other jurisdictions to which a Loan
Party is subject, (b) at any other sale or foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable Law.  In connection with any such credit bid and
purchase, the Obligations owed to the Secured Parties shall be entitled to be,
and shall be, credit bid on a ratable basis (with Obligations with respect to
contingent or unliquidated claims receiving contingent interests in the acquired
assets on a ratable basis that would vest upon the liquidation of such claims in
an amount proportional to the liquidated portion of the contingent claim amount
used in allocating the contingent interests) in the asset or assets so purchased
(or in the Equity Interests or debt instruments of the acquisition vehicle or
vehicles that are used to consummate such purchase).  In connection with any
such bid (i) the Administrative Agent shall be authorized to form one or more
acquisition vehicles to make a bid, (ii) to adopt documents providing for the
governance of the acquisition vehicle or vehicles (provided that any actions by
the Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof, shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses (a)
through (d) of Section 11.01 of this Agreement, (iii) the Administrative Agent
shall be authorized to assign the relevant Obligations to any such acquisition
vehicle pro rata by the Lenders, as a result of which each of the Lenders shall
be deemed to have received a pro rata portion of any Equity Interests and/or
debt instruments issued by such an acquisition vehicle on account of the
assignment of the Obligations to be credit bid, all without the need for any
Secured Party or acquisition vehicle to take any further action, and (iv) to the
extent that Obligations that are assigned to an acquisition vehicle are not used
to acquire Collateral for any reason (as a result of another bid being higher or
better, because the amount of Obligations assigned to the acquisition vehicle
exceeds the amount of debt credit bid by the acquisition vehicle or otherwise),
such Obligations shall automatically be reassigned to the Lenders pro rata and
the Equity Interests and/or debt instruments issued by any acquisition vehicle
on account of the Obligations that had been assigned to the acquisition vehicle
shall automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action.
140

--------------------------------------------------------------------------------

10.10          Collateral and Guaranty Matters.
 
Without limiting the provisions of Section 10.09, each Lender (including in its
capacities as a potential Treasury Management Bank and a potential Swap Bank)
and the L/C Issuer irrevocably authorize the Administrative Agent, at its option
and in its discretion (subject to the below provisions of this Section 10.10):
 
(a)          to release any Lien on any Collateral granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Revolving Commitments and payment in full of all Obligations (other
than (A) contingent obligations that survive the termination of this Agreement
and for which no claims have been asserted and (B) obligations and liabilities
arising under Secured Treasury Management Agreements or Secured Swap Agreements
as to which arrangements satisfactory to the applicable Treasury Management Bank
or Swap Bank have been made) and the expiration or termination of all Letters of
Credit, (ii) that is sold or otherwise disposed of or to be sold or otherwise
disposed of as part of or in connection with any sale or other disposition
permitted hereunder or under any other Loan Document or any Involuntary
Disposition, or (iii) if approved, authorized or ratified in writing by the
Required Lenders in accordance with Section 11.01;
 
(b)          to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 8.01(i);
 
(c)          to release any Guarantor from its obligations under the Loan
Documents if such Person ceases to be a Subsidiary as a result of a transaction
permitted under the Loan Documents.
 
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty, pursuant to this Section
10.10.  In each case as specified above in this Section 10.10, the
Administrative Agent will, at the Borrowers’ expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such items of Collateral from the security interest
granted under the Collateral Documents or to subordinate its interest in such
items or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and under the
circumstances set forth above in this Section 10.10.
 
The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.
 
10.11          Treasury Management Banks and Swap Banks.
 
No Treasury Management Bank or Swap Bank that obtains the benefit of Section
9.03, the Guaranty or any Collateral by virtue of the provisions hereof or any
Collateral Document shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) (or to notice of or to consent to any amendment, waiver or
modification of the provisions hereof or of the Guaranty or any Collateral
Document) other than in its capacity as a Lender and, in such case, only to the
extent expressly provided in the Loan Documents.  Notwithstanding any other
provision of this Article X to the contrary, the Administrative Agent shall not
be required to verify the payment of, or that other satisfactory arrangements
have been made with respect to, Obligations arising under Secured Treasury
Management Agreements and Secured Swap Agreements except to the extent expressly
provided herein and unless the Administrative Agent has received a Secured Party
Designation Notice of such Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable
Treasury Management Bank or Swap Bank, as the case may be.  The Administrative
Agent shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Obligations arising under Secured
Treasury Management Agreements and Secured Swap Agreements.
141

--------------------------------------------------------------------------------

10.12          ERISA Matters.
 
(a)          Each Lender (i) represents and warrants, as of the date such Person
became a Lender party hereto, and (ii) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of the Administrative Agent, the Arrangers, and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of any Loan Party, that at least one of the following is and will be
true: (A) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments; (B) the
transaction exemption set forth in one or more PTEs, such as PTE 84-14 (a class
exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, (C)(1) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (2)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (3) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of subsections (b) through (g) of Part I of PTE 84-14, and (4) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement; or (D) such other representation, warranty and
covenant as may be agreed in writing between the Administrative Agent, in its
sole discretion, and such Lender.
 
(b)          In addition, unless subclause (A) in the immediately preceding
clause (a) is true with respect to a Lender or such Lender has not provided
another representation, warranty and covenant as provided in subclause (D) in
the immediately preceding clause (a), such Lender further (i) represents and
warrants, as of the date such Person became a Lender party hereto, and (ii)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, each Arranger, and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of any Loan Party, that: (A)
none of the Administrative Agent, any Arranger, or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto); (B) the Person making the investment decision on
behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement is independent (within the meaning of 29 CFR §
2510.3-21) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that holds, or has under management or control,
total assets of at least $50,000,000, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E); (C) the Person making the investment decision on
behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement is capable of evaluating investment risks
independently, both in general and with regard to particular transactions and
investment strategies (including in respect of the Obligations); (D) the Person
making the investment decision on behalf of such Lender with respect to the
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement is a fiduciary under
ERISA or the Internal Revenue Code, or both, with respect to the Loans, the
Letters of Credit, the Commitments and this Agreement and is responsible for
exercising independent judgment in evaluating the transactions hereunder; and
(E) no fee or other compensation is being paid directly to the Administrative
Agent, any Arranger, or any their respective Affiliates for investment advice
(as opposed to other services) in connection with the Loans, the Letters of
Credit, the Commitments or this Agreement.
142

--------------------------------------------------------------------------------

(c)          Each of the Administrative Agent and the Arrangers hereby informs
the Lenders that each such Person is not undertaking to provide impartial
investment advice, or to give advice in a fiduciary capacity, in connection with
the transactions contemplated hereby, and that such Person has a financial
interest in the transactions contemplated hereby in that such Person or an
Affiliate thereof (i) may receive interest or other payments with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement, (ii) may
recognize a gain if it extended the Loans, the Letters of Credit or the
Commitments for an amount less than the amount being paid for an interest in the
Loans, the Letters of Credit or the Commitments by such Lender, or (iii) may
receive fees or other payments in connection with the transactions contemplated
hereby, the Loan Documents or otherwise, including structuring fees, commitment
fees, arrangement fees, facility fees, upfront fees, underwriting fees, ticking
fees, agency fees, administrative agent or collateral agent fees, utilization
fees, minimum usage fees, letter of credit fees, fronting fees, deal-away or
alternate transaction fees, amendment fees, processing fees, term out premiums,
banker’s acceptance fees, breakage or other early termination fees or fees
similar to the foregoing.
 
ARTICLE XI

MISCELLANEOUS
 
11.01          Amendments, Etc.
 
No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by any Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders (or by the Administrative Agent with the consent of the Required
Lenders) and the Borrowers or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that
143

--------------------------------------------------------------------------------

(a)          no such amendment, waiver or consent shall:
 
(i)          extend or increase the Commitment of a Lender (or reinstate any
Commitment terminated pursuant to Section 9.02) without the written consent of
such Lender whose Commitment is being extended or increased (it being understood
and agreed that a waiver of any condition precedent set forth in Section 5.02 or
of any Default or of any mandatory reduction in Commitments is not considered an
extension or increase in Commitments of any Lender);
 
(ii)          postpone any date fixed by this Agreement or any other Loan
Document for any payment of principal (excluding mandatory prepayments),
interest, fees or other amounts due to the Lenders (or any of them) or any
scheduled or mandatory reduction of the Commitments hereunder or under any other
Loan Document without the written consent of each Lender entitled to receive
such payment or whose Commitments are to be reduced;
 
(iii)          reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (i) of the final proviso to
this Section 11.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender entitled to
receive such payment of principal, interest, fees or other amounts; provided,
however, that only the consent of the Required Lenders shall be necessary (A) to
amend the definition of “Default Rate” or to waive any obligation of the
Borrowers to pay interest or Letter of Credit Fees at the Default Rate or (B) to
amend any financial covenant hereunder (or any defined term used therein) even
if the effect of such amendment would be to reduce the rate of interest on any
Loan or L/C Borrowing or to reduce any fee payable hereunder;
 
(iv)          change Section 2.12(f), Section 2.13 or Section 9.03 in a manner
that would alter the pro rata sharing of payments required thereby without the
written consent of each Lender directly affected thereby;
 
(v)          change any provision of this Section 11.01(a) or the definition of
“Required Lenders” or any other provision of any Loan Document specifying the
number or percentage of Lenders required to amend, waive or otherwise modify any
rights hereunder or thereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender directly affected thereby;
 
(vi)          except in connection with a Disposition permitted under Section
8.05, release all or substantially all of the Collateral without the written
consent of each Lender directly affected thereby;
 
(vii)          except as expressly contemplated by Section 8.04 and except, in
the case of a Designated Borrower, in connection with the termination of such
Designated Borrower’s status as such under Section 2.16, release any Borrower
or, except in connection with a merger or consolidation permitted under Section
8.04 or a Disposition permitted under Section 8.05, all or substantially all of
the Guarantors without the written consent of each Lender directly affected
thereby, except to the extent the release of any Guarantor is permitted pursuant
to Section 10.10 (in which case such release may be made by the Administrative
Agent acting alone);
144

--------------------------------------------------------------------------------

(viii)          without the consent of Lenders (other than Defaulting Lenders)
holding in the aggregate at least a majority of the Revolving Commitments (or if
the Revolving Commitments have been terminated, the outstanding Revolving Loans
(and participations in any Swing Line Loans and L/C Obligations)), (i) waive any
Default or Event of Default for purposes of Section 5.02 for purposes of any
Revolving Loan Borrowing or L/C Credit Extension, (ii) amend, change, waive,
discharge or terminate Section 2.01(b), 2.02, 2.03, 2.05(b)(iii) or 2.06 or any
term, covenant or agreement contained in Article VIII or Article IX or (iii)
amend or change any provision of this Section 11.01(a)(viii); or
 
(ix)          amend Section 1.06, Section 2.16 or the definition of “Alternative
Currency” without the written consent of each Lender directly affected thereby;
 
(b)          unless also signed by the L/C Issuer, no amendment, waiver or
consent shall (i) affect the rights or duties of the L/C Issuer under this
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by it or (ii) amend Section 1.06 or the definition of “Alternative
Currency”;
 
(c)          unless also signed by the Swing Line Lender, no amendment, waiver
or consent shall affect the rights or duties of the Swing Line Lender under this
Agreement; and
 
(d)          unless also signed by the Administrative Agent, no amendment,
waiver or consent shall affect the rights or duties of the Administrative Agent
under this Agreement or any other Loan Document;
 
provided further, however, that notwithstanding anything to the contrary herein,
(i) the Fee Letter may be amended, or rights or privileges thereunder waived, in
a writing executed only by the parties thereto, (ii) any Subordination Agreement
may be executed, amended, supplemented or modified on terms and conditions
consented to in writing by the Administrative Agent, (iii) no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender, (iv) each Lender is
entitled to vote as such Lender sees fit on any bankruptcy reorganization plan
that affects the Loans, and each Lender acknowledges that the provisions of
Section 1126(c) of the Bankruptcy Code of the United States supersedes the
unanimous consent provisions set forth herein and (v) the Required Lenders shall
determine whether or not to allow a Loan Party to use cash collateral in the
context of a bankruptcy or insolvency proceeding and such determination shall be
binding on all of the Lenders.
 
Notwithstanding anything herein to the contrary, (x) this Agreement may be
amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent, the Borrowers, the other Loan Parties and the
relevant Lenders providing such additional credit facilities (i) to add one or
more additional credit facilities to this Agreement, to permit the extensions of
credit from time to time outstanding hereunder and the accrued interest and fees
in respect thereof to share ratably in the benefits of this Agreement and the
other Loan Documents with the Loans and the accrued interest and fees in respect
thereof and to include appropriately the Lenders holding such credit facilities
in any determination of the Required Lenders and (ii) to change, modify or alter
Section 2.13 or Section 9.03 or any other provision hereof relating to the pro
rata sharing of payments among the Lenders to the extent necessary to effectuate
any of the amendments (or amendments and restatements) enumerated in this
paragraph, (y) in order to implement any additional Commitments in accordance
with Section 2.01(b), this Agreement may be amended for such purpose (but solely
to the extent necessary to implement such additional Commitments in accordance
with Section 2.01(b)) by the Borrowers, the other Loan Parties, the
Administrative Agent and the relevant Lenders providing such additional
Commitments and (z) if following the Closing Date, the Administrative Agent and
the Borrower Representative shall have jointly identified an inconsistency,
ambiguity, mistake, defect, obvious error or omission of a technical or
immaterial nature, in each case, in any provision of the Loan Documents, then
the Administrative Agent and the Loan Parties shall be permitted to amend such
provision and such amendment shall become effective without any further action
or consent of any other party to any Loan Documents if the same is not objected
to in writing by the Required Lenders within ten (10) Business Days following
receipt of notice thereof.
145

--------------------------------------------------------------------------------

Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Administrative Agent, the L/C Issuer,
the Borrowers and the Lenders affected thereby to amend the definition of
“Alternative Currency” or “Eurocurrency Rate” solely to add additional currency
options and the applicable interest rate(s) with respect thereto, in each case
solely to the extent permitted pursuant to Section 1.06.
 
Notwithstanding anything to the contrary herein, (a) this Agreement may be
amended and restated without the consent of any Lender (but with the consent of
the Borrowers and the Administrative Agent) if, upon giving effect to such
amendment and restatement, such Lender shall no longer be a party to this
Agreement (as so amended and restated), the Commitments of such Lender shall
have terminated, such Lender shall have no other commitment or other obligation
hereunder and shall have been paid in full all principal, interest and other
amounts owing to it or accrued for its account under this Agreement, and (b) the
Administrative Agent may amend or modify this Agreement and any other Loan
Document to grant a new Lien for the benefit of the Secured Parties, extend an
existing Lien over additional property for the benefit of the Secured Parties or
join additional Persons as Loan Parties.


11.02          Notices and Other Communications; Facsimile Copies.
 
(a)          Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile or
e-mail transmission as follows, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:
 
(i)          if to any Borrower or any other Loan Party, to the address,
facsimile, number, email address or telephone number specified for the Borrower
Representative on Schedule 11.02;
 
(ii)          if to any of the Administrative Agent, the L/C Issuer or the Swing
Line Lender, to the address, facsimile number, e-mail address or telephone
number specified for such Person on Schedule 11.02; and
 
(iii)          if to any other Lender, to the address, facsimile number, e-mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).
146

--------------------------------------------------------------------------------

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile or e-mail
transmission shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).  Notices and other communications delivered through electronic
communications to the extent provided in subsection (b) below, shall be
effective as provided in such subsection (b).
 
(b)          Electronic Communications.  Notices and other communications to the
Administrative Agent, the Lenders and the L/C Issuer hereunder may be delivered
or furnished by electronic communication (including e-mail, FpML messaging and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or the L/C Issuer pursuant to Article II if such Lender or the L/C
Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication. 
The Administrative Agent, the Swing Line Lender, the L/C Issuer or the Borrowers
may each, in its discretion, agree to accept notices and other communications to
it hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.
 
(c)          The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to any Borrower,
any Lender, the L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of any Borrower’s, any Loan Party’s or the Administrative Agent’s
(except arising solely from the Administrative Agent’s gross negligence or
willful misconduct as determined by a court of competent jurisdiction by final
and non-appealable judgment) transmission of Borrower Materials or notices
through the Platform, any other electronic platform or electronic messaging
service, or through the Internet.
147

--------------------------------------------------------------------------------

(d)          Change of Address, Etc.  Each of the Borrowers, the Administrative
Agent, the L/C Issuer and the Swing Line Lender may change its address,
facsimile or telephone number for notices and other communications hereunder by
notice to the other parties hereto.  Each other Lender may change its address,
facsimile or telephone number or e-mail address for notices and other
communications hereunder by notice to the Borrower Representative, the
Administrative Agent, the L/C Issuer and the Swing Line Lender.  In addition,
each Lender agrees to notify the Administrative Agent from time to time to
ensure that the Administrative Agent has on record (i) an effective address,
contact name, telephone number, facsimile number and e-mail address to which
notices and other communications may be sent and (ii) accurate wire instructions
for such Lender.  Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to a Borrower or its securities for purposes of United
States federal or state securities laws.
 
(e)          Reliance by Administrative Agent, L/C Issuer and Lenders.  The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic or electronic notices, Loan
Notices, Letter of Credit Applications, Swing Line Loan Notices and Notices of
Loan Prepayment) purportedly given by or on behalf of any Loan Party even if (i)
such notices were not made in a manner specified herein, were incomplete or were
not preceded or followed by any other form of notice specified herein, or (ii)
the terms thereof, as understood by the recipient, varied from any confirmation
thereof.  The Loan Parties shall indemnify the Administrative Agent, the L/C
Issuer, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of a Loan Party.  All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.
 
11.03          No Waiver; Cumulative Remedies; Enforcement.
 
No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder or under any other Loan Document preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
 
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 11.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 9.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.
148

--------------------------------------------------------------------------------

11.04          Expenses; Indemnity; and Damage Waiver.
 
(a)          Costs and Expenses.  The Loan Parties shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent) in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
L/C Issuer (including the reasonable fees, charges and disbursements of any
counsel for the Administrative Agent, any Lender or the L/C Issuer), and shall
pay all reasonable fees and time charges for attorneys who may be employees of
the Administrative Agent, any Lender or the L/C Issuer, in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
 
(b)          Indemnification by the Loan Parties.  The Loan Parties shall
indemnify the Administrative Agent (and any sub-agent thereof), each Lender and
the L/C Issuer, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities, penalties and
related expenses (including the reasonable fees, charges and out-of-pocket
disbursements of any counsel for any Indemnitee), and shall indemnify and hold
harmless each Indemnitee from all reasonable fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any Person (including a
Borrower or any other Loan Party) arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents (including in respect of any matters addressed in Section 3.01),
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit), (iii)
any actual or alleged presence or release of Hazardous Materials on or from any
property owned or operated by a Loan Party or any of its Subsidiaries, or any
Environmental Liability related in any way to a Loan Party or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by a Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto,
in all cases, whether or not caused by or arising, in whole or in part, out of
the comparative, contributory or sole negligence of the Indemnitee; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (y) results from a claim brought by a Borrower or any other
Loan Party against an Indemnitee for a breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, in each case if a
Borrower or such Loan Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction. 
Without limiting the provisions of Section 3.01(c), this Section 11.04(b) shall
not apply with respect to Taxes other than any Taxes that represent losses,
claims, damages, etc. arising from any non-Tax claim.
149

--------------------------------------------------------------------------------

(c)          Reimbursement by Lenders.  To the extent that the Loan Parties for
any reason fail to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by them to the Administrative Agent (or any
sub-agent thereof), the L/C Issuer, the Swing Line Lender or any Related Party
of any of the foregoing, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent), the L/C Issuer, the Swing Line
Lender or such Related Party, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought based on each Lender’s share of the Total Credit Exposure at
such time) of such unpaid amount (including any such unpaid amount in respect of
a claim asserted by such Lender), such payment to be made severally among them
based on such Lenders’ Applicable Percentages (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought), provided,
further that, the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent), the L/C Issuer or the
Swing Line Lender in its capacity as such, or against any Related Party of any
of the foregoing acting for the Administrative Agent (or any such sub-agent),
the L/C Issuer or the Swing Line Lender in connection with such capacity.  The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).
 
(d)          Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, no Loan Party shall assert, and each Loan Party
hereby waives, and acknowledges that no other Person shall have, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby other than for any Loan Party’s or any Subsidiary’s direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.
 
(e)          Payments.  All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.
150

--------------------------------------------------------------------------------

(f)          Survival.  The agreements in this Section and the indemnity
provisions of Section 11.02(e) shall survive the resignation of the
Administrative Agent, the L/C Issuer and the Swing Line Lender, the replacement
of any Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all the other Obligations.
 
11.05          Payments Set Aside.
 
To the extent that any payment by or on behalf of any Loan Party is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect, in the applicable currency of such recovery or payment.  The obligations
of the Lenders and the L/C Issuer under clause (b) of the preceding sentence
shall survive the payment in full of the Obligations and the termination of this
Agreement.
 
11.06          Successors and Assigns.
 
(a)          Successors and Assigns Generally.  The provisions of this Agreement
and the other Loan Documents shall be binding upon and inure to the benefit of
the parties hereto and thereto and their respective successors and assigns
permitted hereby, except that no Loan Party may assign or otherwise transfer any
of its rights or obligations hereunder or thereunder without the prior written
consent of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection (d)
of this Section or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (e) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void). 
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (d)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the L/C Issuer and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
151

--------------------------------------------------------------------------------

(b)          Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement and the other Loan Documents (including all or a portion of its
Commitment and the Loans (including for purposes of this subsection (b),
participations in L/C Obligations and Swing Line Loans) at the time owing to
it); provided that (in each case under any facility hereunder) any such
assignment shall be subject to the following conditions:
 
(i)          Minimum Amounts.
 
(A)          in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it (in each
case under any facility hereunder) or contemporaneous assignments to related
Approved Funds that equal at least the amount specified in paragraph (b)(i)(B)
of this Section in the aggregate or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and
 
(B)          in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 in the case of an assignment of
Revolving Loans and $2,500,000 in the case of an assignment of term loans
hereunder unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower Representative otherwise
consents (each such consent not to be unreasonably withheld or delayed);
provided, that this Section 11.06(b)(i)(B) shall not apply to assignments
permitted pursuant to Section 10.09;
 
(ii)          Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s Loans and
Commitments, and rights and obligations with respect thereto assigned, except
that this clause (ii) shall not (A) apply to the Swing Line Lender’s rights and
obligations in respect of Swing Line Loans or (B) prohibit any Lender from
assigning all or a portion of its rights and obligations in respect of its
Revolving Commitment (and the related Revolving Loans thereunder) and any
outstanding term loans hereunder on a non-pro rata basis;
 
(iii)          Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this Section
and, in addition:
 
(A)          the consent of the Borrower Representative (such consent not to be
unreasonably withheld or delayed) shall be required unless (1) an Event of
Default has occurred and is continuing at the time of such assignment or (2)
such assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof;
 
(B)          the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) any Revolving Commitment or Incremental Facility Commitment if such
assignment is to a Person that is not a Lender with a Commitment in respect of
the Commitment subject to such assignment, an Affiliate of such Lender or an
Approved Fund with respect to such Lender or (ii) any term loan hereunder to a
Person that is not a Lender, an Affiliate of a Lender or an Approved Fund;
152

--------------------------------------------------------------------------------

(C)          the consent of the L/C Issuer and the Swing Line Lender shall be
required for any assignment in respect of a Revolving Commitment.
 
(iv)          Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment; provided, further, that such processing and recordation fee shall
not apply to any assignment permitted pursuant to Section 10.09.  The assignee,
if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
 
(v)          No Assignment to Certain Persons.  No such assignment shall be made
(A) to a Borrower or to any Borrower’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural Person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
person).
 
(vi)          Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower Representative and
the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the L/C Issuer or any Lender hereunder (and interest
accrued thereon) and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swing Line Loans
in accordance with its Applicable Percentage.  Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.  Upon request, each Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.
153

--------------------------------------------------------------------------------

(c)          Register.  The Administrative Agent, acting solely for this purpose
as a non-fiduciary agent of the Borrowers (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and stated
interest) of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive absent manifest error, and the Borrowers, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement.  The Register shall be available for inspection by the Borrowers
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.
 
(d)          Participations.  Any Lender may at any time, without the consent
of, or notice to, any Borrower or the Administrative Agent, sell participations
to any Person (other than a natural Person, or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
Person, a Defaulting Lender or a Borrower or any of a Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent, the Lenders and the L/C Issuer shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.  For the avoidance of doubt, each Lender shall be responsible
for the indemnity under Section 11.04(c) without regard to the existence of any
participation.
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in clauses (i) through
(vii) of Section 11.01(a) that affects such Participant.  The Borrowers agree
that each Participant shall be entitled to the benefits of Sections 3.01, 3.04
and 3.05 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to subsection (b) of this Section (it being understood
that the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation; provided that such Participant (A) agrees to
be subject to the provisions of Sections 3.06 and 11.13 as if it were an
assignee under paragraph (b) of this Section and (B) shall not be entitled to
receive any greater payment under Sections 3.01 or 3.04, with respect to any
participation, than the Lender from whom it acquired the applicable
participation would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.  Each Lender
that sells a participation agrees, at the Borrower Representative’s request and
expense, to use reasonable efforts to cooperate with the Borrowers to effectuate
the provisions of Section 3.06 with respect to any Participant.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 11.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.13 as though it were a Lender.  Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrowers, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary. 
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
154

--------------------------------------------------------------------------------

(e)          Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.
 
(f)          Resignation as L/C Issuer or Swing Line Lender after Assignment. 
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Commitment and Revolving Loans pursuant
to subsection (b) above, Bank of America may, (i) upon thirty days’ notice to
the Borrower Representative and the Lenders, resign as L/C Issuer and/or (ii)
upon thirty days’ notice to the Borrower Representative, resign as Swing Line
Lender.  In the event of any such resignation as L/C Issuer or Swing Line
Lender, the Borrower Representative shall be entitled to appoint from among the
Lenders a successor L/C Issuer or Swing Line Lender hereunder; provided,
however, that no failure by the Borrower Representative to appoint any such
successor shall affect the resignation of Bank of America as L/C Issuer or Swing
Line Lender, as the case may be.  If Bank of America resigns as L/C Issuer, it
shall retain all the rights, powers, privileges and duties of the L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)). 
If Bank of America resigns as Swing Line Lender, it shall retain all the rights
of the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). 
Upon the appointment of a successor L/C Issuer and/or Swing Line Lender, (1)
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer or Swing Line Lender,
as the case may be, and (2) the successor L/C Issuer shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to Bank of
America to effectively assume the obligations of Bank of America with respect to
such Letters of Credit.
155

--------------------------------------------------------------------------------

(g)          Arranger Assignment.  The parties hereby agree that MLPFS (and any
of its Affiliates) may, without notice to any Person, assign its rights and
obligations under this Agreement as an Arranger to any other registered
broker-dealer wholly-owned by Bank of America Corporation to which all or
substantially all of Bank of America Corporation’s or any of its subsidiaries’
investment banking, commercial lending services or related businesses may be
transferred after the Closing Date.
 
11.07          Treatment of Certain Information; Confidentiality.
 
(a)          Treatment of Confidential Information.  Each of the Administrative
Agent, the Lenders and the L/C Issuer agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed (a)
to its Affiliates, its auditors and its Related Parties (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement or any Eligible Assignee invited to
be a Lender pursuant to Section 2.01(b) or (ii) any actual or prospective party
(or its Related Parties) to any swap, derivative or other transaction under
which payments are to be made by reference to a Loan Party and its obligations,
this Agreement or payments hereunder, (g) on a confidential basis to (i) any
rating agency in connection with rating the Parent or its Subsidiaries or the
credit facilities provided hereunder, (ii) the provider of any Platform or other
electronic delivery service used by the Administrative Agent, the L/C Issuer
and/or the Swing Line Lender to deliver Borrower Materials or notices to the
Lenders or (iii) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers or other market identifiers
with respect to the credit facilities provided hereunder, (h) with the consent
of the Borrower Representative or (i) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or (y)
becomes available to the Administrative Agent, any Lender, the L/C Issuer or any
of their respective Affiliates on a nonconfidential basis from a source other
than the Borrowers.  For purposes of this Section, “Information” means all
information received from a Loan Party or any Subsidiary relating to the Loan
Parties or any Subsidiary or any of their respective businesses, other than any
such information that is available to the Administrative Agent, any Lender or
the L/C Issuer on a nonconfidential basis prior to disclosure by such Loan Party
or any Subsidiary unless such information is marked “PUBLIC.”  Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.  In addition, the Administrative Agent and the Lenders
may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry and service providers to the Agents and the Lenders in connection with
the administration of this Agreement, the other Loan Documents and the
Commitments.
 
(b)          Non-Public Information.  Each of the Administrative Agent, the
Lenders and the L/C Issuer acknowledges that (a) the Information may include
material non-public information concerning the Borrowers or a Subsidiary, as the
case may be, (b) it has developed compliance procedures regarding the use of
material non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including United States Federal
and state securities Laws.
156

--------------------------------------------------------------------------------

(c)          Press Releases. The Loan Parties and their Affiliates agree that
they will not in the future issue any press releases or other public disclosure
(other than any document filed with any Governmental Authority relating to a
public offering of securities of any Loan Party or reports filed by any Loan
Party in accordance with the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder) using the name of the
Administrative Agent or any Lender or their respective Affiliates or referring
to this Agreement or any of the Loan Documents without the prior written consent
of the Administrative Agent, unless (and only to the extent that) the Loan
Parties or such Affiliate is required to do so under law.


(d)          Customary Advertising Material.  The Loan Parties consent to the
publication by the Administrative Agent or any Lender of customary advertising
material relating to the transactions contemplated hereby using the name,
product photographs, logo or trademark of the Loan Parties.


11.08          Set-off.
 
If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, after obtaining the prior written consent of the
Administrative Agent, to the fullest extent permitted by applicable law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of a Borrower
or any other Loan Party against any and all of the obligations of such Borrower
or such Loan Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender or the L/C Issuer or their respective Affiliates,
irrespective of whether or not such Lender, L/C Issuer or Affiliate shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of such Borrower or such Loan Party may be contingent or
unmatured or are owed to a branch office or Affiliate of such Lender or the L/C
Issuer different from the branch, office or Affiliate holding such deposit or
obligated on such indebtedness; provided, that, in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.15 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the L/C Issuer and the
Lenders and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff. 
The rights of each Lender, the L/C Issuer and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, the L/C Issuer or their respective
Affiliates may have.  Each Lender and the L/C Issuer agrees to notify the
Borrower Representative and the Administrative Agent promptly after any such
setoff and application, provided that the failure to give such notice shall not
affect the validity of such setoff and application.
 
11.09          Interest Rate Limitation.
 
Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”).  If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the applicable Borrower or Borrowers.  In determining whether the interest
contracted for, charged, or received by the Administrative Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
Law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.
157

--------------------------------------------------------------------------------

11.10          Counterparts; Integration; Effectiveness.
 
This Agreement and each of the other Loan Documents may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement, the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent or the L/C Issuer, constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 5.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto. 
Delivery of an executed counterpart of a signature page of this Agreement or any
other Loan Document, or any certificate delivered thereunder, by fax
transmission or e-mail transmission (e.g. “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Agreement or such other Loan
Document or certificate.  Without limiting the foregoing, to the extent a
manually executed counterpart is not specifically required to be delivered under
the terms of any Loan Document, upon the request of any party, such fax
transmission or e-mail transmission shall be promptly followed by such manually
executed counterpart.
 
11.11          Survival of Representations and Warranties.
 
All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
 
11.12          Severability.
 
If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  Without limiting the
foregoing provisions of this Section 11.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the L/C Issuer or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.
158

--------------------------------------------------------------------------------

11.13          Replacement of Lenders.
 
If the Borrowers are entitled to replace a Lender pursuant to the provisions of
Section 3.06, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower Representative may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 11.06), all of its
interests, rights (other than its existing rights to payments pursuant to
Sections 3.01 and 3.04) and obligations under this Agreement and the related
Loan Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:
 
(a)          the Borrowers shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 11.06(b);
 
(b)          such Lender shall have received payment of an amount equal to one
hundred percent (100%) of the outstanding principal of its Loans and L/C
Advances, accrued interest thereon, accrued fees and all other amounts payable
to it hereunder and under the other Loan Documents (including any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrowers (in the case of all other amounts);
 
(c)          in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
 
(d)          such assignment does not conflict with applicable Laws; and
 
(e)          in the case of any such assignment resulting from a Non-Consenting
Lender’s failure to consent to a proposed change, waiver, discharge or
termination with respect to any Loan Document, the applicable replacement bank,
financial institution or Fund consents to the proposed change, waiver, discharge
or termination; provided that the failure by such Non-Consenting Lender to
execute and deliver an Assignment and Assumption shall not impair the validity
of the removal of such Non-Consenting Lender and the mandatory assignment of
such Non-Consenting Lender’s Commitments and outstanding Loans and
participations in L/C Obligations and Swing Line Loans pursuant to this Section
11.13 shall nevertheless be effective without the execution by such
Non-Consenting Lender of an Assignment and Assumption.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower Representative to require such assignment
and delegation cease to apply.
 
11.14          Governing Law; Jurisdiction; Etc.
 
(a)          GOVERNING LAW.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
159

--------------------------------------------------------------------------------

(b)          SUBMISSION TO JURISDICTION.  EACH BORROWER AND EACH OTHER LOAN
PARTY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY
ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR
EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE
AGENT, ANY LENDER, THE L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY
WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY OTHER FORUM OTHER THAN THE COURTS OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS
TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST ANY BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.
 
(c)          WAIVER OF VENUE.  EACH BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
 
(d)          SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.  WITHOUT PREJUDICE TO ANY OTHER
MODE OF SERVICE ALLOWED UNDER ANY RELEVANT LAW, THE DESIGNATED BORROWERS: (i)
IRREVOCABLY APPOINT THE BORROWER REPRESENTATIVE AS THEIR AGENT FOR SERVICE OF
PROCESS IN RELATION TO ANY PROCEEDINGS BEFORE THE COURTS OF THE STATE OF NEW
YORK IN CONNECTION WITH ANY LOAN DOCUMENT AND (ii) AGREE THAT FAILURE BY A
PROCESS AGENT TO NOTIFY THE DESIGNATED BORROWERS OF THE PROCESS WILL NOT
INVALIDATE THE PROCEEDINGS CONCERNED.  EACH DESIGNATED BORROWER EXPRESSLY AGREES
AND CONSENTS TO THE PROVISIONS OF THIS SECTION 11.14(d).
160

--------------------------------------------------------------------------------

11.15          Waiver of Right to Trial by Jury.
 
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
 
11.16          Electronic Execution.
 
The words “delivery,” “execute,” “execution,” “signed,” “signature,” and words
of like import in any Loan Document or any other document executed in connection
herewith shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that notwithstanding anything contained
herein to the contrary the Administrative Agent is under no obligation to agree
to accept electronic signatures in any form or in any format unless expressly
agreed to by the Administrative Agent pursuant to procedures approved by it;
provided further without limiting the foregoing, upon the request of the
Administrative Agent, any electronic signature shall be promptly followed by
such manually executed counterpart.
 
11.17          USA PATRIOT Act.
 
Each Lender that is subject to the PATRIOT Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Loan Parties that pursuant to the requirements of the USA Patriot
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“PATRIOT Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the PATRIOT Act. Each Loan Party shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the PATRIOT Act, and the
Beneficial Ownership Regulation.
161

--------------------------------------------------------------------------------

11.18          No Advisory or Fiduciary Relationship.
 
In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each Loan Party acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (a)(i) the arranging and other
services regarding this Agreement provided by the Administrative Agent, the
Arrangers and the Lenders are arm’s-length commercial transactions between the
Loan Parties and their respective Affiliates, on the one hand, and the
Administrative Agent, the Arrangers and the Lenders on the other hand, (ii) each
Loan Party has consulted its own legal, accounting, regulatory and tax advisors
to the extent it has deemed appropriate, and (iii) each Loan Party is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (b)(i) the
Administrative Agent, each Arranger and each Lender is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not and will not be acting as an advisor, agent or
fiduciary for any Loan Party or any of its Affiliates or any other Person and
(ii) neither the Administrative Agent, nor any Arranger nor any Lender has any
obligation to any Loan Party or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (c) the Administrative Agent, the
Arrangers and the Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Loan Parties and their Affiliates, and neither the Administrative Agent, nor any
Arranger nor any Lender has any obligation to disclose any of such interests to
any Loan Party or its Affiliates.  To the fullest extent permitted by law, each
Loan Party hereby waives and releases any claims that it may have against the
Administrative Agent, any Arranger, any Lender or any of their respective
Affiliates with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.
 
11.19          Borrower Representative; Joint and Several Obligations.
 
(a)          Because it is impractical at any particular time to determine which
of the Borrowers will directly receive the proceeds of any Loan, each of the
Borrowers hereby authorizes the Administrative Agent to disburse the proceeds of
each Loan at the direction of the Borrower Representative acting as agent on
behalf of the Borrowers to any of the Borrowers.  Each Borrower represents,
warrants and understands that, in consequence of the receipt and use of such
proceeds and direct and indirect benefits by any particular Borrower, all the
Borrowers shall be jointly and severally liable for all Loans and all other
Obligations so incurred hereunder by any Borrower, without regard to the
identity of the Borrower in whose name any Loan is made (subject to Section
2.16(b) in the case of Designated Borrowers).  Each Borrower hereby irrevocably
designates, appoints, authorizes and directs the Borrower Representative
(including each Responsible Officer of the Borrower Representative) to act on
behalf of such Borrower for the purposes set forth in this Section 11.19, and to
act on behalf of such Borrower for purposes of giving Requests for Credit
Extension to the Administrative Agent and the L/C Issuer and for otherwise
making requests and giving and receiving notices and certifications under this
Agreement or any other Loan Document (it being acknowledged by the Borrowers
that any notice given to the Borrower Representative hereunder or under any
other Loan Document, for any purpose, shall be deemed properly given to all
Borrowers) and otherwise for taking all other action contemplated to be taken by
the Borrower Representative (including each Responsible Officer of the Borrower
Representative) or any Borrower hereunder or under any other Loan Document. 
Without limiting the generality of the foregoing, each Borrower acknowledges and
agrees that any Compliance Certificate and any other certificate executed and
delivered by the Borrower Representative pursuant to Section 7.02 hereof shall
be deemed given by and on behalf of each Borrower and that the representations,
certifications and information therein shall be deemed made and given by the
Borrower Representative and each Borrower, and the Borrower Representative is
authorized to execute and deliver such Compliance Certificates and other
certificates on behalf of each Borrower.  Each Borrower further appoints the
Borrower Representative as its agent for any service of process.  The
Administrative Agent is entitled to rely and act on instructions of the Borrower
Representative, by and through any Responsible Officer thereof, on behalf of
each Borrower.  Without limiting the provisions of Section 11.04, each Borrower
covenants and agrees to assume joint and several liability for (subject to
Section 2.16(b) in the case of Designated Borrowers) and to protect, indemnify
and hold harmless the Administrative Agent and the Lenders from any and all
liabilities, obligations, damages, penalties, claims, causes of action, costs,
charges and expenses (including without limitation, attorneys’ fees), which may
be incurred by, imposed on or asserted against the Administrative Agent or any
Lender, howsoever arising or incurred because of, out of or in connection with
the disbursements of the Loans in accordance with this Section 11.19 except to
the extent that such liabilities, obligations, damages, penalties, claims,
causes of actions, costs, charges and expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee.  Without limiting
any other provisions set forth herein, such books and records may be reviewed
and copied by the Administrative Agent at such Borrower’s expense at reasonable
intervals and upon reasonable notice given by the Administrative Agent to such
Borrower, including notice given through the Borrower Representative.
162

--------------------------------------------------------------------------------

(b)          The Obligations of each Borrower under this Section 11.19 are
independent, and a separate action or actions may be brought and prosecuted
against any of the Borrowers whether action is brought against of the other
Borrowers or whether any of the other Borrowers are joined in any such action or
actions; and each Borrower waives the benefit of any statute of limitations
affecting its liability hereunder.
 
(c)          Each Borrower represents and warrants that the request for joint
handling of the Loans and other Obligations made hereunder was made because the
Borrowers are engaged in related operations and are interdependent.  Each
Borrower expects to derive benefit, directly or indirectly, from such
availability because the successful operation of the Borrowers is dependent on
the continued successful performance of the functions of the group.
 
(d)          Each Borrower represents and warrants that (i) it has established
adequate means of obtaining from each other Borrower on a continuing basis
financial and other information pertaining to the business, operations and
condition (financial and otherwise) of each other Borrower and its property, and
(ii) it now is and hereafter will be completely familiar with the business,
operations and condition (financial and otherwise) of each other Borrower and
its property.  Each Borrower hereby waives and relinquishes any duty on the part
of the Administrative Agent or any holder of the Obligations to disclose to such
Borrower any matter, fact or thing relating to the business, operations or
condition (financial or otherwise) of any other Borrower, any other Loan Party,
any Subsidiary or any of their respective properties, whether now or hereafter
known by the Administrative Agent or any holder of the Obligations during the
life of this Agreement.
163

--------------------------------------------------------------------------------

(e)          The Obligations of the Borrowers under this Agreement and the other
Loan Documents shall (subject to Section 2.16(b) in the case of Designated
Borrowers) be joint and several, absolute and unconditional irrespective of, and
each Borrower hereby expressly waives, to the extent permitted by law, any
defense to its Obligations under this Agreement (other than the defense of
indefeasible payment and satisfaction in full of all Obligations) and all the
other Loan Documents to which it is a party by reason of:
 
(i)          any lack of legality, validity or enforceability of this Agreement,
any other Loan Document, or any other agreement or instrument creating,
providing security for, or otherwise relating to any of the Obligations (the
Loan Documents and all such other agreements and instruments being collectively
referred to as the “Related Agreements”);
 
(ii)          any action taken under any of the Related Agreements, any exercise
of any right or power therein conferred, any failure or omission to enforce any
right conferred thereby, or any waiver of any covenant or condition therein
provided;
 
(iii)          any acceleration of the maturity of any of the Obligations in
accordance with Section 9.02 (whether of such Borrower or of any of the other
Borrowers) or of any other obligations or liabilities of any Person under any of
the Related Agreements;
 
(iv)          any release, exchange, non-perfection, lapse in perfection,
disposal, deterioration in value, or impairment of any security for any of the
Obligations (whether of such Borrower or of any of the other Borrowers) or for
any other obligations or liabilities of any Person under any of the Related
Agreements;
 
(v)          any dissolution of any of the Borrowers, any Subsidiary, any
Guarantor or any other party to a Related Agreement, or the combination or
consolidation of the Borrowers, any Subsidiary, any Guarantor or any other party
to a Related Agreement into or with another entity or any transfer or
disposition of any assets of the Borrowers, any Subsidiary, any Guarantor or any
other party to a Related Agreement;
 
(vi)          any extension (including without limitation extensions of time for
payment), renewal, amendment, restructuring or restatement of, any acceptance of
late or partial payments under, or any change in the amount of any borrowings or
any credit facilities available under, this Agreement or any other Related
Agreement, in whole or in part;
 
(vii)          the existence, addition, modification, termination, reduction or
impairment of value, or release of any other guaranty (or security therefor) of
any of the Obligations (whether of such Borrower or of any of the other
Borrowers);
 
(viii)          any waiver of, forbearance or indulgence under, or other consent
to any change in or departure from any term or provision contained in this
Agreement, any other Loan Document or any other Related Agreement, including
without limitation any term pertaining to the payment or performance of any of
the Obligations (whether of such Borrower or of any of the other Borrowers) or
any of the obligations or liabilities of any party to any other Related
Agreement; or
 
(ix)          any other circumstance whatsoever (with or without notice to or
knowledge of any other Borrower) which may or might in any manner or to any
extent vary the risks of such Borrower, or might otherwise constitute a legal or
equitable defense available to, or discharge of, a surety or a guarantor,
including without limitation any right to require or claim that resort be had to
any Borrower, to any Guarantor or to any collateral in respect of the
Obligations.
164

--------------------------------------------------------------------------------

(g)          Each Borrower is unconditionally obligated to repay the Obligations
as a joint and several obligor under this Agreement (subject to Section 2.16(b)
in the case of Designated Borrowers).  If, as of any date, the aggregate amount
of payments made by a Borrower on account of the Obligations and proceeds of
such Borrower’s Collateral that are applied to the Obligations exceeds the
aggregate amount of Loan proceeds actually used by such Borrower in its business
(such excess amount being referred to as an “Accommodation Payment”), then each
of the other Borrowers (each such other Borrower being referred to as a
“Contributing Borrower”) shall be obligated to make contribution to such
Borrower (the “Paying Borrower”) in an amount equal to (i) the product derived
by multiplying the sum of each Accommodation Payment of each Borrower by the
Allocable Percentage of the Borrower from whom contribution is sought less (ii)
the amount, if any, of the then outstanding Accommodation Payment of such
Contributing Borrower (such last mentioned amount which is to be subtracted from
the aforesaid product to be increased by any amounts theretofore paid by such
Contributing Borrower by way of contribution hereunder, and to be decreased by
any amounts theretofore received by such Contributing Borrower by way of
contribution hereunder); provided, however, that a Paying Borrower’s recovery of
contribution hereunder from the other Borrowers shall be limited to that amount
paid by the Paying Borrower in excess of its Allocable Percentage of all
Accommodation Payments then outstanding of all Borrowers.  As used herein, the
term “Allocable Percentage” shall mean, on any date of determination thereof, a
fraction the denominator of which shall be equal to the number of Borrowers who
are parties to this Agreement on such date and the numerator of which shall be
1; provided, however, that such percentages shall be modified in the event that
contribution from a Borrower is not possible by reason of insolvency, bankruptcy
or otherwise by reducing  such Borrower’s Allocable Percentage equitably and by
adjusting the Allocable Percentage of the other Borrowers proportionately so
that the Allocable Percentages of all Borrowers at all times equals 100%.
 
(h)          Each Borrower hereby subordinates any claims, including any right
of payment, subrogation, contribution and indemnity, that it may have from or
against any other Loan Party, and any successor or assign of any other Loan
Party, including any trustee, receiver or debtor-in-possession, howsoever
arising, due or owing or whether heretofore, now or hereafter existing, to the
full, final and irrevocable payment and performance of all of the Obligations.
 
(i)          Notwithstanding anything to the contrary elsewhere contained herein
or in any other Loan Document to which any Borrower is a party, each Borrower
waives any right to assert against the Administrative Agent or any holder of the
Obligations as a defense, counterclaim, set-off, recoupment or cross claim in
respect of its Obligations (other than the defense of indefeasible payment and
satisfaction in full of all Obligations), any claim which such Borrower may now
or at any time hereafter have against any other Borrower, any Guarantor, the
Administrative Agent or any holder of the Obligations, including all rights or
defenses arising by reason of (i) any “one action” or “anti-deficiency” law or
any other law which may prevent the Administrative Agent on behalf of the
holders of the Obligations from bringing any action, including a claim for
deficiency, against any Borrower, before or after the Administrative Agent’s
commencement or completion of any foreclosure action, either judicially or by
exercise of a power of sale; (ii) any election of remedies by the Administrative
Agent which destroys or otherwise adversely affects such Borrower’s subrogation
rights or rights to proceed against another Borrower, Guarantor or Subsidiary
for reimbursement, including without limitation, any loss of rights such
Borrower may suffer by reason of any law limiting, qualifying, or discharging
the Obligations; (iii) any right to claim discharge of the Obligations on the
basis of unjustified impairment of any collateral for the Obligations; or (iv)
any statute of limitations, if at any time any action or suit brought by the
Administrative Agent against such Borrower is commenced, there are outstanding
Obligations of such Borrower to any holder of the Obligations which are not
barred by any applicable statute of limitations.
165

--------------------------------------------------------------------------------

Each Borrower hereby waives to the extent permitted by law notice of the
following events or occurrences:  (i) the Lenders’ heretofore, now or from time
to time hereafter making Loans and otherwise loaning monies or giving or
extending credit to or for the benefit of any Loan Party or Subsidiary, or
otherwise entering into arrangements with any Loan Party or Subsidiary giving
rise to Obligations, whether pursuant to this Agreement or any other Related
Agreement or any amendments, modifications, or supplements thereto, or
replacements or extensions thereof; (ii) presentment, demand, default,
non-payment, partial payment and protest; and (iii) any other event, condition,
or occurrence described in Section 11.19(e) above.  Each Borrower agrees that
the Administrative Agent or any holder of the Obligations may heretofore, now or
at any time hereafter do any or all of the foregoing in such manner, upon such
terms and at such times as the Administrative Agent or any holder of the
Obligations, in its sole and absolute discretion, deems advisable, without in
any way or respect impairing, affecting, reducing or releasing such Borrower
from its Obligations and each Borrower hereby consents to each and all of the
foregoing events or occurrences. Notwithstanding any provision to the contrary
contained herein or in any other of the Loan Documents, the obligations of each
Borrower under this Agreement, the other Loan Documents and the other documents
relating to the Obligations shall be limited to an aggregate amount equal to the
largest amount that would not render such obligations subject to avoidance under
Section 548 of the United States Bankruptcy Code or any comparable provisions of
any applicable state law.
 
11.20          Amendment and Restatement.
 
(a)          The parties hereto agree that, at such time as this Agreement shall
have become effective pursuant to the terms of Section 5.01, the Existing Credit
Agreement automatically shall be deemed amended and restated in its entirety by
this Agreement and the Commitments, Loans and other Obligations under the
Existing Credit Agreement and as defined therein automatically shall be amended
and restated in their entireties by the Commitments, Loans and Obligations
hereunder. This Agreement is not a novation of the Existing Credit Agreement or
the credit facilities, indebtedness and other obligations under the Existing
Credit Agreement. It is the intent of the parties to amend and restate the
Existing Credit Agreement and the credit facilities provided thereunder, without
novation or interruption.
 
(b)          At such time as this Agreement shall have become effective pursuant
to the terms of Section 5.01, (i) the risk participations of the Lenders
hereunder in each outstanding Letter of Credit (including the Existing Letters
of Credit) and each outstanding Swing Line Loan shall be automatically
reallocated such that the risk participation of each Lender in each outstanding
Letter of Credit and Swing Line Loan equals such Lender’s Applicable Percentage
of each such Letter of Credit and Swing Line Loan, and (ii) each Lender that is
providing a new or increased Revolving Commitment in connection with this
Agreement shall make Revolving Loans the proceeds of which shall be applied by
the Administrative Agent to prepay outstanding Revolving Loans of the other
Lenders in an amount necessary such that after giving effect to such Borrowing
and prepayment each Lender will hold its Applicable Percentage of the
Outstanding Amount of all Revolving Loans.  Each Eurocurrency Rate Loan
outstanding as a “LIBOR Loan” under the Existing Credit Agreement immediately
prior to giving effect to this Agreement shall maintain the same Interest Period
applicable to such Eurocurrency Rate Loan immediately prior to giving effect to
this Agreement and shall be subject to conversion and/or continuation upon
expiration of such Interest Period in accordance with the terms of this
Agreement.  Revolving Loans made by Lenders providing new or increased Revolving
Commitments pursuant to clause (ii) above to prepay existing Loans shall have
Interest Periods that expire concurrently with the expiration of the Interest
Periods that were applicable to the existing Loans so prepaid at the time of
prepayment, and shall be subject to conversion and/or continuation upon
expiration of such Interest Periods in accordance with the terms of this
Agreement.
166

--------------------------------------------------------------------------------

(c)          From and after the Closing Date, by execution of this Agreement,
each Person identified as a “Lender” on each signature page that is not already
a Lender under the Existing Credit Agreement hereby acknowledges, agrees and
confirms that, by its execution of this Agreement, such Person will be deemed to
be a party to this Agreement and a “Lender” for all purposes of this Agreement
and shall have all of the obligations of a Lender hereunder as if it had
executed the Existing Credit Agreement.


11.21          Acknowledgment and Consent to Bail-In of EEA Financial
Institutions.
 
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by: (a) the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and (b) the
effects of any Bail-in Action on any such liability, including, if applicable,
(i) a reduction in full or in part or cancellation of any such liability; (ii) a
conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the write-down and
conversion powers of any EEA Resolution Authority.
 
11.22          Subordination.
 
Each Loan Party (a “Subordinating Loan Party”) hereby subordinates the payment
of all obligations and indebtedness of any other Loan Party owing to it, whether
now existing or hereafter arising, including but not limited to any obligation
of any such other Loan Party to the Subordinating Loan Party as subrogee of the
Secured Parties or resulting from such Subordinating Loan Party’s performance
under the Guaranty, to the indefeasible payment in full in cash of all
Obligations (other than (A) contingent obligations that survive the termination
of this Agreement and for which no claims have been asserted and (B) obligations
and liabilities arising under Secured Treasury Management Agreements or Secured
Swap Agreements as to which arrangements satisfactory to the applicable Treasury
Management Bank or Swap Bank have been made).  If the Secured Parties so
request, any such obligation or indebtedness of any such other Loan Party to the
Subordinating Loan Party shall be enforced and performance received by the
Subordinating Loan Party as trustee for the Secured Parties and the proceeds
thereof shall be paid over to the Secured Parties on account of the Obligations,
but without reducing or affecting in any manner the liability of the
Subordinating Loan Party under this Agreement.  In the event that any Loan Party
receives any payment of any intercompany indebtedness at a time when such
payment is prohibited by this Section, such payment shall be held by such Loan
Party, in trust for the benefit of, and shall be paid forthwith over and
delivered, upon written request, to the Administrative Agent.
167

--------------------------------------------------------------------------------

11.23          Judgment Currency.
 
If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given.  The obligation of each Loan Party in respect of any
such sum due from it to the Administrative Agent or any Lender hereunder or
under the other Loan Documents shall, notwithstanding any judgment in a currency
(the “Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent or such Lender, as the case may be, of any
sum adjudged to be so due in the Judgment Currency, the Administrative Agent or
such Lender, as the case may be, may in accordance with normal banking
procedures purchase the Agreement Currency with the Judgment Currency.  If the
amount of the Agreement Currency so purchased is less than the sum originally
due to the Administrative Agent or any Lender from any Loan Party in the
Agreement Currency, such Loan Party agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss.  If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Loan Party (or to any other Person who may be entitled thereto under
applicable law).


[SIGNATURE PAGES FOLLOW]
168

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
BORROWERS:
ENPRO INDUSTRIES, INC.,
a North Carolina corporation
     
By:
 /s/ Christopher Ravenberg  
Name: Christopher Ravenberg
 
Title: Assistant Treasurer
     
ENPRO HOLDINGS, INC.,
a North Carolina corporation
     
By:
 /s/ Christopher Ravenberg  
Name: Christopher Ravenberg
 
Title: Assistant Treasurer
   
GUARANTORS:
APPLIED SURFACE TECHNOLOGY, INC.,
a California corporation
     
By:
 /s/ Christopher Ravenberg  
Name: Christopher Ravenberg
 
Title: Assistant Treasurer
     
BELFAB, INC.,
a Delaware corporation
     
By:
 /s/ Christopher Ravenberg  
Name: Christopher Ravenberg
 
Title: Assistant Treasurer
     
COLTEC INTERNATIONAL SERVICES CO.,
a Delaware corporation
     
By:
 /s/ Christopher Ravenberg  
Name: Christopher Ravenberg
 
Title: Assistant Treasurer
     
COMPRESSOR PRODUCTS INTERNATIONAL LLC,
a Delaware limited liability company
     
By:
 /s/ Christopher Ravenberg  
Name: Christopher Ravenberg
 
Title: Assistant Treasurer



169

--------------------------------------------------------------------------------

 
ENPRO ASSOCIATES, LLC,
a North Carolina limited liability company
     
By:
 /s/ Christopher Ravenberg  
Name: Christopher Ravenberg
 
Title: Assistant Treasurer
     
ENPRO LEARNING SYSTEMS, LLC,
a North Carolina limited liability company
     
By:
 /s/ Christopher Ravenberg  
Name: Christopher Ravenberg
 
Title: Assistant Treasurer
     
FAIRBANKS MORSE, LLC,
a North Carolina limited liability company
     
By:
 /s/ Christopher Ravenberg  
Name: Christopher Ravenberg
 
Title: Assistant Treasurer
     
GARLOCK HYGIENIC TECHNOLOGIES, LLC,
a North Carolina limited liability company
     
By:
 /s/ Christopher Ravenberg  
Name: Christopher Ravenberg
 
Title: Assistant Treasurer
     
GARLOCK INTERNATIONAL INC.,
a Delaware corporation
     
By:
 /s/ Christopher Ravenberg  
Name: Christopher Ravenberg
 
Title: Assistant Treasurer
     
GARLOCK OVERSEAS CORPORATION,
a Delaware corporation
     
By:
 /s/ Christopher Ravenberg  
Name: Christopher Ravenberg
 
Title: Assistant Treasurer



170

--------------------------------------------------------------------------------

 
GARLOCK PIPELINE TECHNOLOGIES, INC.,
a Colorado corporation
     
By:
 /s/ Christopher Ravenberg  
Name: Christopher Ravenberg
 
Title: Assistant Treasurer
     
GARLOCK SEALING TECHNOLOGIES LLC,
a North Carolina limited liability company
     
By:
 /s/ Christopher Ravenberg  
Name: Christopher Ravenberg
 
Title: Assistant Treasurer
     
GARRISON LITIGATION MANAGEMENT GROUP, LTD.,
a North Carolina corporation
     
By:
 /s/ Christopher Ravenberg  
Name: Christopher Ravenberg
 
Title: Assistant Treasurer
     
GGB, INC.,
a Delaware corporation
     
By:
 /s/ Christopher Ravenberg  
Name: Christopher Ravenberg
 
Title: Assistant Treasurer
     
GGB LLC,
a Delaware limited liability company
     
By:
 /s/ Christopher Ravenberg  
Name: Christopher Ravenberg
 
Title: Assistant Treasurer
     
QUALISEAL TECHNOLOGY, LLC,
a North Carolina limited liability company
     
By:
 /s/ Christopher Ravenberg  
Name: Christopher Ravenberg
 
Title: Assistant Treasurer



171

--------------------------------------------------------------------------------

 
STEMCO PRODUCTS, INC.,
a Delaware corporation
     
By:
 /s/ Christopher Ravenberg  
Name: Christopher Ravenberg
 
Title: Assistant Treasurer
     
TECHNETICS GROUP DAYTONA, INC.,
a Delaware corporation
     
By:
 /s/ Christopher Ravenberg  
Name: Christopher Ravenberg
 
Title: Assistant Treasurer
     
TECHNETICS GROUP LLC,
a North Carolina limited liability company
     
By:
 /s/ Christopher Ravenberg  
Name: Christopher Ravenberg
 
Title: Assistant Treasurer
     
TECHNETICS GROUP OXFORD, INC.,
a Delaware corporation
     
By:
 /s/ Christopher Ravenberg  
Name: Christopher Ravenberg
 
Title: Assistant Treasurer



172

--------------------------------------------------------------------------------

ADMINISTRATIVE
 
AGENT:
BANK OF AMERICA, N.A.,
as Administrative Agent
     
By:
 /s/ Henry Pennell  
Name: Henry Pennell
 
Title: Vice President
   
LENDERS:
BANK OF AMERICA, N.A.,
as a Lender, L/C Issuer and Swing Line Lender
     
By:
 /s/ Charles R. Dickerson  
Name: Charles R. Dickerson
 
Title: Senior Vice President
     
FIFTH THIRD BANK,
as a Lender
     
By:
 /s/ Robert Weaver  
Name: Robert Weaver
 
Title: Vice President
     
KEYBANK NATIONAL ASSOCIATION,
as a Lender
     
By:
 /s/ Suzannah Valdivia  
Name: Suzannah Valdivia
 
Title: Senior Vice President
     
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender
     
By:
 /s/ Barbara Van Meerten  
Name: Barbara Van Meerten
 
Title: Senior Vice President
     
HSBC BANK USA, N.A.,
as a Lender
     
By:
 /s/ Robert J. Levins  
Name: Robert J. Levins
 
Title: Senior Vice President



173

--------------------------------------------------------------------------------

 
PNC BANK, NATIONAL ASSOCIATION,
as a Lender
     
By:
 /s/ Benjamin C. Brown  
Name: Benjamin C. Brown
 
Title: Vice President
     
SUNTRUST BANK,
as a Lender
     
By:
 /s/ Chris Hursey  
Name: Chris Hursey
 
Title: Director

 
174

--------------------------------------------------------------------------------